Exhibit 10.3

Execution Version

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

dated as of

May 8, 2006

among

LBI MEDIA, INC.,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

CREDIT SUISSE SECURITIES (USA) LLC and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers.

WACHOVIA BANK, N.A. and

HARRIS NESBITT,

as Co-Syndication Agents,

UNION BANK OF CALIFORNIA, N.A.

as Documentation Agent

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Collateral Agent

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1   DEFINITIONS    2

1.1

   Defined Terms    2

1.2

   Classification of Loans and Borrowings    46

1.3

   Terms Generally    46

1.4

   Accounting Terms; GAAP    46 ARTICLE 2   THE CREDITS    47

2.1

   Term Loan Commitments    47

2.2

   Loans and Borrowings    49

2.3

   Requests for Borrowings    50

2.4

   [Reserved]    51

2.5

   Funding of Borrowings    51

2.6

   Interest Elections    51

2.7

   Termination of Commitments    52

2.8

   [Reserved]    53

2.9

   Mitigation Obligations; Replacement of Lenders    53

2.10

   Repayment of Loans; Evidence of Debt    54

2.11

   Prepayment of Loans    55

2.12

   Fees    61

2.13

   Interest    61

2.14

   Alternate Rate of Interest    62

2.15

   Increased Costs    63

2.16

   Break Funding Payments    64

2.17

   Taxes    65

2.18

   Payments Generally: Pro Rata Treatment; Sharing of Set-Offs    66 ARTICLE 3  
GUARANTEE BY GUARANTORS    68

3.1

   The Guarantee    68

3.2

   Obligations Unconditional    68

3.3

   Reinstatement    69

3.4

   Subrogation    69

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

3.5

   Remedies    69

3.6

   Continuing Guarantee    70

3.7

   Rights of Contribution    70

3.8

   General Limitation on Guarantee Obligations    70

3.9

   Waivers    71 ARTICLE 4   REPRESENTATIONS AND WARRANTIES    71

4.1

   Organization; Powers    71

4.2

   Authorization; Enforceability    71

4.3

   Governmental Approvals; No Conflicts    72

4.4

   Financial Condition; No Material Adverse Change    72

4.5

   Properties    73

4.6

   Litigation and Environmental Matters    74

4.7

   Compliance with Laws and Agreements    75

4.8

   Investment and Holding Company Status    75

4.9

   Taxes    75

4.10

   ERISA    75

4.11

   Disclosure    75

4.12

   Ownership and Capitalization    76

4.13

   Subsidiaries    76

4.14

   Material Indebtedness, Liens and Agreements    76

4.15

   Permits and Licenses    77

4.16

   Federal Reserve Regulations    78

4.17

   Labor and Employment Matters.    78

4.18

   Subchapter S Election and QSSS Election    79

4.19

   Senior Indebtedness    79

4.20

   Patriot Act    79 ARTICLE 5   CONDITIONS    79

5.1

   Effective Time    79

5.2

   Each Extension of Credit    84

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE 6   AFFIRMATIVE COVENANTS    84

6.1

   Financial Statements and Other Information    84

6.2

   Notices of Material Events    86

6.3

   Existence; Conduct of Business    87

6.4

   Payment of Obligations    88

6.5

   Maintenance of Properties; Insurance    88

6.6

   Books and Records; Inspection Rights    88

6.7

   Compliance with Laws, Maintenance of FCC Licenses    89

6.8

   Use of Proceeds    89

6.9

   Certain Obligations Respecting Guarantors and Collateral Security    89

6.10

   Hedging Agreements    90

6.11

   Ratings    90

6.12

   Conforming Leasehold Interests    90 ARTICLE 7   NEGATIVE COVENANTS    91

7.1

   Incurrence of Indebtedness and Issuance of Preferred Stock    91

7.2

   Liens    95

7.3

   Merger, Consolidation or Sale of Assets    95

7.4

   Restricted Payments    96

7.5

   Transactions with Affiliates    101

7.6

   Dividends and Other Payment Restrictions Affecting Subsidiaries    102

7.7

   Asset Sales    104

7.8

   Business Activities    105

7.9

   Limitation on Issuances of Equity Interests in Wholly Owned Subsidiaries   
105

7.10

   Stay, Extension and Usury Laws    105

7.11

   Empire Burbank    106 ARTICLE 8   EVENTS OF DEFAULT    107

8.1

   Events of Default    107      

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE 9  THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT   
110

9.1

   Appointment and Authorization    110

9.2

   Administrative Agent’s and Collateral Agent’s Rights as Lender    110

9.3

   Duties As Expressly Stated    111

9.4

   Reliance By Administrative Agent and the Collateral Agent    112

9.5

   Action Through Sub-Agents    112

9.6

   Resignation of Administrative Agent and Collateral Agent and Appointment of
Successor Administrative Agent and Collateral Agent    113

9.7

   Lenders’ Independent Decisions    114

9.8

   Indemnification    114

9.9

   Consents Under Other Loan Documents    115

9.10

   Co-Syndication Agents and Documentation Agent    115 ARTICLE 10   SPECIAL
PROVISIONS GOVERNING COLLATERAL    115

10.1

   Pari Passu    115

10.2

   Turnover of Collateral    115

10.3

   Right to Enforce Agreement    115 ARTICLE 11   MISCELLANEOUS    116

11.1

   Notices    116

11.2

   Waivers; Amendments    117

11.3

   Expenses; Indemnity; Damage Waiver    118

11.4

   Successors and Assigns    120

11.5

   Survival    123

11.6

   Counterparts; Integration; References to Agreement; Effectiveness    123

11.7

   Severability    124

11.8

   Right of Setoff    124

11.9

   Governing Law; Jurisdiction; Consent to Service of Process    124

11.10

   WAIVER OF JURY TRIAL    125

11.11

   Headings    125

11.12

   Release of Collateral and Guarantees    125

11.13

   Confidentiality    125      

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

11.14

   Continued Effectiveness; No Novation    126

11.15

   USA Patriot Act    126

11.16

   Commitments    127

 

-v-



--------------------------------------------------------------------------------

SCHEDULES & EXHIBITS

 

Schedule 2.1    List of Lenders and Term Loan Commitments Schedule 4.3   

Governmental Approvals

Schedule 4.4   

Financial Condition; No Material Adverse Change

Schedule 4.5   

Properties

Schedule 4.6   

Litigation and Environmental Matters

Schedule 4.7   

Compliance with Laws and Agreements

Schedule 4.9   

Taxes

Schedule 4.12   

Organization; Capitalization; Subsidiaries

Schedule 4.14   

Material Indebtedness, Liens and Agreements

Schedule 4.15   

FCC Licenses

Schedule 5.1(e)(ii)   

Lien Searches

Schedule 5.1(e)(iii)   

Accounts Subject to Control Agreements

Exhibit A   

Form of Term Note

Exhibit B   

[Reserved]

Exhibit C   

Form of Second Omnibus Confirmation Agreement

Exhibit D-1   

Form of Borrowing Request

Exhibit D-2   

Form of Interest Election Request

Exhibit E   

Form of Lender Joinder Agreement

Exhibit F   

Form of Opinion of O’Melveny & Myers LLP for Holdings Merger

Exhibit G   

Forms of Solvency Certificate

Exhibit H   

[Reserved]

Exhibit I   

Form of Landlord Waiver and Consent

Exhibit J   

Form of Opinion of O’Melveny & Myers LLP

Exhibit K   

Form of Opinion of FCC Counsel

Exhibit L   

Form of Assignment and Acceptance

Exhibit M   

[Reserved]

Exhibit N   

Form of Third Confirmation of Subordination Agreements

Exhibit O   

Form of Control Agreement

Exhibit P   

Form of Assumption Agreement

Exhibit Q   

Form of Holdings Merger Agreement

Exhibit R   

Initial Revolving Credit Agreement

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

AMENDED AND RESTATED TERM LOAN AGREEMENT dated as of May 8, 2006 (this
“Agreement”), among LBI MEDIA, INC., THE GUARANTORS PARTY HERETO, THE LENDERS
PARTY HERETO, CREDIT SUISSE SECURITIES (USA) LLC and WACHOVIA CAPITAL MARKETS,
LLC, as Joint Lead Arrangers, WACHOVIA BANK, N.A. and HARRIS NESBITT, as
Co-Syndication Agents, UNION BANK OF CALIFORNIA, N.A. as Documentation Agent,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent, and CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent.

Pursuant to this Agreement, a portion of the obligations of the Credit Parties
under that certain Amended and Restated Credit Agreement dated as of June 11,
2004, among the Borrower, the guarantors party thereto, the lenders party
thereto, and Credit Suisse First Boston as administrative agent and lead
arranger as amended by the First Amendment to Amended and Restated Credit
Agreement dated as of December 15, 2004 and Second Amendment to Amended and
Restated Credit Agreement dated as of January 28, 2005 and as further amended
prior to May 8, 2006 (as so amended, the “Existing Credit Agreement”) are being
converted to Term Loans (as defined herein). The Existing Credit Agreement
amended and restated (a) that certain Amended and Restated Credit Agreement
dated as of July 9, 2002, among the Borrower, the guarantors party thereto, the
lenders party thereto, the agents party thereto, Fleet National Bank, as
administrative agent, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated April 15, 2003, that certain Second Amendment to
Amended and Restated Credit Agreement dated October 10, 2003, and as further
amended prior to June 11, 2004 (as so amended the “2002 Credit Agreement”),
which in turn amended and restated (b) that certain Credit Agreement dated as of
March 20, 2001 among the Borrower, the guarantors party thereto, the lenders
party thereto, the agents party thereto, Fleet National Bank, as administrative
agent (as amended prior to July 9, 2002, the “Original Credit Agreement” and
together with the Existing Credit Agreement and the 2002 Credit Agreement, the
“Prior Credit Agreements”). The obligations under the Existing Credit Agreement
not converted to Term Loans hereunder are being amended and restated pursuant to
the Initial Revolving Credit Agreement (as defined herein).

RECITALS

WHEREAS, each of the parties to the Existing Credit Agreement desires to amend
and restate the Existing Credit Agreement pursuant to this Agreement (to the
extent relating to the portion thereof converted to Term Loans hereunder) and
pursuant to the Revolving Credit Agreement;

WHEREAS, it is the intention of the parties hereof that the amendment and
restatement of the Existing Credit Agreement hereunder and under the Revolving
Credit Agreement shall not constitute a refinancing of the loans outstanding
under the Existing Credit Agreement on the Closing Date, and all obligations
hereunder and under the other Loan Documents shall continue to be secured by the
grant to the Collateral Agent, on behalf of the Senior Lenders (as herein
defined), of a Lien on the Collateral, and the Credit Parties shall execute and
deliver a Second Omnibus Confirmation Agreement evidencing such intention.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1

Definitions

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Acceleration” has the meaning specified in the Intercreditor Agreement.

“Acquired Debt” means, with respect to any specified Person: (1) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person;
and (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” means any transaction, or any series of related transactions,
consummated prior to or after the date hereof, by which (i) any Credit Party
acquires the business of, or all or substantially all of the assets of, any firm
or corporation which is not a Credit Party, or any division or station of such
firm or corporation, located in a specific geographic area or areas, whether
through purchase of assets, purchase of stock, merger or otherwise or (ii) any
Person that was not theretofore a Subsidiary of a Credit Party becomes a
Subsidiary of a Credit Party. Notwithstanding anything herein to the contrary,
no Relocation shall be deemed to be an Acquisition.

“Acquisition Debt” means Indebtedness, the proceeds of which are utilized solely
to acquire all or a portion of the assets or a majority of the Total Voting
Power of an existing radio or television broadcasting business or station or any
other business engaged in a Permitted Business.

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Adjusted Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Credit Suisse, in its capacity as administrative
agent for the Lenders hereunder and any successors appointed pursuant to
Section 9.6.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
Controls or is Controlled by or is under common Control with the Person
specified. Notwithstanding the foregoing, (a) no individual shall be an
Affiliate solely by reason of his or her being a director, officer or employee
of any Credit Party and (b) none of the Credit Parties shall be Affiliates of
each other.

“Agents” means the Administrative Agent, the Collateral Agent, the Documentation
Agent and the Co-Syndication Agents.

“Alta” means Alta Communications VIII, L.P., Alta-Comm VIII S by S, LLC, Alta
Communications VIII-B, L.P., Alta VIII Associates, LLC, California State
Teachers’ Retirement System, UnionBanCalequities, Inc. and BancBoston
Investments Inc., and their respective successors and assigns.

“Alta Notes” means those certain amended promissory notes issued by Holdings to
Alta pursuant to the Holdings Securities Purchase Agreement, as amended by the
Holdings Amendment and the Holdings Second Amendment.

“Alta Repayment” means the repayment in full of all of the Alta Notes, the
cashless exercise of the Alta Warrants, and the conversion of the Class B Common
Stock issued to Alta in connection therewith into Class A Common Stock and the
discharge and termination of all of the parties’ obligations under the Holdings
Securities Purchase Documents pursuant to the Termination Agreement (subject to
the limitations set forth therein).

“Alta Repayment Date” means the date on which the Alta Repayment is consummated.

“Alta Subordination Agreement” means the Subordination and Intercreditor
Agreement dated as of the Original Closing Date among Holdings, Alta and Fleet
National Bank, as predecessor administrative agent, as amended by the Holdings
Amendment, the Holdings Second Amendment and the Holdings Third Amendment and
confirmed by the Confirmation of Subordination Agreements, the Second
Confirmation of Subordination Agreements and the Third Confirmation of
Subordination Agreements, as amended, supplemented or otherwise modified from
time to time.

“Alta Warrants” means those certain amended warrants issued by Holdings to Alta
pursuant to the Holdings Securities Purchase Agreement and that certain Warrant
Agreement dated as of March 20, 2001 between Holdings and Alta, as amended by
the Holdings Amendment and the Holdings Second Amendment.

“Applicable Margin” means, for any Type of Loans:

 

3



--------------------------------------------------------------------------------

Applicable Margin (% per annum)

 

Loans

 

Base Rate Loans

 

LIBOR Loans

Term Loans

  0.500%   1.500%

, provided that with respect to Loans advanced in connection with any Term Loan
Increase, the Applicable Margin shall be that agreed by the Borrower, the
Administrative Agent and the Lenders initially funding such Loans.

“Applicable Percentage” means with respect to any Lender in respect of any
indemnity claim under Section 11.3 arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total Loans
hereunder represented by the aggregate amount of such Lender’s Loans hereunder.

“Applicable Recipient” has the meaning set forth in Section 2.18(d).

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets or rights,
other than in the ordinary course of business; provided that the sale,
conveyance or other disposition of all or substantially all of the assets (which
term shall include FCC Licenses) owned by the Borrower and its Subsidiaries
taken as a whole will be governed by the provisions of this Agreement described
in Section 7.3 and not by the provisions of Sections 2.11(b) or 7.7; and

(2) the issuance of Equity Interests by any Subsidiary of the Borrower or the
sale of Equity Interests in any Subsidiary of the Borrower.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets or rights having a fair market value of less than $2.0 million;

(2) a transfer of assets or rights between or among the Borrower and its Wholly
Owned Subsidiaries;

(3) an issuance of Equity Interests by a Subsidiary of the Borrower to the
Borrower or to another Subsidiary of the Borrower;

 

4



--------------------------------------------------------------------------------

(4) the sale or lease of equipment, inventory, accounts receivable or other
assets or rights in the ordinary course of business;

(5) the disposition of equipment no longer used or useful in the business of the
Borrower or any of its Subsidiaries;

(6) the sale and leaseback of any assets within 90 days of the acquisition
thereof;

(7) a Relocation; provided, however, that any Net Cash Payments received by the
Borrower or any of its Subsidiaries in exchange therefor will be subject to the
restrictions set forth in Section 2.11(b);

(8) the sale or other disposition of Cash Equivalents;

(9) a Restricted Payment that is permitted by Section 7.4, or a Permitted
Investment;

(10) foreclosures on assets;

(11) Permitted Liens;

(12) the grant of any license of patents, trademarks, registrations therefor and
other similar intellectual property in the ordinary course of business; and

(13) the cancellation or forgiveness of any loan made by the Borrower or any of
its Subsidiaries (i) permitted by clause (x) of Section 7.4 (b) or
(ii) permitted by clauses (8), (9) or (13) of the definition of “Permitted
Investments.”

“Asset Sale Prepayment Date” means, with respect to any Asset Swap or
Disposition resulting in any Excess Net Cash Payments, (a) the thirtieth day
after the date of such Asset Swap or Disposition if the Borrower has not
delivered a Reinvestment Certificate relating to all of the Excess Net Cash
Payments relating to such Asset Swap or Disposition on or prior to such date,
(b) the 360th day after the date of such Asset Swap or Disposition to the extent
there are any Remaining Excess Net Cash Payments on such day, (c) the thirtieth
day after any date on which the Borrower shall determine not to apply any Excess
Net Cash Payments to a reinvestment as described in any Reinvestment Certificate
or subsequent certificate to the extent there are any Remaining Excess Net Cash
Payments on such thirtieth day, and (d) each day after such 360th day (occurring
at least one fiscal quarter after such 360th day) on which the Borrower is
required to deliver financial statements pursuant to Section 6.1 to the extent
any Credit Party shall receive Excess Net Cash Payments during the quarterly
fiscal period ending on the date of such financial statements (or, in the case
of the first such day occurring after such 360th day, during the period
commencing on the day after such 360th day and ending on the first such day) in
cash, whether under deferred payment arrangements or Disposition Investments
entered into or received in connection with such Asset Swap or Disposition or
otherwise and to the extent there are any Remaining Excess Net Cash Payments on
such day; provided, that if the Asset Sale Prepayment Percentage is 0% with
respect to such Asset Swap or Disposition, then there shall be no Asset Sale
Prepayment Date with respect to such Asset Swap or Disposition or any Excess Net
Cash Payments resulting therefrom.

 

5



--------------------------------------------------------------------------------

“Asset Sale Prepayment Percentage” means 100%, provided that if the Total
Leverage Ratio (as defined in the Revolving Credit Agreement) as of the date of
the applicable Disposition or Asset Swap, on a pro forma basis assuming the
consummation of such Disposition or Asset Swap, is (i) greater than or equal to
5.0 to 1, but less than 6.0 to 1, such percentage shall be 50% or (ii) less than
5.0 to 1, such percentage shall be 0%.

“Asset Swap” means any transfer of assets of the Borrower or any Credit Party to
any Person other than to the Borrower or any other Credit Party in exchange for
assets of such Person.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.4), and accepted by the Administrative Agent, in the form of
Exhibit L.

“Assumption Agreement” means the Assumption Agreement by and between LBI
Holdings I, Inc. and Liberman Broadcasting, Inc., a Delaware corporation,
substantially in the form of Exhibit P annexed hereto, to be executed in
connection with the IPO, as such agreement may be amended, supplemented or
otherwise modified from time to time.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Base Rate” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

“Basic Documents” means the Senior Facilities Documents.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation;

(2) with respect to a partnership, the general partner of which is a
corporation, the board of directors of the general partner of the partnership;
and

(3) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” means LBI Media, Inc., a California corporation.

“Borrower’s knowledge” or any “Credit Party’s knowledge” or any similar phrase
or words when used in connection with a statement, representation or warranty
means to the actual

 

6



--------------------------------------------------------------------------------

knowledge of Jose or Lenard Liberman, the Chief Financial Officer of the
Borrower or such Credit Party, as applicable, or any responsible executive
officer (as defined in Rule 3b-7 promulgated under the Exchange Act), of the
Borrower or such Credit Party, as applicable, after reasonable good faith
inquiry made to ascertain the accuracy of the statement, representation or
warranty.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Borrowing Request” means a request for a Borrowing satisfying the requirements
of Section 2.3 and substantially in the form of Exhibit D-1 annexed hereto.

“Broadcast Stations” has the meaning assigned to such term in Section 4.15(b).

“Burbank Office Property” means that certain real property located at 1845
Empire Avenue, Burbank, California 91504.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California or New York City are
authorized or required by law to remain closed; provided that, when used in
connection with a LIBOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in U.S. dollar deposits in the London
interbank market.

“California Taxable Income” shall mean the taxable income of Holdings for any
taxable year computed pursuant to Section 23802 (or any successor provisions) of
the California Revenue and Tax Code but calculated as if the taxable year of
Holdings ended on the date with respect to which such taxable income calculation
is made, reduced, but not below zero, by the amount of any Suspended Losses
which are treated as incurred by Holdings in, and allowed as deductions on the
tax returns of Holdings’ stockholders for, such taxable year.

“Capital Expenditures” means, for any period, the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the aggregate amount of expenditures (including the aggregate amount of
Capital Lease Obligations incurred during such period) made to acquire or
construct fixed assets, plant and equipment (including renewals, improvements
and replacements, but excluding expenditures for repairs that do not extend the
useful life of the asset) during such period computed in accordance with GAAP;
provided that such term shall not include (i) any such expenditures in
connection with any replacement or repair of Property affected by a Casualty
Event, (ii) any such expenditures in connection with a Relocation with the
exception of cash expenditures not subject to the reimbursement obligations of a
Person other than a Credit Party, (iii) for each broadcast station received in
any Voluntary Relocation, up to $4,000,000 in such expenditures but only to the
extent paid from the cash proceeds received in such Voluntary Relocation which
are used to upgrade or improve such broadcast station, (iv) for each broadcast
station received in any Involuntary Relocation, any such expenditures paid from
the cash proceeds received in such Involuntary Relocation which are used to
upgrade or improve such broadcast station or (v) the purchase price, any
broker’s fees payable and any transaction costs incurred in connection with any
Acquisition permitted hereunder or under any Prior Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding anything herein to the contrary, any obligations under the
Empire Burbank Lease shall not be Capital Lease Obligations.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(1) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (2) has net assets of not
less than $500,000,000, and (3) has the highest rating obtainable from either
S&P or Moody’s, or (c) other cash equivalent investments agreed to from time to
time between the Borrower and the Administrative Agent.

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation; provided that an Involuntary
Relocation shall not be a Casualty Event.

 

8



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline, order, decree or directive
(whether or not having the force of law) of any Governmental Authority or the
National Association of Insurance Commissioners made or issued after the Closing
Date.

“Change of Control” means

(a) Media Holdings shall cease to own, directly or indirectly, 100% of the
Borrower’s outstanding capital stock and Total Voting Power,

(b) Holdings shall cease to own, directly or indirectly, 100% of Media Holdings’
outstanding capital stock and Total Voting Power,

(c) on or prior to the Qualifying IPO Closing Date, Jose and Lenard Liberman
(together with their spouses, lineal descendants or heirs and devisees and any
trusts controlled by them)(together, the “Principal Investors”) shall cease to
collectively own, directly or indirectly, more than 50% of the economic
interests in the outstanding equity securities of Holdings or 50% of the Total
Voting Power of Holdings,

(d) after the Qualifying IPO Closing Date, any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than the
Principal Investors and all other Class B Permitted Transferees (as defined in
the Restated Certificate of Incorporation of Holdings) but excluding Holdings
shall have acquired beneficial ownership of the greater of (A) 35% on a fully
diluted basis of the Total Voting Power of Holdings and (B) a percentage of the
aggregate Total Voting Power of Holdings on a fully diluted basis that is
greater than the percentage of the aggregate Total Voting Power of Holdings then
held by the Principal Investors and all other Class B Permitted Transferees (as
defined in the Restated Certificate of Incorporation of Holdings) but excluding
Holdings, taken together, or

(e) a majority of the seats (other than vacant seats) on the board of directors
of Holdings shall be occupied by Persons who were not (i) nominated by the board
of directors of Holdings or by one or more of the stockholders described in
clause (c) above nor (ii) appointed or elected by a majority of the members of
the board of directors of Holdings who are described in any of subclauses (i),
(ii) or (iii) of this clause (e) nor (iii) appointed or elected by a vote of the
stockholders of Holdings in which Jose or Lenard Liberman or either of their
respective spouses (or any trust controlled by any of them) voted to approve the
appointment or election of such Person or in which a majority of the Total
Voting Power of the stockholders described in clause (c) above voted in favor of
the appointment or election of such Person.

“Class A Common Stock” means the Class A common stock, par value $0.001 per
share, of Holdings.

 

9



--------------------------------------------------------------------------------

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of Holdings.

“Closing Date” means the date during which the Effective Time shall occur.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all of the Property (including capital stock
and other equity interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for all obligations of the Credit
Parties hereunder; provided that Collateral shall not include any Real Property
Assets.

“Collateral Agent” means Credit Suisse as collateral agent for the Senior Loans
and any successors appointed pursuant to Section 9.6.

“Collateral Agreements” means the Security Agreement, the Pledge Agreement, the
Control Agreements and all other agreements, instruments or documents delivered
by any Credit Party or any shareholder of a Credit Party pursuant to this
Agreement or any of the other Loan Documents in order to grant to the Collateral
Agent, on behalf of the Lenders, a Lien on any real, personal or mixed property
of that Credit Party as security for any of the obligations of the Credit
Parties hereunder.

“Collateral Documents” means, collectively, the Collateral Agreements and the
Subordination Documents.

“Commitments” means the Term Loan Commitments.

“Communications Act” means the Communications Act of 1934, as amended.

“Confirmation of Pledge Agreement” means the Confirmation of Pledge Agreement
dated as of July 9, 2002 among the Administrative Agent and the Credit Parties.

“Confirmation of Subordination Agreements” means the Confirmation of
Subordination Agreements dated as of July 9, 2002 among Alta, Holdings, the
Credit Parties and Fleet National Bank, as predecessor administrative agent.

“Conforming Leasehold Interest” means any leasehold interest as to which the
lessor has agreed in writing for the benefit of the Collateral Agent (which
writing has been delivered to the Collateral Agent), whether under terms of the
applicable lease or under the terms of a Landlord Waiver and Consent, to the
matters described in the “Landlord Waiver and Consent” attached hereto as
Exhibit I, which interest, if a subleasehold interest or sub-subleasehold
interest, is not subject to any contrary restrictions contained in a superior
lease or sublease.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus:

(1) an amount equal to any extraordinary loss plus any net loss (together with
any related provision for taxes) realized by such Person or any of the
Subsidiaries in connection with

 

10



--------------------------------------------------------------------------------

(a) an Asset Sale (including any sale and leaseback transaction), or (b) the
disposition of any securities by such Person or any of the Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of the Subsidiaries, to
the extent such losses were deducted in computing such Consolidated Net Income;
plus

(2) provision for taxes based on income or profits of such Person and the
Subsidiaries for such period (and to the extent not included in the foregoing,
Permitted Shareholder Tax Distributions and Permitted Holdings Tax
Distributions), to the extent that such provision for taxes, Permitted
Shareholder Tax Distributions or Permitted Holdings Tax Distributions were
deducted in computing such Consolidated Net Income; plus

(3) consolidated interest expense of such Person and its Subsidiaries for such
period, whether paid or accrued and whether or not capitalized (including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, imputed interest with respect to obligations with
respect to any sale and leaseback transaction, fees, including but not limited
to agency fees, letter of credit fees, commitment fees, commissions, discounts
and other fees and charges incurred in respect of Indebtedness and net of the
effect of all payments made or received pursuant to Hedging Obligations), to the
extent that any such expense was deducted in computing such Consolidated Net
Income; plus

(4) depreciation, amortization (including non-cash employee and officer equity
compensation expenses, amortization of goodwill and other intangibles,
amortization of programming costs (net of program payments made or to be made),
barter expenses and impairment charges under SFAS 142 for broadcast licenses,
goodwill or other indefinite lived intangible assets, but excluding amortization
of prepaid cash expenses that were paid in a prior period) and other non-cash
expenses (excluding any such non-cash expense to the extent that it represents
amortization of a prepaid cash expense that was paid in a prior period) of such
Person and its Subsidiaries for such period, to the extent that such
depreciation, amortization, impairment charges and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus

(5) any extraordinary or non-recurring expenses and charges of such Person and
the Subsidiaries for such period, including, without limitation, transaction
costs in respect of acquisitions, to the extent that such expenses and charges
were deducted in computing such Consolidated Net Income; minus

(6) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business; minus

(7) cash payments related to non-cash charges that increased Consolidated Cash
Flow in any prior period; minus

(8) barter revenues,

in each case, on a consolidated basis and determined in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Subsidiary of the Borrower will be added to Consolidated Net Income to
compute Consolidated Cash Flow of the Borrower only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended, distributed or loaned to the Borrower by such Subsidiary without
prior governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:

(1) the Net Income of any Subsidiary of the Borrower will be excluded to the
extent that the declaration or payment of dividends or similar distributions or
loans by that Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its stockholders;

(2) the Net Income of any Person acquired in a pooling of interests transaction
for any period prior to the date of such acquisition will be excluded; and

(3) the cumulative effect of a change in accounting principles will be excluded.

“Control” means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Control Agreement” means, with respect to any bank account of any Credit Party
except a bank account maintained with the Administrative Agent, a Control
Agreement, substantially in the form of Exhibit O, or such other form that is
satisfactory to the Administrative Agent in its reasonable discretion, executed
and delivered by such Credit Party, the depository institution at which such
account is maintained and the Administrative Agent at the Original Closing Date
or from time to time thereafter, as any such agreement may be amended,
supplemented or otherwise modified from time to time.

“Conversion Elections” means those certain Elections to Convert to be executed
by the applicable holders of the Alta Warrants in connection with the IPO,
substantially in the form delivered to the Administrative Agent.

“Co-Syndication Agents” means Wachovia Bank, N.A. and Harris Nesbitt, in their
capacities as co-syndication agents for the Lenders hereunder.

“Credit Parties” means the Borrower and the Guarantors (except that Empire
Burbank will be a Guarantor but will not be deemed a Credit Party hereunder).

 

12



--------------------------------------------------------------------------------

“Credit Suisse” means Credit Suisse, a bank organized under the laws of
Switzerland acting through its Cayman Islands Branch.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.

“Disposition” means any sale, sale-leaseback, assignment, conveyance, exchange,
long-term lease accorded sales treatment under GAAP, transfer or other
disposition (including by means of a merger, consolidation, amalgamation, joint
venture or other substantive combination, but excluding any Asset Swap) of any
assets, business or property (whether now owned or hereafter acquired) by any
Credit Party to any Person other than a Credit Party, including any Relocation
but excluding (a) the granting of Liens permitted hereunder and (b) any sale,
assignment, transfer or other disposition of (i) any property sold, leased or
disposed of in the ordinary course of business, (ii) any property that is
obsolete or no longer used or useful in the business of the Credit Parties
(excluding any such disposition of operations or division discontinued or to be
discontinued) and (iii) any Collateral under and as defined in the Collateral
Documents pursuant to an exercise of remedies by the Administrative Agent
thereunder, (c) leasing or non-exclusive licensing of any property in the
ordinary course of business, (d) the sale of marketable securities, including
“margin stock” within the meaning of Regulation U, liquid investments and other
financial instruments in connection with the ordinary course cash management of
the Credit Parties, (e) forgiveness or cancellation by any Credit Party of any
loan by such Credit Party to any of its Affiliates, (f) the surrender or waiver
of contractual rights of the settlement, release or surrender of contracts or
tort claims in the ordinary course of business, (g) the non-exclusive licensing
of patents, trademarks and other intellectual property rights granted by any
Credit Party in the ordinary course of business, (h) leases of interests in real
property entered into in the ordinary course of business, (i) disposition of
cash and Cash Equivalents, and (j) other sale, assignment, transfer or other
disposition in the ordinary course of business; provided that no such sale,
sale-leaseback, assignment, conveyance, exchange, long-term lease, transfer or
other disposition shall be deemed to be a “Disposition” unless such transaction
shall be consummated outside the ordinary course of business and the aggregate
consideration for such transaction or series of related transactions shall equal
or exceed $1,000,000 in any fiscal year.

“Disposition Investment” means, with respect to any Disposition, any promissory
notes or other evidences of Indebtedness or Investments received by any Credit
Party in connection with such Disposition.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Term Loan Maturity Date. Notwithstanding the preceding sentence,
any Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the

 

13



--------------------------------------------------------------------------------

right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with the provisions of
Section 7.4.

“Dividend Limitation” shall mean, with respect to Holdings, the sum of: (i) the
product of the Maximum Effective California Rate times Holdings’ California
Taxable Income except that the product in this clause (i) shall be zero (0) in
the event Holdings does not qualify (or subsequently elects not) to be treated
as an S Corporation for California income tax purposes, or Media Holdings or the
Borrower does not qualify (or subsequently elects not) to be treated as a
qualified subchapter S subsidiary; plus, (ii) the product of the Maximum Federal
Rate and Holdings’ Federal Taxable Income.

“Documentation Agent” means Union Bank of California, N.A. in its capacity as
documentation agent for the Lenders hereunder.

“Effective Time” means the time when the conditions specified in Section 5.1 are
satisfied (or waived in accordance with Section 11.2).

“Election[s] to Purchase” means those certain Elections to Purchase to be
executed by the applicable holders of the Alta Warrants in connection with the
IPO, substantially in the form delivered to the Administrative Agent from time
to time.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund with respect to any Lender; and (b) (i) any commercial bank
organized under the laws of the United States or any state thereof; (ii) any
savings and loan association or savings bank organized under the laws of the
United States or any state thereof; (iii) any commercial bank organized under
the laws of any other country or a political subdivision thereof; provided that
(1) such bank is acting through a branch or agency located in the United States
or (2) such bank is organized under the laws of a country that is a member of
the Organization for Economic Cooperation and Development or a political
subdivision of such country; and (iv) any other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933, as
amended) that extends credit or buys loans as one of its businesses including
insurance companies, mutual funds, financing companies and lease financing
companies; provided that no Credit Party or any Affiliate of any Credit Party
shall be an Eligible Assignee.

“Empire Burbank” means Empire Burbank Studios, Inc, a California corporation and
a Wholly-Owned Subsidiary of the Borrower.

“Empire Burbank Lease” means that certain Lease dated as of July 15, 1999
between Empire Burbank, as lessor, and LBCI, as lessee, relating to occupancy of
the Burbank Office Property, (or a replacement lease in substantially the same
form except that the Borrower is the lessee and the term thereof is extended
(which replacement lease shall be deemed to be permitted under Section 7.11)),
as modified by that certain First Amendment to Lease and Assignment and
Assumption Agreement dated as of June 28, 2004 by and among Empire Burbank, LBCI
and the Borrower and in each case as such lease may be further amended or
modified.

 

14



--------------------------------------------------------------------------------

“Empire Burbank Loan” means a loan in the original principal amount of
$2,617,034.17 made by Jefferson Pilot Financial Insurance Company to Empire
Burbank pursuant to the Empire Burbank Loan Documents and any Permitted
Refinancing Indebtedness in respect thereof.

“Empire Burbank Loan Documents” means the Empire Burbank Mortgage and the other
documents evidencing the Empire Burbank Loan and described on Schedule 4.14, or
any replacement documents evidencing Permitted Refinancing Indebtedness in
respect of the Empire Burbank Loan, as such documents or replacement documents
may be amended or modified.

“Empire Burbank Mortgage” means that certain deed of trust encumbering the
Burbank Office Property, executed by Empire Burbank in favor of Jefferson Pilot
Financial Insurance Company securing the Empire Burbank Loan, or any replacement
deed of trust evidencing Permitted Refinancing Indebtedness in respect of the
Empire Burbank Loan, as such deed of trust or replacement deed of trust may be
amended or modified.

“Empire Burbank Sublease” means that certain Sublease Agreement between LBCI, as
sublessor, and Empire Burbank, as sublessee, (or a replacement sublease in
substantially the same form except that the Borrower is the sublessor and the
term thereof is extended (which replacement sublease shall be deemed to be
permitted under Section 7.11)), in each case relating to occupancy of certain
portions of the Burbank Office Property by Empire Burbank, as modified by that
certain First Amendment to Sublease Agreement and Assignment and Assumption
dated as of June 28, 2004 by and among Empire Burbank, LBCI, and the Borrower
and as such sublease may be further amended or modified from time to time.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

 

15



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Code. Notwithstanding the
foregoing, for purposes of any liability related to a Multiemployer Plan under
Title IV of ERISA, the term “ERISA Affiliate” means any trade or business that
together with the Borrower is treated as a single employer within the meaning of
Section 4001(b) of ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to any Pension Plan,
(b) the existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, (e) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or Pension Plans or to
appoint a trustee to administer any Pension Plan or (f) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” has the meaning assigned to such term in Section 8.1.

“Excess Net Cash Payments” has the meaning assigned to such term in
Section 2.11(b)(i)(A).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income, net worth or franchise taxes imposed on
(or measured by) its net income or net worth by the United States of America, or
by a jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or in which it is taxable solely on
account of some connection other than the execution, delivery or performance of
this Agreement or the receipt of income hereunder, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.9(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or is attributable to such

 

16



--------------------------------------------------------------------------------

Foreign Lender’s failure or inability to comply with Section 2.17(e), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower pursuant to
Section 2.17(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereof.

“Existing Debt” means Indebtedness described in (a) Schedule 4.14 and denoted
“to be repaid on the Closing Date” and (b) Schedule 4.14 and denoted “to remain
outstanding after the Closing Date”.

“FCC” means the Federal Communications Commission or any governmental authority
succeeding to any of its functions.

“FCC Licenses” means all radio, broadcast or other licenses, permits,
certificates of compliance, franchises, approvals or authorizations granted or
issued by the FCC to any Credit Party that are necessary for the broadcast or
other operations of the Borrower or any Subsidiary.

“FCC Regulations” means the Communications Act, and all regulations and written
policies promulgated from time to time by the FCC under or in connection with or
pertaining to the Communications Act.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Taxable Income” shall mean the taxable income of Holdings for any
taxable year computed pursuant to Section 1363(b) (or any successor provision)
of the Code but calculated as if the taxable year of Holdings ended on the date
with respect to which such taxable income calculation is made, reduced, but not
below zero, by the amount of any Suspended Losses treated as incurred by
Holdings in, and allowed as deductions on the tax returns of Holdings’
stockholders for, such taxable year.

“Financial Officer” means the chief executive officer, the president, the
executive vice president, chief financial officer, principal accounting officer,
treasurer or controller of the Borrower.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Permitted Liens) to which such Collateral is subject.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

17



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and the
National Association of Insurance Commissioners.

“Guarantee” means a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.1.

“Guarantors” means all Subsidiaries of the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature in each case regulated or subject to
regulation pursuant to any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or interest rates.

 

18



--------------------------------------------------------------------------------

“Holding Company” means each of (i) Holdings, (ii) Media Holdings, and (iii) any
other holding company formed after the Closing Date which directly or indirectly
owns all the equity interest of the Borrower and all of whose equity interests
is directly or indirectly owned by Holdings.

“Holding Company Debt” means any Indebtedness of Holdings in respect of the
Holdings Securities Purchase Documents and any Indebtedness of Media Holdings in
respect of the Media Holdings Discount Notes Indenture and any other
Indebtedness of any Holding Company incurred in compliance with the Revolving
Credit Agreement.

“Holdings” means, prior to the effective time of the Holdings Merger, LBI
Holdings I, Inc., a California corporation and the sole shareholder of Media
Holdings, and thereafter Liberman Broadcasting, Inc, a Delaware corporation, and
the sole shareholder of Media Holdings immediately after the Holdings Merger.

“Holdings Debt Ratio” means the ratio of (i) the sum of (A) the aggregate
outstanding amount of Indebtedness of the Borrower and its Subsidiaries as of
the last day of the most recently ended fiscal quarter for which financial
statements are internally available as of the date of calculation on a combined
consolidated basis in accordance with GAAP plus (B) Specified Parent Debt as of
the last day of the most recently ended fiscal quarter for which financial
statements are internally available as of the date of calculation plus (C) the
aggregate liquidation preference of all outstanding Disqualified Stock of the
Borrower and preferred stock of the Subsidiaries (except preferred stock issued
to the Borrower or any of its Subsidiaries) as of the last day of such fiscal
quarter (in each case, subject to the terms described in the next paragraph) to
(ii) the aggregate Consolidated Cash Flow of Holdings (and, for purposes of this
definition, references in the definition of “Consolidated Cash Flow” to the
Subsidiaries shall include the Borrower) for the last four full fiscal quarters
for which financial statements are internally available ending on or prior to
the date of determination (the “Parent Reference Period”).

For purposes of this definition, the aggregate outstanding principal amount of
Specified Parent Debt and Indebtedness of the Borrower and its Subsidiaries and
the aggregate liquidation preference of all outstanding preferred stock of the
Subsidiaries of the Borrower for which such calculation is made shall be
determined on a pro forma basis as if the Specified Parent Debt and Indebtedness
and preferred stock giving rise to the need to perform such calculation had been
incurred and issued and the proceeds therefrom had been applied, and all other
transactions in respect of which such Specified Parent Debt or Indebtedness is
being incurred or preferred stock is being issued had occurred, on the first day
of such Parent Reference Period. In addition to the foregoing, for purposes of
this definition, the Holdings Debt Ratio shall be calculated on a pro forma
basis after giving effect to (i) the incurrence of the Specified Parent Debt and
the Indebtedness of the Borrower and its Subsidiaries and the issuance of the
preferred stock of such Subsidiaries (and the application of the proceeds
therefrom) giving rise to the need to make such calculation and any incurrence
(and the application of the proceeds therefrom) or repayment of other Specified
Parent Debt or Indebtedness or preferred stock, at any time subsequent to the
beginning of the Parent Reference Period and on or prior to the date of
determination (including any such incurrence or issuance which is the subject of
an Incurrence Notice delivered to the Administrative Agent during such period
pursuant to clause (xi) of the definition of Permitted Debt; provided, however,
that Indebtedness shall not include any Acquisition Debt that has been

 

19



--------------------------------------------------------------------------------

the subject of an Incurrence Notice under clause (xi) of the definition of
Permitted Debt at any time after such Incurrence Notice has been withdrawn or
after the passage of 365 days following the giving of such Incurrence Notice if
and to the extent such Acquisition Debt has not then been incurred), as if such
incurrence or issuance (and the application of the proceeds thereof), or the
repayment, as the case may be, occurred on the first day of the Parent Reference
Period (except that, in making such computation, the amount of Indebtedness
under any revolving credit facility shall be computed based upon the average
balance of such Indebtedness at the end of each month during such period) and
(ii) any acquisition at any time on or subsequent to the first day of the Parent
Reference Period and on or prior to the date of determination (including any
such incurrence or issuance which is the subject of an Incurrence Notice
delivered to the Administrative Agent during such period pursuant to clause
(xi) of the definition of Permitted Debt subject to the proviso in clause
(i) above), as if such acquisition (including the incurrence, assumption or
liability for any such Specified Parent Debt or Indebtedness and the issuance of
such preferred stock and also including any Consolidated Cash Flow associated
with such acquisition) occurred on the first day of the Parent Reference Period
giving pro forma effect to any non-recurring expenses, non-recurring costs and
cost reductions within the first year after such acquisition the Borrower
reasonably anticipates in good faith if the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer certifying to and
describing and quantifying with reasonable specificity such non-recurring
expenses, non-recurring costs and cost reductions. Furthermore, in calculating
consolidated interest expense for purposes of the calculation of Consolidated
Cash Flow, (a) interest on Specified Parent Debt and Indebtedness determined on
a fluctuating basis as of the date of determination (including Indebtedness
actually incurred on the date of the transaction giving rise to the need to
calculate the Holdings Debt Ratio) and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness as in effect on the date of
determination and (b) notwithstanding (a) above, interest determined on a
fluctuating basis, to the extent such interest is covered by Hedging
Obligations, shall be deemed to accrue at the rate per annum resulting after
giving effect to the operation of such agreements.

“Holdings Amendment” means the First Amendment to Securities Purchase Agreement,
Warrant Agreement and Subordination and Intercreditor Agreements dated as of
July 9, 2002 among Holdings, Alta, Fleet National Bank, as predecessor
administrative agent and the other parties thereto.

“Holdings Merger” means the merger of LBI Holdings I, Inc, a California
Corporation, with and into Liberman Broadcasting, Inc., a Delaware corporation,
as the surviving corporation.

“Holdings Merger Agreement” means that certain Agreement and Plan of Merger
between Liberman Broadcasting Inc., a Delaware corporation, and LBI Holdings I,
Inc. to be executed and delivered with respect to the Holdings Merger,
substantially in the form of Exhibit Q annexed hereto, or in such other form
delivered to the Administrative Agent from time to time.

“Holdings Second Amendment” means the Second Amendment to Securities Purchase
Agreement, Warrant Agreement and Subordination and Intercreditor Agreement dated
as of October 10, 2003 among Holdings, Alta and Fleet National Bank, as
predecessor administrative agent.

 

20



--------------------------------------------------------------------------------

“Holdings Securities Purchase Agreement” means the Securities Purchase Agreement
dated as of the Original Closing Date among the purchasers named therein and
Holdings as amended by the Holdings Amendment, the Holdings Second Amendment and
the Holdings Third Amendment, and as further amended, supplemented or modified,
pursuant to which Holdings issued to Alta the Alta Notes and the Alta Warrants.

“Holdings Securities Purchase Documents” means (a) the Holdings Securities
Purchase Agreement, (b) the Alta Notes, (c) the Alta Warrants and (d) all
related instruments, agreements and other documents entered into by Holdings and
Alta in connection therewith (including to the extent executed and delivered the
Irrevocable Instructions, the Election[s] to Purchase, the Conversion Election,
the Assumption Agreement and the Termination Agreement), in each case, as
amended by the Holdings Amendment, the Holdings Second Amendment and the
Holdings Third Amendment and as further amended, supplemented or modified.

“Holdings Third Amendment” means the Third Amendment to Securities Purchase
Agreement and Subordination and Intercreditor Agreement dated as of the date
hereof among Holdings, Alta, the Administrative Agent and the Revolving Credit
Agent.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or

(6) representing any Hedging Obligations (the amount of any such obligations to
be equal at any time to the termination value of such agreement or arrangement
giving rise to such obligation that would be payable by such Person at such
time),

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any indebtedness of any other Person. Notwithstanding
anything in this definition to the contrary, any obligations of the Borrower and
its Subsidiaries to pay Relocation Profits (including any Relocation Tax
Benefits (as defined in the Shop At Home Acquisition Documents)) to the Shop At
Home Sellers under the Shop At Home Acquisition Documents shall not be
Indebtedness until such time as such obligations are (i) due and payable (unless
being contested in good faith) or (ii) represented by a separate instrument.

 

21



--------------------------------------------------------------------------------

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount; and

(2) the principal amount of the Indebtedness, together with any interest on the
Indebtedness that is more than 30 days past due, in the case of any other
Indebtedness.

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

“Initial Revolving Credit Agreement” means the Revolving Credit Agreement as in
effect on the date hereof in the form of Exhibit R annexed hereto.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof among Collateral Agent, the Administrative Agent and the Revolving Credit
Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.6 substantially in the form of
Exhibit D-2 annexed hereto.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date and (b) with respect to any LIBOR Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each Business Day prior to the last day of such Interest
Period that would have been the last day of the Interest Period for such LIBOR
Loan had successive three month Interest Periods been applicable to such LIBOR
Loan.

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of the Administrative Agent and provided such periods are
not unavailable to any Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing,

 

22



--------------------------------------------------------------------------------

(x) no Interest Period for any Term Loan may commence before and end after any
Quarterly Date unless, after giving effect thereto, the aggregate principal
amount of the Term Loans having Interest Periods that end after such Quarterly
Date shall be equal to or less than the aggregate principal amount of the Term
Loans scheduled to be outstanding after giving effect to the payments of
principal required to be made on such Quarterly Date, and

(y) notwithstanding the foregoing clause (x), no Interest Period shall have a
duration of less than one month and, if the Interest Period for any LIBOR Loan
would otherwise be a shorter period, such Loan shall not be available hereunder
as a LIBOR Loan for such period.

“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Borrower
or any Subsidiary of the Borrower sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the Borrower such that, after
giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Borrower, the Borrower will be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the Borrower’s Investments in such Subsidiary that were not sold or
disposed of in an amount determined as provided in the final paragraph of
Section 7.4. The acquisition by the Borrower or any Subsidiary of the Borrower
of a Person that holds an Investment in a third Person will be deemed to be an
Investment by the Borrower or such Subsidiary in such third Person in an amount
equal to the fair market value of the Investments held by the acquired Person in
such third Person in an amount determined as provided in the fifth to last
paragraph of Section 7.4.

“Investor Subordination Agreement” means the Investor Subordination Agreement
dated as of the Original Closing Date between Alta and Fleet National Bank, as
predecessor administrative agent as amended by the Holdings Amendment and as
confirmed by the Confirmation of Subordination Agreements, the Second
Confirmation of Subordination Agreements and the Third Confirmation of
Subordination Agreements and as such agreement may hereafter be further amended,
supplemented or otherwise modified from time to time.

“Involuntary Relocation” means with respect to any television Broadcast Station,
any Relocation described in clause (2) of the definition of the term Relocation.
Without limiting the generality of the foregoing, the term Involuntary
Relocation shall include any “Specified Involuntary Relocation” as defined in
the Shop At Home Acquisition Documents as in effect on March 20, 2001.

“IP Collateral” means, collectively, any Collateral which is intellectual
property of a Credit Party.

 

23



--------------------------------------------------------------------------------

“IPO” means the initial public offering of the Class A Common Stock pursuant to
the Registration Statement.

“Irrevocable Instructions” means those certain Irrevocable Instruction and
Agreements by and between LBI Holdings I, Inc., Liberman Broadcasting, Inc., a
Delaware corporation, and the applicable holders of the Alta Warrants to be
executed in connection with the IPO, as such agreements may be amended,
supplemented or otherwise modified from time to time, substantially in the form
delivered to the Administrative Agent.

“Joint Lead Arrangers” means Credit Suisse and Wachovia Capital Markets, LLC, in
their capacity as joint lead arrangers hereunder.

“Landlord Waiver and Consent” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in substantially the form of Exhibit I or in such other form
reasonably approved by the Administrative Agent.

“LBCI” means Liberman Broadcasting, Inc., a California corporation, which,
subject to the delivery of the notices required to be delivered under the Loan
Documents, will change its name to Liberman Broadcasting of California, Inc. on
or about the date of the consummation of a Qualifying IPO.

“LBI Media Intercompany Note” means, to the extent that the Borrower may elect
to complete the redemption or repurchase described in clause (c) of the
definition of Qualifying IPO Funding Transactions, that certain Promissory Note
that may be issued on or after the Qualifying IPO Closing Date by the Borrower
to the order of Media Holdings in an aggregate principal amount equal to the
amount necessary to complete the redemption or repurchase described in clause
(c) of the definition of Qualifying IPO Funding Transactions, substantially in
the form delivered to the Administrative Agent, as such promissory note may be
amended, supplemented or otherwise modified from time to time.

“LC Exposure” has the meaning specified in the Initial Revolving Credit
Agreement, and includes any similar term used in any successor Revolving Credit
Agreement.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender Joinder Agreement” means the Lender Joinder Agreement attached hereto as
Exhibit E pursuant to which a New Lender shall become a party to this Agreement.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to (a) an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance or (b) a Lender Joinder Agreement.

“Leverage Ratio” means the ratio of (i) the sum of (A) the aggregate outstanding
amount of Indebtedness of each of the Borrower and its Subsidiaries as of the
last day of the most recently ended fiscal quarter for which financial
statements are internally available as of the date of calculation on a combined
consolidated basis in accordance with GAAP, plus (B) the

 

24



--------------------------------------------------------------------------------

aggregate liquidation preference of all outstanding Disqualified Stock of the
Borrower and preferred stock of the Subsidiaries (except preferred stock issued
to the Borrower or any Subsidiary) as of the last day of such fiscal quarter (in
each case, subject to the terms described in the next paragraph) to (ii) the
aggregate Consolidated Cash Flow of the Borrower for the last four full fiscal
quarters for which financial statements are internally available ending on or
prior to the date of determination (the “Reference Period”).

For purposes of this definition, the aggregate outstanding principal amount of
Indebtedness of the Borrower and its Subsidiaries and the aggregate liquidation
preference of all outstanding preferred stock of the Subsidiaries of the
Borrower for which such calculation is made shall be determined on a pro forma
basis as if the Indebtedness and preferred stock giving rise to the need to
perform such calculation had been incurred and issued and the proceeds therefrom
had been applied, and all other transactions in respect of which such
Indebtedness is being incurred or preferred stock is being issued had occurred,
on the first day of such Reference Period. In addition to the foregoing, for
purposes of this definition, the Leverage Ratio shall be calculated on a pro
forma basis after giving effect to (i) the incurrence of the Indebtedness of the
Borrower and its Subsidiaries and the issuance of the preferred stock of the
Subsidiaries of the Borrower and the application of the proceeds therefrom
giving rise to the need to make such calculation and any incurrence (and the
application of the proceeds therefrom) or repayment of other Indebtedness or
preferred stock, at any time subsequent to the beginning of the Reference Period
and on or prior to the date of determination (including any such incurrence or
issuance which is the subject of an Incurrence Notice delivered to the
Administrative Agent during such period pursuant to clause (xi) of
Section 7.1(b); provided, however, that Indebtedness shall not include any
Acquisition Debt that has been the subject of an Incurrence Notice under clause
(xi) of Section 7.1(b) at any time after such Incurrence Notice has been
withdrawn or after the passage of 365 days following the giving of such
Incurrence Notice if and to the extent such Acquisition Debt has not then been
incurred), as if such incurrence or issuance (and the application of the
proceeds thereof), or the repayment, as the case may be, occurred on the first
day of the Reference Period (except that, in making such computation, the amount
of Indebtedness under any revolving credit facility shall be computed based upon
the average balance of such Indebtedness at the end of each month during such
period) and (ii) any acquisition at any time on or subsequent to the first day
of the Reference Period and on or prior to the date of determination (including
any such incurrence or issuance which is the subject of an Incurrence Notice
delivered to the Administrative Agent during such period pursuant to clause
(xi) of Section 7.1(b) subject to the proviso in clause (i) above), as if such
acquisition (including the incurrence, assumption or liability for any such
Indebtedness and the issuance of such preferred stock and also including any
Consolidated Cash Flow associated with such acquisition) occurred on the first
day of the Reference Period giving pro forma effect to any non-recurring
expenses, non-recurring costs and cost reductions within the first year after
such acquisition the Borrower reasonably anticipates in good faith if the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer certifying to and describing and quantifying with reasonable specificity
such non-recurring expenses, non-recurring costs and cost reductions.
Furthermore, in calculating consolidated interest expense for purposes of the
calculation of Consolidated Cash Flow, (a) interest on Indebtedness determined
on a fluctuating basis as of the date of determination (including Indebtedness
actually incurred on the date of the transaction giving rise to the need to
calculate the Leverage Ratio) and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such

 

25



--------------------------------------------------------------------------------

Indebtedness as in effect on the date of determination and (b) notwithstanding
(a) above, interest determined on a fluctuating basis, to the extent such
interest is covered by Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of such
agreements.

“Liberman Subordinated Debt” means any Indebtedness by the Borrower or any of
its Subsidiaries to Jose and/or Lenard Liberman (or their spouses, lineal
descendants, heirs and devises or any trusts controlled by them), such
indebtedness to be subordinated to the Obligations hereunder pursuant to the
Liberman Subordination Agreements.

“Liberman Subordination Agreements” means the subordination agreements, if any,
entered into with the holders of the Liberman Subordinated Debt, as such
agreements may be amended or modified in accordance with the terms hereof; and
which agreements shall in form and substance reasonably satisfactory to the
Administrative Agent; provided that any such agreements that are substantially
the same as those certain Liberman Subordination Agreements dated as of the
Original Closing Date among the Borrower, Fleet National Bank and each of Jose
and Lenard Liberman shall be deemed to be satisfactory to the Administrative
Agent.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of the relevant Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBOR” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in U.S. Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

“LIBOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (other than an operating
lease) (or any financing lease having substantially the same economic effect as
any of the foregoing) relating to such asset and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

“LMA” means a local marketing arrangement, joint sales agreement, time brokerage
agreement, shared service agreement, management agreement or similar arrangement
pursuant to which a Person, subject to customary preemption rights and other
limitations, (i) obtains the right to sell a portion of the advertising
inventory of a radio or television station of which a third party

 

26



--------------------------------------------------------------------------------

is the licensee, (ii) obtains the right to exhibit programming and sell
advertising time during a portion of the air time of a radio or television
station or (iii) manages a portion of the operations of a radio or television
station.

“Loan Documents” means this Agreement, the Intercreditor Agreement any
promissory notes evidencing Term Loans, the Collateral Documents and any other
instruments or documents delivered or to be delivered from time to time pursuant
to this Agreement, as the same may be supplemented and amended from time to time
in accordance with their respective terms.

“Loans” means the Term Loans.

“Majority Facility Lenders” means, at any time, (i) the Required Lenders and
(ii) the Required Revolving Credit Lenders.

“Management Incentive Contracts” means employment agreements between Holdings
and employees providing for payments in the event that the net value of Holdings
exceeds certain thresholds.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Credit Parties taken as a
whole, (b) the ability of any Credit Party to perform any of its respective
material obligations under this Agreement or (c) the material rights of or
material benefits available to the Lenders under this Agreement and the other
Loan Documents.

“Material Contract” means any contract or other arrangement to which any Credit
Party is a party (other than the Senior Facilities Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

“Material FCC Licenses” shall mean an FCC License the loss of which could
reasonably be expected to have a Material Adverse Effect.

“Material Indebtedness” means (a) the Senior Subordinated Notes and (b)(i)
Indebtedness (other than the Loans or the Empire Burbank Loan), or
(ii) obligations in respect of one or more Hedging Agreements, of any one or
more of the Credit Parties in each case of clause (i) and clause (ii) in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Person
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Leasehold Property” means a Leasehold Property reasonably determined
by the Administrative Agent in good faith consultation with the Borrower to be
of material importance to the operations of the Credit Parties, taken as a
whole.

“Maximum Effective California Rate” shall mean the product of: (i) the maximum
California personal income tax rate imposed on individuals pursuant to
Section 17041(a) and (c) (or any successor provisions) of the California Revenue
and Tax Code; times (ii) the difference between one (1) and the Maximum Federal
Rate expressed as a decimal.

 

27



--------------------------------------------------------------------------------

“Maximum Federal Rate” shall mean the maximum Federal income tax rate imposed on
individuals pursuant to Section 1(a)-(d) (or any successor provisions) of the
Code, as adjusted pursuant to Section 15 (or any successor provision) of the
Code, if applicable.

“Media Holdings” means LBI Media Holdings., Inc, a Delaware corporation, which
is the sole shareholder of the Borrower and a Wholly-Owned Subsidiary of
Holdings.

“Media Holdings Discount Notes” means Media Holdings’ unsecured 11% Senior
Discount Notes due 2013, including any Additional Notes and Exchange Notes (as
each such term is defined in the Media Holdings Discount Notes Indenture), in
each case, as amended, supplemented or otherwise modified, and as issued
pursuant to the Media Holdings Discount Notes Indenture with aggregate gross
cash proceeds not in excess of the sum of (a) $50,000,000 (excluding the amounts
referred to in clause (b) of this definition) plus (b) the amount of any
increase in the outstanding principal amount of such notes as a consequence of
such notes being issued at a discount (i.e. accreted value).

“Media Holdings Discount Notes Indenture” means the Indenture dated as of
October 10, 2003 between Media Holdings and U.S. Bank, N.A., as trustee,
pursuant to which the Media Holdings Discount Notes were issued, as amended,
supplemented or otherwise modified.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Payments” means,

(i) with respect to any Casualty Event, the aggregate amount of cash proceeds of
insurance, cash condemnation awards and other cash compensation received by the
Credit Parties in respect of such Casualty Event net of (A) legal, title,
transfer and recording tax expenses, commissions, and fees and expenses directly
related to such casualty event (including legal, accounting, brokerage, outside
consultant and advisor, advertising and closing costs) incurred by the Credit
Parties in connection therewith and (B) contractually required repayments of
Indebtedness to the extent secured by a Lien on such property, (C) any Federal,
state and local income, transfer or other taxes paid or estimated to be payable
by Holdings, Media Holdings or any of the Credit Parties in respect of such
Casualty Event and (D) any Permitted Shareholder Tax Distributions and Permitted
Holdings Tax Distributions relating to taxes paid or estimated to be payable as
a result of such Casualty Event; and

(ii) with respect to any Disposition or Asset Swap, the aggregate amount of all
cash payments received by any of the Credit Parties in connection with such
Disposition or Asset Swap directly or indirectly, whether at the time of such
Disposition or Asset Swap or after such Disposition or Asset Swap under deferred
payment arrangements or Investments entered into or received in connection with
such Disposition or Asset Swap (including Disposition Investments); provided
that

 

28



--------------------------------------------------------------------------------

(A) Net Cash Payments shall be net of (I) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and expenses
(including legal, accounting, brokerage, outside consultant and advisor,
advertising and closing costs) paid or payable by Holdings, Media Holdings or
any of the Credit Parties in connection with such Disposition or Asset Swap,
(II) any Federal, state and local income, transfer or other taxes paid or
reasonably estimated to be payable by any of the Credit Parties as a result of
such Disposition or Asset Swap, (III) to the extent not included in the
foregoing, any Permitted Holdings Tax Distributions and Permitted Shareholder
Tax Distributions related to taxes paid or estimated to be payable as a result
of such Disposition or Asset Swap and (IV) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Disposition or Asset Swap undertaken by any Credit Party in connection with such
Disposition or Asset Swap;

(B) Net Cash Payments shall be net of any repayments by any of the Credit
Parties of Indebtedness to the extent that (I) such Indebtedness is secured by a
Lien on the property that is the subject of such Disposition or Asset Swap and
(II) the transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property; and

(C) In addition to but without duplicating any amounts required to be deducted
from Net Cash Payments under clauses (A) and (B) above, Net Cash Payments in
connection with any Disposition or Asset Swap involving a Relocation shall be
net of (a) all reasonable costs (as determined by Borrower (or its successor or
assign) in its reasonable discretion) directly related to such Relocation
including, without limitation, (i) transaction expenses (including professional
advisor’s or broker’s fees and costs and financing and related fees, commissions
and expenses, including lender waiver fees), (ii) engineering, construction,
equipment and moving costs, (iii) marketing costs, (iv) the estimated aggregate
amount of all obligations of any Credit Party (or its successor or its assign)
after such Relocation under leases with respect to which it is the lessee
immediately prior to such Relocation, (v) any penalties or liabilities incurred
(or estimated to be incurred) by any Credit Party (or its success or assign)
under contracts which cannot be terminated by such Credit Party (or its
successor or assign) prior to such Relocation but which cannot be performed or
are no longer necessary (in the sole but reasonable discretion of the Borrower
(or its successor or assign)) by any Credit Party (or its successor or assign)
following such Relocation, (vi) costs incurred in seeking governmental consents
and permits required as part of such Relocation and (vii) costs incurred in
seeking FCC consent to move such replaced station’s digital operations to the
site of such replacement station’s analog operations (including all expenses of
a type set forth in other clauses of this definition) and (b) any Relocation
Profits (as defined in the Shop At Home Acquisition Documents), including any
Relocation Tax Benefits (as defined in the Shop At Home Acquisition Documents),
that are paid or payable to the Shop At Home Sellers or their assignees pursuant
to the terms of the Shop At Home Acquisition Documents. Any estimated amounts
under this

 

29



--------------------------------------------------------------------------------

clause (C) shall be based on good faith estimates of the Borrower on the date of
the consummation of any Relocation which were reasonable when made but such
estimates shall be subject to adjustment within 90 days thereafter.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however: (1) any gain (but not
loss), together with any related provision for taxes on such gain (but not
loss), realized in connection with: (a) any Asset Sale; or (b) the disposition
of any securities by such Person or any of its Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Subsidiaries;
and (2) any extraordinary gain (but not loss), together with any related
provision for taxes on such extraordinary gain (but not loss).

“New Lender” has the meaning assigned to such term in Section 2.1(b)(ii).

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable (including post-petition
interest) under the documentation governing any Indebtedness.

“Omnibus Confirmation Agreement” means the Omnibus Confirmation Agreement dated
as of June 11, 2004 among the Administrative Agent and the Credit Parties
amending and confirming the Credit Parties’ obligations under the Pledge
Agreement, the Security Agreement and any related agreements.

“Original Closing Date” means March 20, 2001.

“Original Credit Agreement” has the meaning assigned to such term in the
preamble hereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Outstanding Amount”, as of any date, means, an amount equal to (A) with respect
to Section 2.11(b)(i)(B), the aggregate outstanding principal amount of the Term
Loans on such date, and (B) otherwise, the sum of (x) the aggregate Revolving
Credit Exposure (as defined in the Initial Revolving Credit Agreement, or any
analogous defined term in any successor Revolving Credit Agreement) of all
Revolving Credit Lenders on such date plus (y) the aggregate outstanding
principal amount of the Term Loans on such date.

“Participant” has the meaning assigned to such term in Section 11.4(f).

“Pension Plan” means any Plan that is a defined benefit pension plan subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

30



--------------------------------------------------------------------------------

“Permitted Asset Swap” means, with respect to any Person, the substantially
concurrent exchange of assets of such Person (including Equity Interests of a
Subsidiary of the Borrower) for assets of another Person, which assets are
useful in a Permitted Business.

“Permitted Business” means any business of the type engaged in by the Borrower
or any of its Subsidiaries as of the Closing Date or any business reasonably
related, ancillary or complementary thereto.

“Permitted Debt” has the meaning assigned to such term in Section 7.1(b).

“Permitted Dividend Amount” shall mean, for any taxable period, the amount by
which the Dividend Limitation for the taxable year exceeds the aggregate
Permitted Shareholder Tax Distributions paid by the Borrower for such year,
including distributions paid or loans made by the Borrower within 105 days after
the end of the taxable year for which a distribution is paid or loan is made;
provided, that:

(a) if, at the end of any taxable year of the Borrower, the Dividend Limitation
for such year exceeds the aggregate Permitted Shareholder Tax Distributions paid
by the Borrower for such year, such excess shall be ignored for purposes of
computing the Permitted Dividend Amount for any subsequent period;

(b) if, at the end of any taxable year of the Borrower, the aggregate Permitted
Shareholder Tax Distributions paid by the Borrower for such year exceed the
Dividend Limitation, the Permitted Dividend Amount shall be zero (0) and such
excess shall be included in the calculation of the aggregate Permitted
Shareholder Tax Distributions paid by the Borrower for the following taxable
year(s); and

(c) if Holdings’ S Corporation election made pursuant to Code Section 1362 (or
any successor provision) shall be determined to be invalid, or is revoked or
terminated, or the QSSS Election shall cease to be in effect for the Borrower,
the Permitted Dividend Amount for the Borrower shall be zero (0) from and after
the date of such invalidity, revocation, or termination.

“Permitted Holdings Tax Distributions” means cash distributions and/or loans (to
be computed by the Tax Accountant) from the Borrower to Media Holdings or
Holdings and/or from Media Holdings to Holdings, in respect of any taxable year
to permit Holdings to pay its estimated and final state income tax liabilities
which are attributable to the taxable income of Media Holdings and/or the
Borrower for such taxable year calculated as though Media Holdings and the
Borrower were S Corporations. If in any year Holdings or Media Holdings required
to pay additional taxes with respect to a prior year’s tax return which are
attributable to the taxable income of Media Holdings and/or the Borrower
calculated as though Media Holdings and the Borrower were S Corporations
(whether because of an audit by a taxing authority, an amended return the filing
of which is required in the reasonable judgment of Holdings, Media Holdings or
otherwise), the amount of Permitted Holdings Tax Distributions which may be paid
or loaned in such year shall be increased by the amount of such additional
taxes.

 

31



--------------------------------------------------------------------------------

“Permitted Investments” means:

(1) any Investment in the Borrower or in any of its Subsidiaries;

(2) any Investment in Cash Equivalents;

(3) any Investment by the Borrower or any of its Subsidiaries in a Person, if as
a result of such Investment:

(a) such Person becomes a Subsidiary of the Borrower; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or any of its Subsidiaries;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 7.7;

(5) any acquisition of assets solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower or Holdings;

(6) any Investments received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(7) Hedging Obligations;

(8) loans and advances to employees of the Borrower or any of its Subsidiaries
and loans to Affiliates of the Borrower and other Persons not in excess of $5.0
million in aggregate principal amount at any time outstanding (including any
such loans and advances by the Borrower made since July 9, 2002) and the
cancellation or forgiveness thereof; provided, however, that no such
cancellation or forgiveness shall increase the aggregate amount of loans or
advances otherwise permitted under this clause (8), and any intercompany loan
made by the Borrower’s predecessor to Holdings prior to July 9, 2002, and the
cancellation or forgiveness thereof;

(9) the receipt by the Borrower of notes from one or more employees of the
Borrower or any of its Subsidiaries in connection with such employees’
acquisition of shares of Holdings’ common stock and any cancellation or
forgiveness thereof, so long as no cash is advanced by the Borrower or any of
its Subsidiaries to such officers or employees or Holdings in connection with
the acquisition of any such obligations or the cancellation or forgiveness
thereof;

(10) escrow deposits made pursuant to Investments permitted hereunder or
acquisitions;

 

32



--------------------------------------------------------------------------------

(11) Investments made in connection with, or accepted as consideration in a
Relocation;

(12) Investments relating to LMAs entered into in connection with independently
owned broadcast properties, not to exceed an aggregate of $10.0 million;

(13) the loan to Lenard Liberman on July 9, 2002 as described under the heading
“Use of Proceeds” in the Borrower’s offering circular dated June 28, 2002
relating to the Notes and any cancellation or forgiveness thereof; and

(14) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (14) that are at the time outstanding not to exceed
$5.0 million.

“Permitted Liens” means:

(1) Liens of any Credit Party securing Indebtedness and other Obligations under
the Senior Facilities Documents.

(2) Liens in favor of the Borrower or any of its Subsidiaries;

(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any of its Subsidiaries;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Borrower or such Subsidiary;

(4) Liens on property existing at the time of acquisition of the property by the
Borrower or any of its Subsidiaries; provided that such Liens were in existence
prior to the contemplation of such acquisition;

(5) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

(6) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by clause (iv) of Section 7.1(b) covering only the assets acquired with such
Indebtedness;

(7) Liens existing on the Closing Date;

(8) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

33



--------------------------------------------------------------------------------

(9) Liens created by (i) the Empire Burbank Mortgage; provided that such Liens
shall apply only to the Burbank Office Property and any other property of Empire
Burbank referred to in the Empire Burbank Mortgage on the date the Empire
Burbank Loan was funded and (ii) the Empire Burbank Lease;

(10) Liens securing Permitted Refinancing Indebtedness where the Liens securing
Indebtedness being refinanced were permitted under this Agreement;

(11) easements, rights-of-way, zoning and similar restrictions and other similar
encumbrances or title defects incurred or imposed, as applicable, in the
ordinary course of business and consistent with industry practices;

(12) any interest or title of a lessor under any Capital Lease Obligation;

(13) Liens securing reimbursement obligations with respect to letters of credit
which encumber documents and other property relating to letters of credit and
products and proceeds thereof;

(14) Liens encumbering deposits made to secure statutory, regulatory,
contractual or warranty obligations, including rights of offset and set-off;

(15) Liens securing Hedging Obligations permitted under this Agreement;

(16) leases or subleases granted to others;

(17) Liens under licensing agreements;

(18) Liens arising from filing UCC financing statements regarding leases;

(19) judgment Liens not giving rise to an Event of Default;

(20) Liens encumbering property of the Borrower or any of its Subsidiaries
consisting of carriers, warehousemen, mechanics, materialmen, repairmen and
landlords, and other Liens arising by operation of law and incurred in the
ordinary course of business for sums that are not overdue or that are being
contested in good faith by appropriate proceedings and (if so contested) for
which appropriate reserves with respect thereto have been established and
maintained on the books of such Borrower or Subsidiary in accordance with GAAP;

(21) Liens encumbering property of the Borrower or any of its Subsidiaries
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance, or other forms of governmental insurance
or benefits, or to secure performance of bids, tenders, statutory obligations,
leases, and contracts (other than for Indebtedness for borrowed money) entered
into in the ordinary course of business of such Borrower or Subsidiary;

(22) bankers’ liens in the nature of rights of setoff arising in the ordinary
course of business of the Borrower or any of its Subsidiaries; and

 

34



--------------------------------------------------------------------------------

(23) other Liens permitted under the Initial Revolving Credit Agreement and, to
the extent such Liens secure Indebtedness or other obligations, securing
Indebtedness or other obligations permitted to be secured thereunder (whether or
not the Initial Revolving Credit Agreement is then in effect).

“Permitted Lines of Business” means the television and radio broadcast business,
television and radio program production, rental of television, radio and related
facilities and properties, outdoor advertising, the leasing or licensing of
property or tower space, and general business services related to any of the
foregoing and any business incident thereto.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund other Indebtedness
of the Borrower or any of its Subsidiaries (other than intercompany
Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Indebtedness
and the amount of all expenses and premiums incurred in connection therewith),
provided that the principal amount of Permitted Refinancing Indebtedness used to
refinance the Empire Burbank Loan (or Permitted Refinancing Indebtedness in
respect thereof) may be increased to an amount not exceeding $4,000,000;

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;

(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Loans, such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and is subordinated in right of payment to, the Loans on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and

(4) such Indebtedness is incurred either by the Borrower or by the Subsidiary
who is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded.

“Permitted Shareholder Tax Distributions” means cash distributions and/or loans
made by the Borrower to Media Holdings, Holdings or the shareholders of Holdings
and/or by Media Holdings to Holdings or such shareholders to permit the
shareholders of Holdings to pay their estimated and final federal and state
income tax liabilities attributable to the income of Media Holdings and/or the
Borrower calculated as though Media Holdings and/or the Borrower were an S
Corporation. Permitted Shareholder Tax Distributions may be made not more
frequently than quarterly with respect to each period for which an installment
of estimated tax would be required

 

35



--------------------------------------------------------------------------------

to be paid by the shareholders of Holdings, provided, however, that the amount
of such distributions or loans shall not exceed the Permitted Dividend Amount.
For purposes of computing the amount of aggregate Permitted Shareholder Tax
Distributions for any taxable year, amounts paid in such taxable year by Media
Holdings and/or the Borrower to the State of California on behalf of nonresident
shareholders as estimated taxes or as withholding taxes pursuant to the
California Revenue and Taxation Code shall be treated as Permitted Shareholder
Tax Distributions. If nonresident shareholders recontribute to Media Holdings
and/or the Borrower any such amounts paid on their behalf, however, the amounts
contributed shall be subtracted from the amount of aggregate Permitted
Shareholder Tax Distributions for the taxable year in which the contributions
are made. If in any year Holdings’ shareholders are required to pay additional
taxes with respect to a prior year’s tax return which are attributable to the
taxable income of Media Holdings and/or the Borrower calculated as though Media
Holdings and/or the Borrower were S Corporations (whether because of an audit by
a taxing authority, an amended return the filing of which is required in the
reasonable judgment of Holdings, or otherwise), the amount of Permitted
Shareholder Tax Distributions which may be paid in such year shall be increased
by the amount of such additional taxes as determined by a Tax Accountant.
Notwithstanding any other provision in this Agreement to the contrary, in the
event that in any future tax period Holdings fails to qualify as an S
Corporation for California and/or other state tax purposes or otherwise fails to
receive the benefits of S Corporation tax treatments, but continues to maintain
its S Corporation status for federal income tax purposes, the amount that can be
distributed or loaned under this paragraph or any other provisions of this
Agreement shall include and shall be increased by the amount of California
and/or other state taxes imposed on such distributions and loans (including the
additional distributions and loans under this sentence). For the avoidance of
doubt, in determining the amounts that can be distributed to pay the tax
liabilities of the shareholders of Holdings or any of its Subsidiaries under
this definition and other provisions of this Agreement, if there are multiple
distributions and/or loans (e.g., an amount from the Borrower to Media Holdings
and the same amount from Media Holdings to Holdings), such a series of
distributions and/or loans shall be only counted once.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA in which the Borrower or any ERISA Affiliate is an “employer” as defined
in Section 3(5) of ERISA including but not limited to any Pension Plan or
Multiemployer Plan.

“Pledge Agreement” means the Pledge Agreement dated as of the Original Closing
Date between the Credit Parties and Fleet National Bank, as predecessor
administrative agent, as confirmed and amended by the Confirmation of Pledge
Agreement, the Omnibus Confirmation Agreement and the Second Omnibus
Confirmation Agreement, as such agreement may be further amended, supplemented
or otherwise modified from time to time, including the addition of new Credit
Parties in accordance with Section 6.9.

“Post-Default Rate” means, for Base Rate Loans, a rate per annum equal to the
Adjusted Base Rate plus the Applicable Margin plus 2%, and, for LIBOR Loans, a
rate per annum equal to the Adjusted LIBO Rate plus the Applicable Margin plus
2%.

 

36



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum announced from time to time by
Credit Suisse, as its prime rate in effect at its principal office in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Prior Credit Agreements” has the meaning assigned to such term in the preamble
hereof.

“Property” means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

“Proprietary Rights” has the meaning assigned to such term in Section 4.5(b).

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the reasonable opinion
of the Administrative Agent, desirable in order to create or perfect Liens on
any IP Collateral.

“QSSS Election” means the election to treat any Person as a qualified Subchapter
S subsidiary pursuant to Code Section 1361(b)(3) (or any successor provision).

“Qualifying IPO” means the consummation by Holdings, on or before December 31,
2008, of an initial public offering of common stock with gross proceeds to
Holdings (without deduction of commissions) of $75,000,000 or more.

“Qualifying IPO Closing Date” means the date on which all the following
conditions have been satisfied:

(a) a Qualifying IPO has been consummated and

(b) the Administrative Agent has received

(i) copies of the Holdings Merger Agreement and the Assumption Agreement,
executed by each of the parties thereto,

(ii) a copy of the file stamped certificate of merger with respect to the
Holdings Merger as filed with the Secretary of State of the State of California
(or, if such file stamped certificate is unavailable, a certificate of the
Borrower certifying that a pre-cleared certificate of merger with respect to the
Holdings Merger was submitted to the Secretary of State of the State of
California),

(iii) a copy of the file stamped certificate of merger with respect to the
Holdings Merger as filed with the Secretary of State of the State of Delaware,

(iv) an opinion of O’Melveny & Myers LLP, substantially in the form of Exhibit F
annexed hereto, with such changes thereto as are reasonably satisfactory to the
Administrative Agent, and

(v) a certificate of a Financial Officer of the Borrower to the effect that the
conditions set forth in clauses (a) and (b)(i)-(iv) above have been satisfied.

 

37



--------------------------------------------------------------------------------

“Qualifying IPO Funding Transactions” means the following payments made from the
net proceeds of a Qualifying IPO:

(a) Holdings may make (i) the Alta Repayment and (ii) dividends and
distributions to its shareholders who were shareholders on the date hereof not
later than fifteen months after the consummation of such Qualifying IPO;

(b) Holdings shall contribute substantially all of the net proceeds of such
Qualifying IPO (other than the amount described in clause (a) above) to Media
Holdings within 10 Business Days of such Qualifying IPO;

(c) Media Holdings may redeem, repurchase, prepay or otherwise acquire (whether
pursuant to the optional redemption provisions, in open market transactions or
otherwise), not later than fifteen months after the consummation of such
Qualifying IPO, all or any portion of the outstanding principal amount of the
Media Holdings Discount Notes and pay premiums (including call premiums, early
tender premiums or consent premiums) and interest thereon, which may consist of
accrued interest, plus, if applicable, an amount of interest calculated on the
basis of the next succeeding contractual redemption or maturity date;

(d) Media Holdings shall contribute substantially all of the net proceeds of
such Qualifying IPO (other than the amounts described in clauses (a) and
(c) above) to the Borrower within 10 Business Days of such Qualifying IPO; and

(e) the Borrower may redeem, repurchase, prepay or otherwise acquire (whether
pursuant to the optional redemption provisions, in open market transactions or
otherwise), not later than fifteen months after the consummation of such
Qualifying IPO, all or any portion of the outstanding principal amount of the
Senior Subordinated Notes and pay premiums (including call premiums, early
tender premiums or consent premiums) and interest thereon, which may consist of
accrued interest, plus, if applicable, an amount of interest calculated on the
basis of the next succeeding contractual redemption or maturity date;

it being understood and agreed that so long as the sum of the amounts in clauses
(a), (c) and (e) above does not exceed the net proceeds of a Qualifying IPO,
such amounts shall be deemed to be from the net proceeds of a Qualifying IPO no
matter the source of such amounts. In no event shall the amount of distributions
and dividends to the shareholders of Holdings described in clause (a)(ii) above
exceed the lesser of (x) $5,000,000 and (y) the excess of the gross proceeds of
such Qualifying IPO (without deduction for any commissions or underwriters’
discount) over $75,000,000.

“Quarterly Dates” means the last day of each fiscal quarter of the Credit
Parties, the first of which shall be June 30, 2006.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the Closing Date, among the Borrower and each of its Subsidiaries.

“Real Property Asset” means, at any time of determination, any fee ownership or
leasehold interest then owned by any Credit Party in any real property.

 

38



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 11.4(d).

“Registered Rights” has the meaning assigned to such term in Section 4.5(b).

“Registration Statement” means the Registration Statement on Form S-1 filed by
Holdings for the registration of the initial public offering of the Class A
Common Stock with the Securities and Exchange Commission, as may be amended from
time to time, or any subsequent registration statements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

“Reinvested Excess Net Cash Payments” means, with respect to any Asset Swap or
Disposition resulting in any Excess Net Cash Payments, as of any date of
determination, without duplication, any Excess Net Cash Payments resulting from
such Asset Swap or Disposition that (without duplication), (a) so long as
(x) such date is less than 360 days after the receipt of the Excess Net Cash
Payments in respect of such Asset Swap or Disposition, are described in a
Reinvestment Certificate or any subsequent certificate as intended to be applied
to reinvestment in the Reinvestment Assets, and (y) the Borrower has not
determined not to apply any such amounts to investment in Reinvestment Assets or
(b) have been applied to reinvestment in the Reinvestment Assets on or prior to
such date.

“Reinvestment Assets” means, with respect to any Asset Swap or Disposition
resulting in any Excess Net Cash Payments, Permitted Investments (excluding
those described in clause (2) of the definition thereof), Restricted Investments
permitted hereunder, assets similar to those subject to the applicable
Disposition or Asset Swap, or in other assets used in a Permitted Line of
Business, Acquisitions permitted hereunder or Capital Expenditures permitted
hereunder.

“Reinvestment Certificate” means, with respect to any Asset Swap or Disposition
resulting in any Excess Net Cash Payments, a certificate delivered pursuant to
Section 2.11(b)(i)(A) and certifying that the Borrower intends to reinvest all
or a portion of the Excess Net Cash Payments relating to such Asset Swap or
Disposition in Reinvestment Assets.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Relocation” means with respect to any television Broadcast Station, (1) any
transaction in which a 700 MHz Holder (or any other Person) offers consideration
(which consideration consists of a different frequency or frequencies and/or
other cash or non-cash consideration) to any Credit Party for the cessation of
broadcasting on any of the existing analogue and/or digital

 

39



--------------------------------------------------------------------------------

frequencies of such Broadcast Station in order to accommodate the spectrum needs
of such 700 MHz Holder, including the prevention of interference with such 700
MHz Holder’s operations, and such Credit Party is not ordered or directly or
indirectly required by the FCC or any other Governmental Authority to enter into
such transaction, or (2) any transaction in which FCC or any other Governmental
Authority orders or otherwise directly or indirectly requires any Credit Party
to cease broadcasting on any of its existing analogue and/or digital frequencies
in order to accommodate the spectrum needs of any 700 MHz Holder, including the
prevention of interference with such 700 MHz Holder’s operations, with or
without any consideration. Without limiting the generality of the foregoing, the
term Relocation shall include any “Relocation” as defined in the Shop At Home
Acquisition Documents as in effect on March 20, 2001. As used herein, “700 MHz
Holder” means a holder of a 700 MHz license or construction permit.

“Relocation Profits” has the meaning given such terms in the Shop At Home
Acquisition Documents.

“Remaining Excess Net Cash Payments” means, with respect to any Excess Net Cash
Payments in respect of any Asset Swap or Disposition, as of any date, the amount
of such Excess Net Cash Payments received by the Borrower and its Subsidiaries
from such Asset Swap or Disposition (or, if the Asset Sale Prepayment Percentage
is 50%, then 50% of such amount of Excess Net Cash Payments) since the last
Asset Sale Prepayment Date relating to the applicable Asset Swap or Disposition
(or, if there has been no such date, since the date of such Asset Swap or
Disposition), less the sum of (a) the aggregate amount of Reinvested Excess Net
Cash Payments, (b) the aggregate amount of all optional prepayments of the Term
Loans pursuant to Section 2.11(a) above made with such Excess Net Cash Payments
on or prior to such date, (c) the aggregate amount of all prepayments of the
Revolving Credit Loans (and providing cover for LC Exposure) under the Revolving
Credit Agreement, in each case to the extent accompanied by a permanent
reduction of the Revolving Credit Commitments (or equivalent defined terms in
subsequent Revolving Credit Agreements) made with such Excess Net Cash Payments
on or prior such date, (d) the aggregate amount of Term Loans with respect to
which the Borrower has made any offer to prepay with such Excess Net Cash
Payments on or prior to such date (whether or not the Lenders have accepted any
such offer), and (e) in the case of any Asset Sale Prepayment Date described in
clause (d) of the definition thereof, less 100% of any transaction expenses
associated with such Disposition or Asset Swap not previously deducted in the
determination of Excess Net Cash Payments plus (or minus, as the case may be)
100% (or if the Asset Sale Prepayment Percentage is 50%, then 50%) of any other
adjustment received or paid by the Borrower or any Subsidiary pursuant to the
respective agreements giving rise to such Disposition or Asset Swap and not
previously taken into account in the determination of the Excess Net Cash
Payments.

“Required Lenders” means Lenders having Loans representing in excess of 50% of
the sum of the total Loans.

“Required Revolving Credit Lenders” means, at any time, Senior Lenders having
Revolving Credit Loans and LC Exposure representing more than 50% of the sum of
the total Revolving Credit Loans and LC Exposure then outstanding.

 

40



--------------------------------------------------------------------------------

“Required Senior Lenders” means, at any time, Senior Lenders having Senior
Loans, LC Exposure, unused Revolving Credit Commitments and, prior to the
funding of the Term Loans, unused Term Loan Commitments representing more than
50% of the sum of the total Senior Loans and LC Exposure then outstanding plus
unused Revolving Credit Commitments and unused Term Loan Commitments at such
time.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.4(a)(iv).

“Revolving Credit Agent” means Credit Suisse as administrative agent for the
Revolving Credit Lenders.

“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of the Closing Date among the Borrower, the Guarantors, the
lenders party thereto, the agents party thereto and Credit Suisse as
administrative agent, as amended (including any amendment and restatement
thereof), modified, renewed, refunded, replaced or refinanced from time to time,
including any agreement extending the maturity of, consolidating or otherwise
restructuring (including adding subsidiaries of the Borrower as additional
guarantors thereunder) all or any portion of the Indebtedness under such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender or group and whether or not increasing the amount of
Indebtedness that may be incurred thereunder.

“Revolving Credit Commitment Increases” means any increases in the amount of the
Revolving Credit Facility pursuant to the Revolving Credit Agreement.

“Revolving Credit Documents” means the Revolving Credit Agreement, the
Intercreditor Agreement any promissory notes evidencing the Revolving Credit
Facility, any collateral documents securing the Revolving Credit Facility and
any other instruments or documents delivered or to be delivered from time to
time pursuant to the Revolving Credit Agreement, as the same may be supplemented
and amended from time to time in accordance with their respective terms.

“Revolving Credit Facility” means the Revolving Credit Facility provided to the
Borrower pursuant to the Revolving Credit Agreement, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time, including any agreement extending the maturity of, consolidating
or otherwise restructuring (including adding subsidiaries of the Borrower as
additional guarantors thereunder) all or any portion of the Indebtedness under
such agreement or any successor or replacement agreement and whether by the same
or any other agent, lender or group and whether or not increasing the amount of
Indebtedness that may be incurred thereunder. On the Closing Date that aggregate
commitments of the Revolving Credit Lenders shall be $150,000,000.

“Revolving Credit Lender” means any Person holding a Revolving Credit Commitment
pursuant to the Revolving Credit Agreement.

“Revolving Credit Loans” means those certain revolving credit loans made to the
Borrower pursuant to the Revolving Credit Agreement.

 

41



--------------------------------------------------------------------------------

“S Corporation” means a small business corporation within the meaning of Code
Section 1361 (or any successor provision) for which an election is in effect
under Code Section 1362(a) (or any successor provision).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Second Confirmation of Subordination Agreements” means the Second Confirmation
of Subordination Agreements dated as of June 11, 2004 among Alta, Holdings and
the Administrative Agent.

“Second Omnibus Confirmation Agreement” means the Second Omnibus Confirmation
Agreement dated as of the date hereof among the Collateral Agent, the
Administrative Agent, the Revolving Credit Agent and the Credit Parties,
substantially in the form of Exhibit C, amending and confirming the Credit
Parties’ obligations under the Pledge Agreement, the Security Agreement and any
related agreements, as the same may be amended, supplemented or otherwise
modified from time to time.

“Secured Obligations” has the meaning set forth in the Security Agreement and
the Pledge Agreement.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of July 9, 2002 between the Administrative Agent and the Credit Parties, as
confirmed and amended by the Omnibus Confirmation Agreement and the Second
Omnibus Confirmation Agreement and thereafter in accordance with Section 6.9, as
such agreement may be amended, supplemented or otherwise modified from time to
time.

“Senior Commitment Increases” means the sum of any Revolving Credit Commitment
Increases and Term Loan Increases.

“Senior Facilities Documents” means the Revolving Credit Documents and the Loan
Documents.

“Senior Facilities Maximum Increase Amount” means $50,000,000.

“Senior Lenders” means the Revolving Credit Lenders and the Term Loan Lenders.

“Senior Loans” means the Revolving Credit Loans and the Term Loans.

“Senior Subordinated Notes” means the Borrower’s 10 1/8% Senior Subordinated
Notes due 2012, including any Additional Notes and Exchange Notes (as each such
term is defined in the Senior Subordinated Note Indenture), in each case as
issued pursuant to the Senior Subordinated Note Indenture in an aggregate
principal amount not in excess of $200,000,000, as amended, supplemented or
otherwise modified.

“Senior Subordinated Note Indenture” means the Indenture dated as of July 9,
2002, among the Borrower, the Guarantors and U.S. Bank, N.A., as trustee,
pursuant to which the Senior Subordinated Notes were issued, as amended,
supplemented or otherwise modified.

 

42



--------------------------------------------------------------------------------

“Shop At Home Acquisition” means the acquisition on March 20, 2001 by Liberman
Television of Houston, Inc. and KZJL License Corp. from the Shop At Home Sellers
of the Broadcast Station KZJL-TV in Houston, Texas.

“Shop At Home Acquisition Documents” means the Asset Purchase Agreement, dated
November 10, 2000, among the Borrower, Liberman Television of Houston, Inc. and
KZJL License Corp. and the Shop At Home Sellers, as amended by First Amendment
to Asset Purchase Agreement dated as of December 22, 2000, the Second Amendment
to Asset Purchase Agreement dated as of February 27, 2001 and the Third
Amendment to Asset Purchase Agreement dated as of March 15, 2001 and all related
instruments, agreements and other documents entered into by any Credit Party and
any Shop At Home Seller in connection therewith, in each case as amended,
supplemented or modified.

“Shop At Home Sellers” means Shop At Home, Inc., SAH – Houston Corporation,
SAH-Houston License Corp. and SAH License, Inc.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as amended, as such Regulation is in
effect on the date hereof.

“Special Counsel” means Edwards Angell Palmer & Dodge LLP, in its capacity as
special counsel to Credit Suisse, as Administrative Agent and Credit Suisse
Securities (USA) LLC, as Joint Lead Arranger.

“Specified Parent Debt” means indebtedness of Holdings other than
(i) indebtedness in respect of notes issued under the Holdings Securities
Purchase Documents, (ii) indebtedness under any note issued by Holdings to
satisfy its obligations under the Management Incentive Contracts, (iii) any
indebtedness owing to the Borrower or any of its Subsidiaries and
(iv) indebtedness of any Subsidiary of Holdings.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Stockholder Voting Agreement” means the Voting Agreement by and between Lenard
Liberman and Jose Liberman (if any) to be executed in connection with the IPO,
substantially in the form delivered to the Administrative Agent from time to
time, as such agreement may be amended, supplemented or otherwise modified from
time to time.

 

43



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means (a) the Senior Subordinated Notes, (b) any
Liberman Subordinated Debt, and (c) any Indebtedness of any Credit Party,
incurred after the Effective Time which is subordinated to the payment of the
Senior Loans.

“Subordination Documents” means the Alta Subordination Agreement, the Investor
Subordination Agreement and the Liberman Subordination Agreements.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. References herein to “Subsidiaries” shall, unless
the context requires otherwise, be deemed to be references to Subsidiaries of
the Borrower.

“Suspended Losses” means the aggregate amount of losses and deductions of
Holdings which have been taken into account by the shareholders of Holdings and
disallowed under Code section 1366(d) (or successor provisions) in a prior
taxable year.

“Tax Accountant” means any one of the five largest nationally recognized
independent accounting firms, or any other independent accounting firm jointly
approved by the Administrative Agent and the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” has the meaning assigned to such term in Section 2.1(a).

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
agreement of such Lender to make a Term Loan to the Borrower on the Closing
Date. The amount of each Lender’s Term Loan Commitment is set forth on
Schedule 2.1. The aggregate original amount of the Term Loan Commitments is
$110,000,000.00.

“Term Loan Increase” has the meaning assigned to such term in Section 2.1(b)(i).

“Term Loan Increase Date” has the meaning assigned to such term in
Section 2.1(b)(iii).

“Term Loan Lender” means, (a) initially, a Lender that has a Term Loan
Commitment set forth opposite its name on Schedule 2.1 and who has made a
Term Loan to the Borrower at the Effective Time, and (b) thereafter, the Lenders
from time to time holding Term Loans after giving effect to any assignments
thereof permitted by Section 11.4.

“Term Loan Maturity Date” means March 31, 2012.

 

44



--------------------------------------------------------------------------------

“Term Notes” means the promissory notes, substantially in the form of Exhibit A,
issued by the Borrower in favor of the Term Loan Lenders.

“Termination Agreement” means the Termination Agreement among LBI Holdings I,
Inc., Liberman Broadcasting, Inc., a Delaware corporation, and Alta that may be
executed in connection with the IPO, substantially in the form delivered to the
Administrative Agent from time to time.

“Third Confirmation of Subordination Agreements” means the Third Confirmation of
Subordination Agreements dated as of the date hereof among Alta, Holdings and
the Administrative Agent, substantially in the form of Exhibit N annexed hereto.

“Total Voting Power” means, with respect to any Person, the total number of
votes which holders of securities or other ownership interests having the
ordinary power to vote, in the absence of contingencies but after giving effect
to the exercise and/or conversion of all outstanding options, warrants, and
other securities which by their terms are convertible into voting securities,
are entitled to cast in the election of directors, general partners or managers
of such Person.

“Transactions” means with respect to each Credit Party and Holding Company,
(i) the execution, delivery and performance by the Borrower or such other Credit
Party of the Senior Facilities Documents, and the documents related thereto, the
borrowing of Loans and the use of the proceeds thereof, and (ii) all
transactions contemplated by the foregoing.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

“Voluntary Relocation” means with respect to any television Broadcast Station,
any Relocation described in clause (1) of the definition of the term Relocation.
Without limiting the generality of the foregoing, the term Voluntary Relocation
shall include any “Voluntary Relocation” as defined in the Shop At Home
Acquisition Documents as in effect on March 20, 2001.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

45



--------------------------------------------------------------------------------

(2) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Base Rate Loan” or a
“LIBOR Loan”). In similar fashion, Borrowings may be classified and referred to
by Type.

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. References in
Articles 6 and 7 in respect of the affirmative and negative covenants to be
performed by the Credit Parties shall be interpreted to mean, with respect to
Article 6, that the Borrower will, and will cause each of the other Credit
Parties to, comply with such covenant, and, with respect to Article 7, that the
Borrower will not, and will not permit any of the other Credit Parties to,
violate such covenant.

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), the
Administrative Agent and

 

46



--------------------------------------------------------------------------------

the Borrower shall negotiate in good faith to amend any such provision to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, further, however, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

ARTICLE 2

The Credits

2.1 Term Loan Commitments.

(a) Term Loans. Subject to the terms and conditions set forth herein, each Term
Loan Lender agrees to make Term Loans (each such term loan being herein called a
“Term Loan”) to the Borrower in the full amount of its Term Loan Commitment;
provided that Borrowings of Term Loans may only be made (A) at the Effective
Time on satisfaction (or waiver in accordance with Section 11.2) of the
conditions in Sections 5.1 and 5.2 and (B) on a Term Loan Increase Date pursuant
to a Term Loan Increase. Principal amounts of Term Loans that have been repaid
or prepaid may not be reborrowed. For the avoidance of doubt, (i) all “Revolving
Credit Loans” made under the Existing Credit Agreement and outstanding
immediately prior to the Effective Time shall either continue to be maintained
as Revolving Credit Loans under and governed by the Revolving Credit Agreement
or shall be converted into Term Loans under this Agreement and (ii) the parties
hereto further agree that on the Closing Date, all unpaid Obligations under the
Existing Credit Agreement (including without limitation all unpaid interest,
fees and expenses) outstanding as of the Closing Date shall be deemed to be
owing under and governed by the Revolving Credit Loan Agreement or under this
Agreement, as applicable.

(b) Term Loan Increases.

(i) In the event that the aggregate amount of Senior Commitment Increases is
less than the Senior Facilities Maximum Increase Amount, the Borrower shall have
the right, at any time and from time to time prior to the Term Loan Maturity
Date, by delivering written notice to the Administrative Agent, to request
additional Term Loans (a “Term Loan Increase”); provided that the aggregate Term
Loan Increases plus the aggregate Revolving Credit Commitment Increases shall
not at any time exceed the Senior Facilities Maximum Increase Amount.

(ii) Upon receipt of a written request from the Borrower, the Administrative
Agent and the Joint Lead Arrangers shall attempt to arrange and syndicate such
Term Loan Increase, by contacting one or more new lenders (the “New Lenders”) or
one or more existing Lenders to determine whether such New Lenders desire to
make additional Term Loans, and/or whether any such existing Lender, in its sole
discretion, desires to increase the aggregate outstanding principal amount of
its Term Loans. Each such Term Loan Increase shall be arranged and syndicated by
the Administrative Agent

 

47



--------------------------------------------------------------------------------

and the Joint Lead Arrangers, and any New Lenders shall be selected by the
Administrative Agent and the Joint Lead Arrangers in consultation with the
Borrower. The Administrative Agent’s and the Joint Lead Arrangers’ agreements to
arrange and syndicate any such Term Loan Increase shall not be deemed to
constitute a commitment, or an offer, to provide, such Term Loan Increase or a
representation, direct or implied, that such arrangement and syndication will be
successful. The Borrower shall pay to the Administrative Agent and the Joint
Lead Arrangers such fees and expenses in connection with arranging and
syndicating each such Term Loan Increase as may be agreed by the Borrower, the
Administrative Agent and the Joint Lead Arrangers to achieve a successful
syndication of such Term Loan Increase, and no portion of such fees shall be
allocable to any Persons other than the Administrative Agent, the Joint Lead
Arrangers, Lenders increasing the aggregate outstanding principal amount of
their Term Loans or the New Lenders, unless otherwise agreed by the
Administrative Agent and the Joint Lead Arrangers. The Administrative Agent and
the Joint Lead Arrangers shall have no liability to the Borrower or the Lenders
if the Administrative Agent and the Joint Lead Arrangers are unable to
successfully arrange and syndicate any requested Term Loan Increase. The
Borrower may request Term Loan Increases on any number of occasions, subject to
the conditions and provisions set forth herein. No Lender shall have any
obligation to increase the aggregate outstanding principal amount of its Term
Loans.

(iii) If the Administrative Agent and the Joint Lead Arrangers are able to
successfully arrange and syndicate any requested Term Loan Increase, such Term
Loan Increase shall become effective on the date specified by the Administrative
Agent (each such date being referred to a “Term Loan Increase Date”); provided
that (A) no Default shall exist on the Term Loan Increase Date both before and
after giving effect to such proposed Term Loan Increase on the Term Loan
Increase Date; (B) the Borrower shall have paid all fees and expenses in
connection with the arrangement and syndication of such Term Loan Increase and
(C) the Borrower shall have delivered or caused to be delivered to the
Administrative Agent any certificates or other documents reasonably requested by
the Administrative Agent in connection with such Term Loan Increase, provided
that the Applicable Margin (which for such purposes only, shall be deemed to
include all fees or original issue discount (but not customary upfront fees)
payable to all Lenders providing such Term Loan Increase) relating to any Term
Loan Increase shall not exceed the Applicable Margin (which for such purposes
only, shall be deemed not to include all upfront or similar fees payable to the
Lenders of the Term Loans) relating to the Term Loans immediately prior to the
Term Loan Increase Date by more than 0.25% per annum. In the event the
Administrative Agent and the Joint Lead Arrangers shall be unable to
successfully arrange and syndicate any requested Term Loan Increase within
thirty days of the date of any written request by the Borrower for such Term
Loan Increase, such request by the Borrower shall be deemed to have expired and
the Administrative Agent and the Joint Lead Arrangers shall have no further
obligation to continue such arrangement and syndication efforts; provided that
the expiration of such thirty-day period shall not limit the Borrower’s right to
make one or more additional requests for a Term Loan Increase.

(iv) On each Term Loan Increase Date, subject to the satisfaction of the
foregoing terms and conditions, and subject to the limitations set forth in
clause (v) of

 

48



--------------------------------------------------------------------------------

this Section 2.1(b): (w) each New Lender taking part in such Term Loan Increase
shall enter into one or more Lender Joinder Agreements or other documents in
form and substance reasonably satisfactory to the Administrative Agent, and upon
execution of such Lender Joinder Agreements or other documents, such New Lender
taking part in such Term Loan Increase shall be deemed to be a “Lender” under
this Agreement and the other Loan Documents; (x) the outstanding principal
amount of the Term Loans shall be adjusted to take into account the additional
Term Loans of the New Lenders taking part in such Term Loan Increase and the
increases, if any, in the outstanding principal amount of the Term Loans of the
existing Lenders, and (y) each existing Lender who is increasing the outstanding
principal amount of its Term Loans shall have returned to the Administrative
Agent for cancellation its Term Note, if any, and the Borrower shall have
executed and delivered to the Administrative Agent for the benefit of each New
Lender taking part in such Term Loan Increase, to the extent requested by such
New Lender, and each existing Lender who is increasing the outstanding principal
amount of its Term Loans a new Term Note, to the extent requested by such
existing Lender in each case, in the aggregate principal amount of such Lender’s
outstanding principal amount of its Term Loans after giving effect to the Term
Loan Increase. Each of the Lenders hereby authorizes the Administrative Agent to
revise Schedule 2.1 on each Term Loan Increase Date to reflect such increase
without an amendment to this Agreement.

(v) Notwithstanding anything to the contrary set forth in this Section 2.1(b),
in no event shall any Term Loan Increase result in any increase or decrease in
the amount of any Lender’s the outstanding principal amount of its Term Loans
without such Lender’s prior written consent.

(vi) Each Term Loan made pursuant to a Term Loan Increase will be secured by the
Collateral, pari passu with the other Senior Loans and will be deemed to be part
of the Guaranteed Obligations under Article 3.

2.2 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of Base
Rate Loans or LIBOR Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for a LIBOR Borrowing, such
Borrowing shall be in an aggregate amount at least equal to $500,000 or any
greater multiple of $100,000. At the time that each Base Rate Borrowing is made,
such Borrowing

 

49



--------------------------------------------------------------------------------

shall be in an aggregate amount that is at least equal to $100,000 or any
greater multiple of $100,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten LIBOR Borrowings outstanding.

2.3 Requests for Borrowings.

(a) To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request in writing (i) in the case of a LIBOR Borrowing, not later than
1:00 p.m., New York time, three Business Days before the date of the proposed
Borrowing, or (ii) in the case of a Base Rate Borrowing not later than 1:00
p.m., New York time, one Business Day before the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and may be delivered by hand
delivery or telecopy to the Administrative Agent of the written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(b) Each such written Borrowing Request shall specify the following information
in compliance with Section 2.2:

(i) the aggregate amount of such Borrowing;

(ii) the effective date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing;

(iv) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.5;

(vi) on each Term Loan Increase Date, a certification that the Loans being
incurred on such date, after giving effect to such Borrowing Request, are not
incurred in violation of the Senior Subordinated Note Indenture, the Media
Holdings Discount Notes Indenture, or Section 7.1(a) hereof, including detailed
calculations evidencing the same.

(c) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested LIBOR Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.3, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

50



--------------------------------------------------------------------------------

2.4 [Reserved].

2.5 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York time to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.5 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender (and if the applicable Lender fails to pay immediately upon demand, the
Borrower) agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Nothing in this
Section 2.5 shall be deemed to relieve any Lender from its obligation to fulfill
its Commitments to the extent required by this Agreement or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.

2.6 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a LIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.6. The Borrower may elect different
options for continuations and conversions with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.6, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3(a) if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

 

51



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a Base Rate Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.

(f) The Borrower shall not be obligated to deliver a Borrowing Request in
connection with any election to convert any Borrowing to a different Type or to
continue any Borrowing or, in the case of a LIBOR Borrowing, any election of an
Interest Period therefor pursuant this Section 2.6.

2.7 Termination of Commitments.

(a) Unless previously terminated, the Term Loan Commitments shall terminate on
the close of business on the Closing Date; provided that additional Term Loan
Commitments may be available on any Term Loan Increase Date in accordance with
Section 2.1(b).

 

52



--------------------------------------------------------------------------------

2.8 [Reserved].

2.9 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder, or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment in its sole discretion); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consents shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

(c) If a Lender refuses to consent to an amendment, modification or waiver of
this Agreement that, pursuant to Section 11.2, requires consent of 100% of the
Lenders (any such Lender, a “Subject Lender”), so long as (i) no Event of
Default shall have occurred and be continuing and the Borrower has obtained a
written commitment from another Lender or an Eligible Assignee to purchase at
par (plus accrued interest, fees and other amounts payable to the Subject Lender
hereunder) the Subject Lender’s Loans and assume the Subject Lender’s
Commitments and all other obligations of the Subject Lender hereunder, (ii) such
Lender is not an issuing lender with respect to any letters of credit
outstanding under the Revolving Credit Agreement (unless all such letters of
credit are terminated or arrangements satisfactory to such issuing lender (such
as a “back-to-back” letter of credit) are made), (iii)

 

53



--------------------------------------------------------------------------------

the Required Lenders have so consented and (iv) if applicable, the Subject
Lender is unwilling to withdraw its refusal to consent within 2 Business Days
after receipt by the Subject Lender and Administrative Agent of a written
request to do so from the Borrower, the Borrower may require the Subject Lender
to assign all of its Loans and Commitments to such other Lender, Lenders,
Eligible Assignee or Eligible Assignees pursuant to the provisions of
Section 11.4, provided that, prior to or concurrently with such replacement,
(1) the Borrower has paid to the Subject Lender all amounts required to be paid
to such Lender under this Agreement through the effective date of the
assignment, (2) the processing fee required to be paid by Section 11.4(b)(iii)
shall have been paid by the Borrower or the Assignee to Administrative Agent,
(3) all of the requirements for such assignment contained in Section 11.4,
including the consent of Administrative Agent (if required) and the receipt by
Administrative Agent of an executed Assignment and Acceptance Agreement (which
each Subject Lender shall be obligated to provide with respect to its interest
in the Loans in connection with the Borrower’s exercise of its rights under this
subsection) and other supporting documents, have been fulfilled and (4) each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender refused to consent. Notwithstanding the
foregoing no Subject Lender shall be obligated to assign its Loans unless such
Subject Lender receives payment of the purchase price and all other amounts
described in clause (i) above as a condition to such assignment.

2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay on each Quarterly Date
occurring prior to the Term Loan Maturity Date (commencing with June 30, 2006),
to the Administrative Agent for the account of the Term Loan Lenders principal
payments in the amount equal to the sum of (i) 0.25% of the original principal
amount of the Term Loans after the initial Borrowing on the Closing Date plus
(ii) 0.25% of the original principal amount of each Term Loan made pursuant to a
Term Loan Increase after the Borrowing on the applicable Term Loan Increase
Date. To the extent not previously paid, all Term Loans shall be due and payable
in full on the Term Loan Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

54



--------------------------------------------------------------------------------

(e) If so requested by any Lender by written notice to the Borrower, the
Borrower shall prepare, execute and deliver to such Lender, a Term Note in the
principal amount of such Lender’s Term Loan.

2.11 Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty (other than LIBOR Loan breakage costs as provided in Section 2.16),
subject to prior notice in accordance with paragraph (e) of this Section 2.11
and provided that each such prepayment shall be in an amount that is at least
equal to $500,000 or any greater multiple of $100,000 or any lesser amount
remaining outstanding. Each prepayment of Loans shall be applied in accordance
with paragraph (c) of this Section 2.11.

(b) Mandatory Offers to Prepay. The Borrower shall make offers to prepay the
Term Loans hereunder as follows:

(i) Sale of Assets.

(A) Notice. The Borrower agrees to deliver to the Administrative Agent, on or
prior to the date thirty days after the occurrence of any Disposition or series
of Dispositions or any Asset Swap or series of Asset Swaps by any Credit Party
which cause the aggregate Net Cash Payments in any fiscal year in respect of
Dispositions and Asset Swaps to exceed $5,000,000 (such amount in excess of such
$5,000,000 being referred to herein as the “Excess Net Cash Payments”), a
statement certified by a Financial Officer of the Borrower, in form and detail
reasonably satisfactory to the Administrative Agent, (1) setting forth the
estimated amount of the Excess Net Cash Payments of such Disposition or Asset
Swap that on the date of such Disposition or Asset Swap were received by any
Credit Party in cash, (2) indicating the amount, if any, of the Excess Net Cash
Payments in respect of such Disposition or Asset Swap which the Borrower intends
to reinvest in Reinvestment Assets, and (3) setting forth the calculations of
the Asset Sale Prepayment Percentage as of the date of such Disposition or Asset
Swap; provided that if the Asset Sale Prepayment Percentage is 0%, then such
statement shall not require the information set forth in clauses (1) and
(2) above.

(B) Prepayment. On each Asset Sale Prepayment Date, the Borrower will make an
offer to prepay the Term Loans in an amount equal to the lesser of (1) the
Remaining Excess Net Cash Payments as of such date and (2) the Outstanding
Amount as of such date.

(C) Subsequent Notice. Upon any offer to prepay the Term Loans on a date
described in clause (d) of the definition of Asset Sale Prepayment Date, the
Borrower shall provide a certificate of a Financial Officer setting forth

 

55



--------------------------------------------------------------------------------

calculations (in form and detail reasonably satisfactory to the Administrative
Agent) of, and certifying as to the Borrower’s intended application of, the
amount of any Excess Net Cash Payments received during the quarterly fiscal
period ending on the date of the financial statements required to be delivered
on or prior to such date.

(D) Prepayment of Revolving Credit Loans. In addition to any obligation to make
an offer to prepay Term Loans with any Excess Net Cash Payments relating to any
Asset Swap or Disposition in accordance with Section 2.11(b)(i)(B), the Borrower
shall be required to prepay the Revolving Credit Loans on any Asset Sale
Prepayment Date to the extent required in Section 2.11(b) of the Initial
Revolving Credit Agreement (or any equivalent section(s) of any successor
Revolving Credit Agreement).

(ii) Proceeds of Casualty Events. To the extent any Credit Party shall receive
excess Net Cash Payments in respect of insurance, condemnation awards or other
compensation in respect of any Casualty Event affecting any property of any
Credit Party in excess of $1,000,000 in any fiscal year, then the Borrower may
apply such excess Net Cash Payments, within 360 days after such receipt (or 30
days following such earlier date after such receipt as such Credit Party shall
have determined not to repair, replace or restore such property), to the repair
or replacement of such property or to Permitted Investments (excluding those
described in clause (2) of the definition thereof) or to Restricted Investments
otherwise permitted hereunder, reinvestment in similar assets to those subject
to the Casualty Event or in other assets used in a Permitted Line of Business or
Capital Expenditures permitted hereunder. Upon the expiration of such 360-day
period (or upon any such earlier date), the Borrower shall apply such excess Net
Cash Payments (to the extent not so reinvested or intended to be reinvested) as
follows:

(A) if at the time of such receipt the Revolving Credit Facility is outstanding
and any commitment under the Revolving Credit Agreement has not been terminated,
at the election of the Borrower, either to:

(1) make an offer to prepay the Term Loans hereunder,

(2) make a voluntary prepayment of the Term Loans hereunder in accordance with
Section 2.11(a), and/or

(3) make a prepayment of the Revolving Credit Loans (and provide cover for LC
Exposure) under the Revolving Credit Agreement, which shall be accompanied by a
permanent reduction of the commitments under the Revolving Credit Agreement, as
specified in Section 2.4(i) and 2.11(b)(i) of the Initial Revolving Credit
Agreement (or the equivalent section(s) of any successor Revolving Credit
Agreement), or

(B) after the Revolving Credit Facility has been paid in full and all
commitments hereunder have been terminated, at the election of the Borrower,
either to (1) make an offer to prepay the Term Loans hereunder and/or (2) make a
voluntary prepayment of the Term Loans in accordance with Section 2.11(a);

 

56



--------------------------------------------------------------------------------

such voluntary prepayment or accepted offer of prepayment to be applied in each
case in the manner and to the extent specified in paragraph (c) of this
Section 2.11 or such offer to prepay to be effected in each case in the manner
and to the extent specified in paragraph (d) of this Section 2.11.

(C) The obligation of the Borrower to apply excess Net Cash Payments on any date
to on which the Borrower is required to apply such excess Net Cash Payments as
required above to (1) make voluntary prepayments of the Term Loans, make
prepayments of the Revolving Credit Loans and make offers to prepay the Term
Loans under clause (A) above, or (2) to make voluntary prepayments or offers to
prepay the Term Loans under clause (B) above, shall be limited to the
Outstanding Amount as of such date.

(iii) Proceeds Otherwise Required to Pay Subordinated Debt. Notwithstanding
anything herein to the contrary, in the event that any of the Credit Parties
shall have consummated (A) any “Asset Sale” (as defined in the Senior
Subordinated Note Indenture), (B) any “Asset Sale” (as defined in the Media
Holdings Discount Notes Indenture), (C) prior to the Alta Repayment Date, any
“Sale of the Company” (as defined in the Holdings Securities Purchase
Documents), (D) any Disposition or similar term as defined in the documents
governing any Holding Company Debt or (E) any Disposition or similar term
defined in the documents governing any other Subordinated Indebtedness that, in
any such case, result in Net Cash Payments that would not be required to be
applied in the manner specified under Section 2.11(b)(i) or under
Section 2.11(b)(i) of the Initial Revolving Credit Agreement (or any analogous
provision in any successor Revolving Credit Agreement), the Credit Parties, to
the extent that the Senior Subordinated Note Indenture, the Media Holdings
Discount Notes Indenture, prior to the Alta Repayment Date, the Holdings
Securities Purchase Documents or the documents governing such other Holding
Company Debt or Subordinated Indebtedness would require any prepayment or
redemption of the Senior Subordinated Notes or any Holding Company Debt or
warrants issued by any Holding Company pursuant to the Media Holdings Discount
Notes Indenture, the Holdings Securities Purchase Documents or the documents
governing such other Holding Company Debt or other Subordinated Indebtedness,
respectively, shall be required, no later than one Business Day prior to the
date on which the Borrower would otherwise be required to prepay or redeem any
such Indebtedness or warrants,

(A) if at the time of such consummation the Revolving Credit Facility is
outstanding and any commitment thereunder has not been terminated, the Borrower
shall apply the amount of any such prepayment or redemption that would be so
required, at its election, to:

(1) make an offer to prepay the Term Loans hereunder,

(2) make a voluntary prepayment of the Term Loans hereunder in accordance with
Section 2.11(a), and/or

(3) make a prepayment of the Revolving Credit Loans (and provide cover for LC
Exposure) under the Revolving Credit Agreement, which shall be

 

57



--------------------------------------------------------------------------------

accompanied by a permanent reduction of the commitments under the Revolving
Credit Agreement, as specified in Section 2.4(i) and 2.11(b)(i) of the Initial
Revolving Credit Agreement (or the equivalent section(s) of any successor
Revolving Credit Agreement), or

(B) after the Revolving Credit Facility has been paid in full and all
commitments hereunder have been terminated, the Borrower shall apply the amount
of any such prepayment or redemption that would be so required either, at its
option, to (1) make an offer to prepay the Term Loans hereunder and/or (2) make
a voluntary prepayment of the Term Loans in accordance with Section 2.11(a);

such voluntary prepayment or accepted offer to prepay to be applied in each case
in the manner and to the extent specified in paragraph (c) of this Section 2.11
or such offer to prepay to be effected in each case in the manner and to the
extent specified in paragraph (d) of this Section 2.11.

(C) The obligation of the Borrower to apply any Net Cash Payments on any date on
which the Borrower is required to apply such Net Cash Payments as required above
to (1) make voluntary prepayments of the Term Loans, make prepayments of the
Revolving Credit Loans and make offers to prepay the Term Loans under clause
(A) above, or (2) to make voluntary prepayments or offers to prepay the Term
Loans under clause (B) above, shall be limited to the Outstanding Amount as of
such date.

Notwithstanding anything to the contrary in the Loan Documents, in the event any
Term Loan Lender declines any offer to prepay the Term Loans, the portion of the
Net Cash Payments that would otherwise have been applied to prepay the portion
of the Term Loans held by such declining Term Loan Lender may be used by the
Credit Parties (and, in the case of the following clause (y), Media Holdings)
(x) subject to the subordination provisions of the Senior Subordinated Note
Indenture, to prepay the Senior Subordinated Notes, (y) subject to the
subordination provisions of the Media Holdings Discount Notes Indenture, as a
dividend or loan to Media Holdings, to be applied promptly by Media Holdings to
the prepayment of the Media Holdings Discount Notes, or (z) for any legal
purposes in accordance with this Agreement (without, in the case of this clause
(z), giving effect to this sentence).

(c) Application. Any prepayments (including accepted offers to prepay) pursuant
to subsection (a) or (b) of this Section to be applied to prepay the Term Loans,
ratably among the Lenders (or the Lenders accepting such offer, in the case of
an accepted offer of prepayment) in proportion to the outstanding principal
amount of their respective Term Loans, and any prepayment or offer to prepay
under subsection (a) or (b) of this Section shall be applied to the Term Loans
of the Lenders pro rata against the remaining amortization installments required
under Section 2.10(a).

(d) Prepayment Offers.

(i) To the extent that the Borrower has elected to or is required to make an
offer to prepay the Term Loans as provided above (each a “Prepayment Offer”),
the Borrower will make an offer to the Term Loan Lenders to purchase the maximum

 

58



--------------------------------------------------------------------------------

principal amount of Term Loans that may be purchased with the amount required to
be offered to prepay the Term Loans under subsection (b) above (the “Prepayment
Offer Proceeds”). The offer price for each Prepayment Offer will be equal to
100% of principal amount of the Term Loans offered to be prepaid plus accrued
and unpaid interest, if any, to the date of purchase, and will be payable in
cash. If any Prepayment Offer Proceeds remain after consummation of a Prepayment
Offer, the Borrower may use those Prepayment Offer Proceeds for any purpose not
otherwise prohibited by this Agreement including a voluntary prepayment of the
Term Loans or Subordinated Indebtedness. If the aggregate principal amount of
Term Loans elected by the Term Loan Lenders to be purchased in such Prepayment
Offer exceeds the amount of Prepayment Offer Proceeds, the Administrative Agent
shall select the Term Loans to be purchased on a pro rata basis. Upon completion
of each Prepayment Offer, the amount of Prepayment Offer Proceeds shall be reset
at zero.

(ii) Each Prepayment Offer will follow the procedures specified below:

(A) The Prepayment Offer shall be made to all Term Loan Lenders. The Prepayment
Offer will remain open for a period of at least 20 Business Days following its
commencement and not more than 30 Business Days, except to the extent that a
longer period is required by applicable law (the “Offer Period”). No later than
five Business Days after the termination of the Offer Period (the “Purchase
Date”), the Borrower will apply all Prepayment Offer Proceeds (the “Offer
Amount”) to the purchase of Term Loans (on a pro rata basis) or, if less than
the Offer Amount has been elected by the Term Loan Lenders to be purchased, all
Term Loan Lenders electing to have Term Loans repurchased in response to the
Prepayment Offer. Payment for any Term Loans so purchased will be made in the
same manner as other payments hereunder are made.

(B) Upon the commencement of a Prepayment Offer, the Borrower will send, by
first class mail, a notice to the Administrative Agent and each Term Loan
Lender. The notice will contain all instructions and materials necessary to
enable such Term Loan Lenders to elect to have their Term Loans purchased
pursuant to the Prepayment Offer. The notice, which will govern the terms of the
Prepayment Offer, will state:

(1) that the Prepayment Offer is being made pursuant to this Section 2.11(b) and
(d) and the length of time the Prepayment Offer will remain open;

(2) the Offer Amount, the purchase price and the Purchase Date;

(3) that any Term Loan not elected by a Term Loan Lender to be purchased or not
accepted for payment will continue to accrue interest;

 

59



--------------------------------------------------------------------------------

(4) that, unless the Borrower defaults in making such payment, any Term Loan
accepted for payment pursuant to the Prepayment Offer will cease to accrue
interest after the Purchase Date;

(5) that Term Loan Lenders electing to have a Term Loan purchased pursuant to an
Prepayment Offer may elect to have Term Loans purchased in integral multiples of
$1,000 only;

(6) that Term Loan Lenders electing to have Term Loans purchased pursuant to any
Prepayment Offer shall deliver to the Borrower the form entitled “Option of Term
Loan Lender to Elect Purchase” delivered with such notice, at the address
specified in the notice at least three days before the Purchase Date together
with its Term Note, if any;

(7) that Term Loan Lenders will be entitled to withdraw their election if the
Borrower receives, not later than the expiration of the Offer Period, a
telegram, telex, facsimile transmission or letter setting forth the name of the
Term Loan Lender, the principal amount of the Term Loan the Term Loan Lender
delivered for purchase and a statement that such Term Loan Lender is withdrawing
its election to have such Term Loan purchased;

(8) that, if the aggregate principal amount of Term Loans electing repurchase
exceeds the Offer Amount, the Borrower will select the Term Loans on a pro rata
basis based on the principal amount of Term Loans electing repurchase (with such
adjustments as may be deemed appropriate by the Borrower so that only Term Loans
in denominations of $1,000, or integral multiples thereof, will be purchased);
and

(9) that Term Loan Lenders whose Term Loans were purchased only in part will be
issued new Term Notes (if required by such Term Loan Lenders) equal in principal
amount to the unpurchased portion of the Term Loans of such Term Loan Lenders.

On or before the Purchase Date, the Borrower will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Term Loans, or if less than the Offer Amount has been elected to by purchased by
Term Loan Lenders, all Term Loans requesting repayment, and will deliver to the
Administrative Agent a certificate of a Financial Officer stating that such Term
Loans or portions thereof were accepted for payment by the Borrower in
accordance with the terms of this Section 2.11(d). The Borrower will promptly
(but in any case not later than five days after the Purchase Date) pay to each
Term Loan Lender electing repurchase an amount equal to the purchase price of
the Term Loans elected to be purchased by such Term Loan Lender and accepted by
the Borrower for purchase, and the Borrower will promptly issue a new Term Note,
if requested by such Term Loan Lender, and mail or deliver such new Term Note
(if so requested) to such Term Loan Lender, in a principal amount equal to any
unpurchased portion of the Term Loans of such Term Loan Lender. Any Term Note in
respect of any Term Loan not so accepted shall be promptly mailed or delivered
by the Borrower to the Term Loan Lender thereof. The Borrower will notify the
Administrative Agent and the Term Loan Lenders of the results of the Prepayment
Offer on the Purchase Date.

 

60



--------------------------------------------------------------------------------

(e) Notification of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment under Sections
2.11(a) or 2.11(b) not later than 1:00 p.m., New York time, three Business Days
before the date of prepayment, except that prepayments of Base Rate Loans
pursuant to Section 2.11(a) may be made upon one Business Day’s notice. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing under paragraph (a) of this Section 2.11 shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.2.

(f) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

(g) Revolving Credit Agreement. At any time prior to the termination of the
commitments under the Initial Revolving Credit Agreement and repayment of all
loans thereunder, the terms of Section 2.11(b) of the Initial Revolving Credit
Agreement shall control in the event of a conflict with Section 2.11(b)
hereunder.

2.12 Fees.

(a) The Borrower agrees to pay to the Agents, for their own accounts, fees
payable in the amounts and at the times separately agreed in writing between the
Borrower and each Agent.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds. Fees paid shall not be refundable under any circumstances,
absent manifest error in the determination thereof.

2.13 Interest.

(a) The Loans comprising each Base Rate Borrowing shall bear interest at a rate
per annum equal to the Adjusted Base Rate plus the Applicable Margin.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Notwithstanding the foregoing, all amounts which are not paid when due shall
bear interest until paid in full at the Post-Default Rate.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued at the
Post-Default Rate shall be payable on demand, (ii) in the event of any repayment
or prepayment of any LIBOR Loan, accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment,
(iii) in the event of any conversion of any LIBOR Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion and (iv) all accrued interest on all
Loans shall be payable on the Term Loan Maturity Date.

 

61



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Adjusted Base Rate at times
when the Adjusted Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Adjusted Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) Notwithstanding anything to the contrary set forth herein, the aggregate
interest, fees and other amounts required to be paid by the Borrower to the
Lenders or any Lender hereunder are hereby expressly limited so that in no
contingency or event whatsoever whether by reason of acceleration of maturity of
the Indebtedness evidenced hereby or otherwise, shall the amount paid or agreed
to be paid to the Lenders or any Lender for the use or the forbearance of the
Indebtedness evidenced hereby exceed the maximum permissible under applicable
law. If under or from any circumstances whatsoever, fulfillment of any provision
hereof or of any of the other Loan Documents at the time of performance of such
provision shall be due, shall involve transcending the limit of such validity
prescribed by applicable law then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity and if under or from
circumstances whatsoever the Lenders or any Lender should ever receive as
interest any amount which would exceed the highest lawful rate, the amount of
such interest that is excessive shall be applied to the reduction of the
principal balance of the Indebtedness evidenced hereby and not to the payment of
interest. This provision shall control every other provision of this Agreement
and all provisions of every other Loan Document.

2.14 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any such Borrowing to, or
continuation of any such Borrowing as, a LIBOR Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing
shall be made as a Base Rate Borrowing.

 

62



--------------------------------------------------------------------------------

2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBOR Loans made by such Lender or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender, or such
Lender’s holding company, for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower
and shall be conclusive so long as it reflects a reasonable basis for the
calculation of the amounts set forth therein and does not contain any manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.15 for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is (i) retroactive and (ii) occurred within such six-month period,
then the six-month period referred to above may be extended to include the
period of retroactive effect thereof, but in no event any period prior to the
Closing Date.

 

63



--------------------------------------------------------------------------------

2.16 Break Funding Payments.

(a) In the event of (i) the payment of any principal of any LIBOR Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (ii) the conversion of any LIBOR Loan other than
on the last day of the Interest Period applicable thereto, (iii) the failure to
borrow, convert, continue or prepay any LIBOR Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable and is revoked in accordance herewith) or (iv) the assignment of
any LIBOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.9, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event; provided that if the occurrence of any
event described in clause (iii) above shall occur solely as a result of any
Lender’s failure to make available such Lender’s share of any LIBOR Borrowing,
such Lender shall not be entitled to compensation under this Section 2.16(a)
with respect to such event. Nothing in this Section 2.16 shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments to the extent
required by this Agreement or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(b) In the case of a LIBOR Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period (or if
such Lender does not accept deposits, then the Adjusted LIBO Rate for such
Interest Period),

over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of
such Lender) for U.S. dollar deposits from other banks in the LIBOR market at
the commencement of such period.

(c) A certificate of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.16 shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

64



--------------------------------------------------------------------------------

2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) paid by
the Administrative Agent or such Lender (and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto during the period
prior to the Borrower making the payment demanded under this paragraph (c)),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. If the Administrative Agent or a Lender
shall become aware that it is entitled to claim a refund from a Governmental
Authority in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower, or with respect to which the Borrower has paid
increased amounts pursuant to this Section 2.17, such Lender shall notify the
Borrower of the availability of such refund claim and shall exercise reasonable
efforts (at no cost to such Lender) to make the appropriate claim to such
Governmental Authority for such a refund. In the event any such Indemnified
Taxes or Other Taxes paid by the Borrower to the Administrative Agent or a
Lender are refunded to such Administrative Agent or Lender, the Lender receiving
such refund shall forthwith pay over such amount to the Administrative Agent and
each such refunded amount shall be (i) applied to prepay interest payable on the
Term Loans, or to pay any other obligations of the Credit Parties then due
hereunder, or (ii) in the event all obligations hereunder and under all of the
Loan Documents have been indefeasibly paid in full, refunded to the Borrower.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of any receipt issued by
such Governmental Authority to the Borrower evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of a jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

2.18 Payments Generally: Pro Rata Treatment; Sharing of Set-Offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or under Sections 2.15, 2.16 or 2.17,
or otherwise) prior to 1:00 p.m., New York time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such of its offices in New York as
shall be notified to the relevant parties from time to time, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 11.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof, and the Borrower shall
have no liability in the event timely or correct distribution of such payments
is not so made. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due and payable under the
Loan Documents, (i) under any circumstances other than after the occurrence and
during the continuation of an Acceleration, such funds shall be applied
(A) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (B) second, to pay principal then due hereunder, and
Hedging Obligations (which Hedging Obligations distributed under this clause
(B) shall not exceed $20,000,000 in the aggregate) entered into by a Lender or
an Affiliate of any Lender, ratably among the parties entitled thereto in
accordance with the amounts of principal and Hedging Obligations then due to
such parties and (C) third, to other Hedging Obligations entered into by a
Lender or an Affiliate of any Lender, ratably among the parties thereto in
accordance with the amounts of Hedging Obligations due to such parties, and
(D) fourth, to other Obligations due to the Lenders and their Affiliates under
the Loan Documents, ratably among the parties entitled thereto in accordance
with the amounts due to such parties or (ii) after the occurrence and during the
continuation of any Acceleration, in accordance with the Intercreditor
Agreement.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans (other than pursuant to Sections 2.15 or 2.17), resulting in such
Lender receiving payment of a

 

66



--------------------------------------------------------------------------------

greater proportion of the aggregate principal amount of its Loans and accrued
interest thereon than the proportion of such amounts received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of the other Lenders to the
extent necessary so that the benefit of such payments shall be shared by all the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Credit Party or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders entitled thereto (the “Applicable Recipient”)
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Applicable
Recipient the amount due. In such event, if the Borrower has not in fact made
such payment, then each Applicable Recipient severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Applicable Recipient with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(b) or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid.

(f) Except to the extent otherwise provided herein: (i) each Borrowing of Term
Loans from the Lenders under Section 2.1 shall be made from the Lenders, and
each termination of the amount of the Commitments shall be applied to the
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) LIBOR Loans having the same Interest Period shall
be allocated pro rata among the Lenders according to the amounts of their
Commitments (in the case of the making of Loans) or their Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment by the
Borrower of principal of Loans shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by such Lenders, except as otherwise set forth in Section 2.11; and
(iv) each payment by the Borrower of interest on Loans shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the Lenders, except as otherwise set forth in
Section 2.11.

 

67



--------------------------------------------------------------------------------

ARTICLE 3

Guarantee by Guarantors

3.1 The Guarantee. Each Guarantor hereby jointly and severally guarantees to
each Lender and the Administrative Agent and their respective successors and
assigns the prompt payment and performance in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans made by the Lenders to the Borrower, and all other amounts from time to
time owing to the Lenders or the Administrative Agent by the Borrower hereunder
or under any other Loan Document, and all other obligations of the Borrower to
any Lender or Related Party hereunder or to any Lender or the affiliate of any
Lender under any Hedging Agreement, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). Each Guarantor hereby further agrees that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, each Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

3.2 Obligations Unconditional. The obligations of each Guarantor under
Section 3.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to such Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions hereof or of the other
Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right hereunder or under the other Loan Documents or

 

68



--------------------------------------------------------------------------------

any other agreement or instrument referred to herein or therein shall be waived
or any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

(iv) any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected or any Collateral is released
or otherwise compromised or liquidated for less than fair value.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
notice of acceleration, notice of intent to accelerate, protest and all notices
whatsoever (except as expressly required hereby) and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

3.3 Reinstatement. The obligations of each Guarantor under this Article 3 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each of the Guarantors agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including reasonable fees and expenses of counsel) incurred
by the Administrative Agent, any Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

3.4 Subrogation. Until such time as the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including any such right arising under the Federal Bankruptcy Code of 1978, as
amended) or otherwise by reason of any payment by it pursuant to the provisions
of this Article 3.

3.5 Remedies. Each Guarantor agrees that, as between such Guarantor and the
Lenders, the obligations of the Borrower hereunder may be declared to be
forthwith due and payable as provided in Section 8.1 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.1) for purposes of Section 3.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Guarantor for purposes
of Section 3.1.

 

69



--------------------------------------------------------------------------------

3.6 Continuing Guarantee. The guarantee in this Article 3 is a continuing
irrevocable guarantee of payment and performance, and shall apply to all
Guaranteed Obligations prior to the indefeasible payment in full of Borrower’s
obligations hereunder.

3.7 Rights of Contribution. The Guarantors hereby agree, as between themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Guarantor of any Guaranteed Obligations,
each other Guarantor shall, on demand of such Excess Funding Guarantor (but
subject to the next sentence), pay to such Excess Funding Guarantor an amount
equal to such Guarantor’s Pro Rata Share (as defined below and determined, for
this purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Guarantor to any Excess
Funding Guarantor under this Section 3.7 shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Guarantor under the other provisions of this Article 3 and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations.

For purposes of this Section 3.7, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of, or ownership interest in, any other Guarantor) exceeds the amount of
all the debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder and any obligations of any other
Guarantor that have been Guaranteed by such Guarantor) to (y) the amount by
which the aggregate fair saleable value of all properties of all of the Credit
Parties exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors hereunder and under the other
Loan Documents) of all of the Credit Parties, determined (A) with respect to any
Guarantor that is a party hereto at the Effective Time, as of the Effective
Time, and (B) with respect to any other Guarantor, as of the date such Guarantor
becomes a Guarantor hereunder.

3.8 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state or non-U.S. corporate law, or any state or Federal or
non-U.S. bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 3.1 would otherwise, taking into account the provisions of Section 3.7,
be held or determined to be void, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 3.1, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Lender, Agent or other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

70



--------------------------------------------------------------------------------

3.9 Waivers. As used in this paragraph, any reference to “the principal”
includes the Borrower, and any reference to “the creditor” includes the
Administrative Agent and each of the Lenders. In accordance with Section 2856 of
the California Civil Code (a) each Guarantor waives any and all rights and
defenses available to such Guarantor by reason of Sections 2787 to 2855,
inclusive, 2899 and 3433 of the California Civil Code, including without
limitation any and all rights or defenses any Guarantor may have by reason of
protection afforded to the principal with respect to any of the Guaranteed
Obligations, or to any other guarantor of any of the Guaranteed Obligations with
respect to any of such guarantor’s obligations under its guaranty, in either
case pursuant to the antideficiency or other laws of the State of California
limiting or discharging the principal’s indebtedness or such guarantor’s
obligations, including without limitation Section 580a, 580b, 580d, or 726 of
the California Code of Civil Procedure; and (b) each Guarantor waives all rights
and defenses arising out of an election of remedies by the creditor, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a Guaranteed Obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the Code of Civil Procedure or otherwise; and even though that
election of remedies by the creditor, such as nonjudicial foreclosure with
respect to security for an obligation of any other guarantor of any of the
Guaranteed Obligations, has destroyed Guarantor’s rights of contribution against
such other guarantor. No other provision of this Guaranty shall be construed as
limiting the generality of any of the covenants and waivers set forth in this
paragraph. As provided below, this Agreement shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York.
The foregoing waivers of rights under California law are included out of an
abundance of caution, and do not affect or limit in any way the parties’ choice
of New York law to govern this Agreement and the Guaranteed Obligations.

ARTICLE 4

Representations and Warranties

Each of the Credit Parties and Empire Burbank represents and warrants to the
Lenders and each Agent, as to itself and each other Credit Party and Empire
Burbank that:

4.1 Organization; Powers. Each Credit Party and Empire Burbank has been duly
formed or organized and is validly existing under the laws of formations or its
jurisdiction of organization. Each Credit Party and Empire Burbank has all
requisite organizational power and authority to carry on its business as now
conducted and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
have such power or authority or to be so qualified or in good standing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

4.2 Authorization; Enforceability. The Transactions are within the
organizational power and authority of each Credit Party and Empire Burbank to
the extent such Credit Party or Empire Burbank, as applicable, is a party to the
Basic Documents and have been duly authorized by all necessary organizational
action on the part of such Credit Party or Empire Burbank, as applicable, to the
extent such Credit Party or Empire Burbank, as applicable, is a party thereto.
This Agreement, the Collateral Documents and all other Basic Documents have been
duly authorized, executed and delivered by each Credit Party or Empire Burbank,
that is a party

 

71



--------------------------------------------------------------------------------

thereto and constitute legal, valid and binding obligations of such Credit Party
or Empire Burbank, as applicable, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

4.3 Governmental Approvals; No Conflicts. As of the Closing Date except as set
forth on Schedule 4.3, the Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, and except that certain actions taken in furtherance of the
rights under Article 8 may require prior consent of the FCC under the
Communications Act, (b) will not violate any applicable law, policy or
regulation or the organizational documents of any Credit Party or Empire Burbank
that is a party to the Basic Documents or any order of any Governmental
Authority where any violation would have a Material Adverse Effect, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Credit Party or Empire Burbank, or any assets, or
give rise to a right thereunder to require any payment to be made by any Credit
Party or Empire Burbank, where any such violation or default or right to payment
would have a Material Adverse Effect, and (d) except for the Liens created by
the Collateral Documents, will not result in the creation or imposition of any
material Lien on any asset of any Credit Party or Empire Burbank. Except as set
forth therein, all consents, approvals, registrations, filings and other actions
required as set forth in such Schedule 4.3 have been obtained on or before the
Closing Date.

4.4 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore delivered to the Lenders the following financial
statements:

(i) the audited consolidated balance sheet, statements of earnings, statements
of stockholders’ equity, statements of cash flows and notes to consolidated
financial statements of Holdings and the applicable Credit Parties as of and for
fiscal years ended December 31, 2003, 2004 and 2005 respectively, accompanied by
an opinion of Ernst & Young, LLP independent public accountants;

(ii) the pro forma unaudited consolidated balance sheet as of the Effective Time
prepared by the Borrower under the assumption that the Transactions had been
consummated; and

(iii) projected statements of cash flow for the Credit Parties for fiscal years
2006 through 2010.

Such financial statements (except for any portion thereof which represents a
projection or assumption as to future events of the date of such statement,
including any financial projections and pro formas) in the Borrower’s opinion
present fairly, in all material respects, the respective actual consolidated
financial position and results of operations and cash flows of the respective
entities as of such respective dates and for such periods in accordance with
GAAP, subject to

 

72



--------------------------------------------------------------------------------

year-end audit adjustments and the absence of footnotes in the case of such
unaudited statements. Such pro forma statements were prepared by the Credit
Parties in good faith and incorporate adjustments that were reasonable when
made. Such projections were prepared by the Credit Parties in good faith and
were based on assumptions that the Credit Parties believed were reasonable when
made.

(b) Since December 31, 2005, there has been no change in the business, assets,
operations or condition, financial or otherwise, of the Credit Parties taken as
a whole from that set forth in the December 31, 2005 audited consolidated
financial statements referred to in clause (i) of paragraph (a) above that has a
Material Adverse Effect.

(c) None of the Credit Parties has on the date hereof any contingent
liabilities, liabilities for taxes, long term leases or unusual forward or
long-term commitments in each case that are material in relation to the Credit
Parties taken as a whole, except as referred to or reflected or provided for in
the balance sheets as at the end of their respective fiscal years ended in 2004
and 2005 (or notes thereto), referred to above, as provided for in Schedule 4.4,
or as otherwise expressly provided in this Agreement, or as referred to or
reflected or provided for in the financial statements described in this
Section 4.4.

4.5 Properties.

(a) Each of the Credit Parties has good, sufficient and legal title to, or
valid, subsisting and enforceable leasehold interests in, all its Property
material to its business, except where the failure to have such good and
marketable title or leasehold or license interests could not reasonably be
expected to have a Material Adverse Effect.

(b) As of the Closing Date, except as disclosed on Schedule 4.5(b), each of the
Credit Parties owns, or is licensed to use, all trademarks, service marks, trade
names, copyrights, patents and other intellectual property material to its
business (including the call letters with respect to each Broadcast Station)
(excluding rights related to software programs and copyrights with respect to
the content of news and other programming broadcast or disseminated as part of
the Permitted Lines of Business) as currently conducted except for those failure
to own or license which would not reasonably be expected to have a Material
Adverse Effect (the “Proprietary Rights”), and, to the Borrower’s knowledge, the
use thereof by the Credit Parties does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. As of the Closing Date, all such trademark applications and
registrations, trademarks, registered copyrights, patents and patent
applications, together with the domain names, web sites, and web site
registrations which are owned by or licensed to any Credit Party are listed on
Schedule 4.5(b) (collectively “Registered Rights”). As of the Closing Date,
except as set forth on Schedule 4.5, all of the Registered Rights have been duly
registered in, filed in or issued by the PTO, the United States Register of
Copyrights, a domain name registrar or other corresponding offices of other
jurisdictions as identified on such schedule, and have been properly maintained
and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States or in each such other
jurisdiction, as applicable, except where the failure to so register, file,
maintain or renew would not reasonably be expected to result in a Material
Adverse Effect.

 

73



--------------------------------------------------------------------------------

(c) As of the Closing Date, Schedule 4.5(c) contains a true, accurate and
complete list of (i) all owned Real Property Assets and (ii) all material
leases, subleases or assignments of leases (together with all material
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Property Asset of any Credit Party, regardless of whether
such Credit Party is the landlord or tenant (whether directly or as an assignee
or successor in interest) under such lease, sublease or assignment. As of the
Closing Date, to the Borrower’s knowledge except as specified in clause (ii) of
Schedule 4.5(c), each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and, to the Borrower’s knowledge,
no material default has occurred and is continuing thereunder, and each such
agreement constitutes the legal, valid and binding obligation of each applicable
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

4.6 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority which have been filed against or, to the Borrower’s
knowledge, threatened against or affecting the Credit Parties (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Credit Parties (i) has
failed to comply with any applicable laws (including Environmental Law) or
(ii) is subject to or in default with respect to any final judgments, writs,
decrees, rules or regulations of any court or any Governmental Authority.

(c) No Credit Party, any Subsidiary of a Credit Party nor any of their
facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Liability, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law the receipt of which could reasonably be
expected to result in a Material Adverse Effect. There are and, to each of the
Credit Parties’ and their Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against any Credit Party or
any of its Subsidiaries that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries

 

74



--------------------------------------------------------------------------------

nor, to any Credit Party’s knowledge, any predecessor of the Borrower or any of
its Subsidiaries has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any facility, and none of
the Borrower’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent, except as carried out in
compliance with Environmental Law or except as could not reasonably be expected
to result in a Material Adverse Effect. Compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws could not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect. No event or condition has occurred or is occurring
with respect to the Borrower or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.7 Compliance with Laws and Agreements. Except as set forth on Schedule 4.7,
each of the Credit Parties is in compliance with all laws, regulations, policies
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

4.8 Investment and Holding Company Status. No Credit Party is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended or (b) a “bank holding company” as defined in, or
subject to regulation under, the Bank Holding Company Act of 1956, as amended.

4.9 Taxes. Except as set forth on Schedule 4.9, each of the Credit Parties has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Credit Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

4.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

4.11 Disclosure. The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of the Credit Parties or the
Holding Companies to the Administrative Agent or any Lender, both in connection
with the negotiation, preparation or delivery of this Agreement and the other
Basic Documents or included herein or therein or delivered pursuant hereto or
thereto, prepared by the Administrative Agent in reliance on such information,
when taken as a whole do not contain any untrue statement of material fact or
omit to state any material fact (known to the Credit Parties or the Holding
Companies, in the case of any document not furnished by the Credit Parties or
the Holding Companies) necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading in any
material respect at the time made or delivered.

 

75



--------------------------------------------------------------------------------

4.12 Ownership and Capitalization. As of the Closing Date, the capital structure
and ownership of the Credit Parties and the Holding Companies is correctly
described in Schedule 4.12. As of Closing Date after giving effect to the
Transactions occurring on or prior to such date, the authorized, issued and
outstanding capital stock of, and other equity interests in, each of the Credit
Parties and the Holding Companies consists of the stock and interests described
on Schedule 4.12, in each case all of which is duly and validly issued and
outstanding, fully paid and nonassessable. As of Closing Date after giving
effect to the Transactions occurring on or prior to such date, except as set
forth in Schedule 4.12, (x) there are no outstanding Equity Rights with respect
to any Credit Party and (y) there are no outstanding obligations of any Credit
Party to repurchase, redeem, or otherwise acquire any shares of capital stock of
or other interests in any Credit Party nor are there any outstanding obligations
of any Credit Party to make payments to any Person, such as “phantom stock”
payments, where the amount thereof is calculated with reference to the fair
market value or equity value of any Credit Party.

4.13 Subsidiaries. Except as disclosed in Schedule 4.12, (a) each Credit Party
and its respective Subsidiaries owns, free and clear of Liens (other than Liens
created pursuant to the Senior Facilities Documents), and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule 4.12, and (b) all of the issued and outstanding capital
stock of each such Person organized as a corporation is validly issued, fully
paid and nonassessable.

4.14 Material Indebtedness, Liens and Agreements.

(a) As of the Closing Date, Schedule 4.14(a) is a complete and correct list of
all Material Indebtedness (other than intercompany loans between or among the
Credit Parties and/or to or from Empire Burbank) to, or guarantee of any
Material Indebtedness by, any Credit Party or Holding Company, and, to the
extent specified therein, the aggregate principal or face amount outstanding or
that may become outstanding with respect thereto is correctly described in
Schedule 4.14(a).

(b) As of the Closing Date, Schedule 4.14(b) is a complete and correct list of
each Lien securing Material Indebtedness of any Credit Party and covering any
property of the Credit Parties, and the aggregate Material Indebtedness secured
(or which may be secured) by such Liens in the aggregate and the Property
covered by each such Lien is correctly described in the appropriate part of
Schedule 4.14(b).

(c) As of the Closing Date, Schedule 4.14(c) is a complete and correct list of
all Material Contracts.

True and complete copies of each agreement listed on the appropriate part of
Schedule 4.14 have been delivered to the Administrative Agent or Special
Counsel, together with all amendments, waivers and other modifications thereto.
As of the Closing Date, all such agreements are valid, subsisting, in full force
and effect, are currently binding and after the Transactions occurring on or
prior to such date will continue to be binding upon each Credit Party that is a
party thereto, except where the failure to be so valid, subsisting, in full
force and effect or binding would not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Credit Parties are not in default
under any such agreements, except where such default would not

 

76



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, the licenses and other agreements to which any Credit Party is a party
collectively entitle the Credit Parties to use all Proprietary Rights material
to the conduct of the business of the Credit Parties as presently conducted and
as proposed to be conducted after the Transactions occurring on or prior to such
date, except where the failure to be so entitled would not reasonably be
expected to have a Material Adverse Effect.

4.15 Permits and Licenses.

(a) Each of the Credit Parties has, and is in all material respects in
compliance with respect to, all licenses, permits, approvals and authorizations
of Governmental Authorities necessary to conduct its business as presently
conducted and to own or lease and operate its properties excluding FCC Licenses.

(b) As of the Closing Date, Schedule 4.15 is a complete and correct list of each
Material FCC License granted or assigned to any Credit Party, including those
under which the Credit Parties have the right to operate their respective
television and radio broadcast stations covered thereby (“Broadcast Stations”)
(and includes, with respect to each such FCC License, the city of license and
the call letters, frequency and expiration date thereof). As of the Closing
Date, the FCC Licenses listed on Schedule 4.15 with respect to any Broadcast
Station owned or operated by the Credit Parties include all material
authorizations, licenses and permits issued by the FCC (other than auxiliary
services licenses) that are required by the Communications Act or necessary for
the operation of such Broadcast Station and conduct of the business of the
Credit Parties with respect to such Broadcast Station, as now conducted or
proposed to be conducted. Except as disclosed on Schedule 4.15(b), the operation
and ownership of each Broadcast Station by the Credit Parties complies with the
Communications Act in all material respects. Except as disclosed in Schedule
4.15(b), as of the Closing Date, the FCC Licenses listed on Schedule 4.15 are
validly issued and in full force and effect. Except as disclosed on Schedule
4.15(b), as of the Closing Date, the Credit Parties have fulfilled all of their
obligations with respect thereto (including the filing of all registrations,
applications, reports, and other documents as required by the FCC or other
Governmental Authority), and have paid all fees and other amounts required to be
paid by them under all applicable FCC Regulations, in each case, except where
the failure to do so would not result in termination, suspension or material
diminution in scope of a Material FCC License. Except as disclosed in Schedule
4.15(b), to the Borrower’s knowledge, no rights of any Credit Party under any
Material FCC License conflict with the valid rights of any other Person in any
material respect. Except as disclosed on Schedule 4.15(b), to the Borrower’s
knowledge, no event has occurred that would be reasonably likely to result in
the revocation, termination or material adverse modification of any Material FCC
License, any FCC enforcement proceeding against the Borrower, any Subsidiary or
any FCC License including any notice of violation, any notice of apparent
liability for forfeiture or any forfeiture or affect materially adversely any
rights of the Credit Parties thereunder, and none of the Credit Parties has any
reason to believe that any Material FCC License will not be renewed in the
ordinary course of business other than FCC Licenses for analog television
stations which may expire upon completion of conversion to digital television or
loss of any license solely as a result from a Relocation.

 

77



--------------------------------------------------------------------------------

(c) Except as described on Schedule 4.15(c), as of the Closing Date, no Credit
Party knows of any application currently pending before, or to be filed with,
the FCC, the grant of which application would result in the authorization of a
new or modified station whose authorized transmissions would materially and
impermissibly interfere with any of the operations, signals, transmission or
receptions of any Credit Party (as such impermissible interference is described
in the FCC’s rules, regulations and policies, including, without limitation, the
FCC’s rules relating to Receiver Induced Third Order Intermodulation Effect,
Blanketing, Antenna Separation, Desired-to-Undesired Signal Ratios, and
Prohibited Contour Overlap).

(d) The Credit Parties have obtained and hold all authorizations required by the
FCC for delivery of programming to foreign broadcast stations pursuant to
Section 325(c) of the Communications Act to the extent required by their
respective businesses and operations. All of such authorizations are in effect,
and, to the Borrower’s knowledge, there is no reason to believe that any such
authorization would not be renewed in the ordinary course.

(e) The Credit Parties are in compliance with the provisions of Section 310(b)
of the Communications Act relating to the interests of non-U.S. persons in
broadcast licensees.

(f) Each Credit Party, with regard to each full service television station which
either holds or controls a Material FCC License, is in material compliance with
all applicable FCC regulations, policies and timetables with respect to the
transition to digital television service and, except as may be set forth on
Schedule 4.15(f), no Credit Party knows of any reason why any such television
station would fail to complete the construction of digital services by the date
required pursuant to FCC rules and policies, taking into account any extensions
granted and in effect as of the Closing Date.

4.16 Federal Reserve Regulations. No Credit Party is engaged principally or as
one of its important activities in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). The making of the Loans hereunder, the use of the proceeds thereof
as contemplated hereby and the security arrangements contemplated by the Loan
Documents will not violate or be inconsistent with any of the provisions of
Regulation U, T or X of the Board of Governors of the Federal Reserve System.

4.17 Labor and Employment Matters. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against the Borrower or any of its Subsidiaries, or
to the best knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrower or any of its Subsidiaries or to the best knowledge of the
Borrower, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving the Borrower or any of its Subsidiaries, and
(c) to the best knowledge of the Borrower, no union representation question
existing with respect to the employees of the Borrower or any of its
Subsidiaries and, to the best knowledge of the Borrower, no union organization
activity that is

 

78



--------------------------------------------------------------------------------

taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

4.18 Subchapter S Election and QSSS Election. As of the Closing Date, Holdings
has made S Corporation elections in accordance with Code Section 1362 and
elections to treat Media Holdings and the Borrower as a qualified subchapter S
subsidiaries have been made. As of the Closing Date, Holdings has not elected,
pursuant to California Revenue and Taxation Code Section 23801, not to be
treated as an S Corporation for California income tax purposes. As of the
Closing Date, none of Holdings’ individual shareholders are nonresidents of the
State of California.

4.19 Senior Indebtedness. The obligations of the Credit Parties hereunder and
under the other Loan Documents constitute “Senior Debt” and “Designated Senior
Debt” under and as defined in the Senior Subordinated Note Indenture. The
provisions of Article 10 of the Senior Subordinated Note Indenture are
enforceable by each Lender and each other holder of any obligations of the
Credit Parties under the Loan Documents in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

4.20 Patriot Act. Each Credit Party is in compliance, in all material respects,
with the (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001, Title III of Pub. L. 107-56 (signed into law October 26,
2001), the “Patriot Act”). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE 5

Conditions

5.1 Effective Time. The obligations of the Lenders to convert a portion of their
“Revolving Credit Loans” under the Existing Credit Agreement to the Term Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.2):

(a) Counterparts of Agreement. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

79



--------------------------------------------------------------------------------

(b) Notes. The Administrative Agent shall have received a duly completed and
executed Term Note for each Lender that has requested a Term Note in accordance
with Section 2.10(e), unless waived by the Lender which would otherwise receive
any such note.

(c) Organizational Structure. The organizational structure, capitalization and
ownership of the Credit Parties, after giving effect to the Transactions
occurring on or prior to the Closing Date, shall be as set forth on Schedule
4.12. The Administrative Agent shall have had the opportunity to review, and
shall be reasonably satisfied with, the Credit Parties’ state and federal tax
assumptions and the capital, organization and structure of the Credit Parties,
after giving effect to the Transactions occurring on or prior to the Closing
Date.

(d) Existence and Good Standing. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or Special Counsel
may reasonably request relating to the organization, existence and good standing
of Empire Burbank, each Credit Party and Holding Company, the authorization of
the Transactions occurring on the Closing Date and any other legal matters
relating to the Credit Parties or Holding Companies, this Agreement, the other
Loan Documents or the Transactions occurring on the Closing Date, all in form
and substance reasonably satisfactory to the Administrative Agent and Special
Counsel.

(e) Security Interests in Personal and Mixed Property. The Administrative Agent
shall have received evidence satisfactory to it that the Credit Parties shall
have taken or caused to be taken all such actions, executed and delivered or
caused to be executed and delivered all such agreements, documents and
instruments, and made or caused to be made all such filings and recordings that
may be necessary or, in the opinion of the Administrative Agent, desirable in
order to create in favor of the Collateral Agent, for the benefit of the Senior
Lenders, a valid and perfected First Priority security interest in the entire
personal and mixed property Collateral; provided, however, that to the extent
that the Administrative Agent in its reasonable discretion after good faith
consultation with the Borrower shall determine that the costs of obtaining a
security interest in any item of Collateral is excessive in relation to the
value of the security to be afforded thereby, the Administrative Agent may waive
such requirement with respect to such item, so long as the Credit Parties
covenant that such item shall not become subject to any Liens other than
Permitted Liens. Such actions shall include the following:

(i) Collateral Documents. Delivery to the Administrative Agent of the Second
Omnibus Confirmation Agreement, the Third Confirmation to Subordination
Agreements, duly executed by the parties thereto, together with accurate and
complete schedules to all such Collateral Documents;

(ii) Lien Searches and UCC Termination Statements. Delivery to the
Administrative Agent of (A) the results of recent searches, by one or more
Persons satisfactory to the Administrative Agent, as set forth in Schedule
5.1(e)(ii) with respect to UCC financing statements and fixture filings and
judgment and tax lien filings which may have been made with respect to any
personal or mixed property of the Credit Parties, together with copies of all
such filings disclosed by such search, and UCC termination statements for filing
in all applicable jurisdictions as may be necessary to terminate any

 

80



--------------------------------------------------------------------------------

effective UCC financing statements or fixture filings encumbering the assets of
the Credit Parties (other than any such financing statements or fixture filings
in respect of Liens permitted to remain outstanding pursuant to the terms of
this Agreement); and

(iii) Control Agreements. Delivery to the Administrative Agent of a Control
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, for the deposit accounts and securities accounts listed on Schedule
5.1(e)(iii) and maintained by the Credit Parties at Union Bank of California,
N.A. other than those accounts noted on such schedule as not being subject to a
Control Agreement.

(f) Intercreditor Agreement. The Administrative Agent shall have received from
each party to the Intercreditor Agreement either (i) a counterpart of the
Intercreditor Agreement signed on behalf of such party, or (ii) evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of the Intercreditor Agreement) that
such party has signed a counterpart of the Intercreditor Agreement.

(g) Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Credit Parties’ insurance broker or other evidence
satisfactory to them that all insurance required to be maintained pursuant to
Section 6.5 is in full force and effect and that the Administrative Agent on
behalf of the Lenders has been named as additional insured, mortgagee and loss
payee thereunder to the extent required under Section 6.5.

(h) Material Contracts. The Administrative Agent shall have received copies of
(i) any and all agreements among any of the holders of capital stock of or other
equity interests in the Credit Parties or the Holding Companies, (ii) any stock
option plans, phantom stock incentive programs and similar arrangements provided
by the Credit Parties to any Person, in each case as such will be in effect from
and after the Closing Date and (iii) the employment agreements with Messrs.
Eduardo Leon dated December 1, 1999, Andrew Mars dated November 15, 1998, Xavier
Ortiz dated April 1, 1999, Winter Horton, dated December 18, 2002, and Bill
Keenan, dated April 18, 2006 (which constitute all material employment
agreements with senior executives of the Credit Parties on the Closing Date).

(i) Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. The Credit Parties have obtained all permits, licenses,
authorizations or consents from all Governmental Authorities (including the FCC)
and all consents of other Persons with respect to Material Indebtedness, Liens
and agreements listed on Schedule 4.14 (and so identified thereon), in each case
that are necessary in connection with the Transactions contemplated by the Basic
Documents and occurring on the Closing Date, and the continued operation of the
Broadcast Stations operated and business conducted, and proposed to be
conducted, by the Credit Parties, in substantially the same manner as conducted
by the Credit Parties prior to the Closing Date, and each of the foregoing shall
be in full force and effect, in each case other than those the failure to obtain
or maintain which, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. No action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion shall have
expired.

 

81



--------------------------------------------------------------------------------

(j) Financial Statements. The Administrative Agent shall have received from the
Credit Parties the certified financial statements, operating projections and
budgets referred to in Section 4.4 hereof, and the same shall be reasonably
satisfactory to the Administrative Agent and the Lenders and shall not be
materially inconsistent with the information previously provided to the
Administrative Agent.

(k) Solvency Assurances. The Administrative Agent shall have received a
certificate, substantially in the form of Exhibit G, from a Financial Officer of
the Borrower to the effect that, as of the Effective Time and after giving
effect to the initial Senior Loans hereunder and under the Revolving Credit
Agreement (if any) and to the other Transactions occurring on the Closing Date:

(i) the aggregate value of all properties of the Credit Parties at their present
fair saleable value on a going concern basis (i.e., the amount that may be
realized within a reasonable time, considered to be six months to one year,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for such properties within such
period by a capable and diligent businessman from an interested buyer who is
willing to purchase under ordinary selling conditions), exceed the amount of all
the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Credit Parties;

(ii) the Credit Parties will not, on a consolidated basis, have unreasonably
small capital with which to conduct their business operations as heretofore
conducted; and

(iii) the Credit Parties will have, on a consolidated basis, sufficient cash
flow to enable them to pay their debts as they mature.

Such certificate shall include a statement to the effect that the financial
projections and underlying assumptions contained in such analysis are, fair and
reasonable in the opinion of such Financial Officer at the time when made.

(l) Revolving Credit Agreement Financing. At or prior to the Effective Time, the
Credit Parties shall have entered into the Revolving Credit Documents, which
shall constitute a binding written agreement of each of the parties thereto,
pursuant to which, among other things, (A) the Revolving Credit Lenders shall
have entered into the Revolving Credit Facility with the Borrower in an
aggregate amount of not less than $150,000,000, (B) the Administrative Agent
shall have received copies of the Revolving Credit Documents and the same shall
be satisfactory to the Administrative Agent and Special Counsel, and (C) the
Administrative Agent shall have received a certificate from a Financial Officer
of the Borrower in form satisfactory to the Administrative Agent confirming the
events set forth in clause (A) above.

(m) Permitted Incurrence of Senior Loans. The Administrative Agent shall have
received from a Financial Officer of the Borrower

(i) a certificate, in form and substance satisfactory to the Administrative
Agent, to the effect that (A) the Revolving Credit Loans under the Initial

 

82



--------------------------------------------------------------------------------

Revolving Credit Agreement as in effect on the Closing Date (assuming
$150,000,000 of such Revolving Credit Loans were incurred on the date hereof,
and without giving effect to any Revolving Credit Commitment Increases) (the
“Original Revolving Credit Loans”) are permitted to be incurred under clause
(i) of the second paragraph of Section 4.09 of each of the Senior Subordinated
Note Indenture and the Media Holdings Discount Notes Indenture, (B) the Original
Revolving Credit Loans are permitted to be secured by the assets of the Credit
Parties under Section 4.12 of, and clause (1) of the definition of “Permitted
Liens” in Section 1.01 of, each of the Senior Subordinated Note Indenture and
the Media Holdings Discount Notes Indenture, (C) the Original Revolving Credit
Loans constitute “Designated Senior Debt” and “Senior Debt” subject to the
benefits of Article 10 of the Senior Subordinated Note Indenture and (D) the
Initial Revolving Credit Agreement constitutes a “Credit Agreement” as defined
in each such indenture; and

(ii) a certificate, in form and substance satisfactory to the Administrative
Agent, to the effect that (A) the Term Loans under this Agreement (as in effect
on the date hereof and without giving effect to any Term Loan Increase) (the
“Original Term Loans”) are permitted to be incurred under the first paragraph of
Section 4.09 of each of the Senior Subordinated Note Indenture and the Media
Holdings Discount Notes Indenture (including a detailed calculation of the
Leverage Ratio under each such Indenture demonstrating compliance with the
Leverage Ratio (as defined in each such indenture) upon the incurrence of the
Senior Loans in accordance with covenants set forth in such indentures, (B) the
Original Term Loans are permitted to be secured by the assets of the Credit
Parties under Section 4.12 of, and clause (1) of the definition of “Permitted
Liens” in Section 1.01 of, each of the Senior Subordinated Note Indenture and
the Media Holdings Discount Notes Indenture, (C) the Original Term Loans
constitute “Designated Senior Debt” and “Senior Debt” under the Senior
Subordinated Note Indenture and (D) this Agreement, as in effect on the Closing
Date, constitutes a “Credit Agreement” as defined in each such indenture.

(n) No Material Adverse Effect. Since December 31, 2005, there shall have
occurred no Material Adverse Effect (in the reasonable judgment of the
Administrative Agent) with respect to the Credit Parties taken as a whole.

(o) Opinions. The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of (i) O’Melveny & Myers LLP, special counsel to the Credit
Parties, substantially in the form of Exhibit J, and (ii) Wiley, Rein &
Fielding, LLP, special FCC counsel to the Credit Parties substantially in the
form of Exhibit K (and each Credit Party hereby requests each such counsel to
deliver such opinions).

(p) Credit Rating. The Term Loans shall have been assigned a credit rating by
either S&P or Moody’s satisfactory to the Administrative Agent.

(q) Fees and Expenses. The Administrative Agent shall have received all
reasonable fees and other amounts due and payable to such Persons and Special
Counsel at or prior to the Effective Time, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

83



--------------------------------------------------------------------------------

(r) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender or Special Counsel shall
have reasonably requested and the same shall be satisfactory to each of them and
Special Counsel.

5.2 Each Extension of Credit. The obligation of each Lender to make a Loan on
the Closing Date or on any Term Loan Increase Date is subject to the
satisfaction of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing, both before and after giving effect thereto and to the use of the
proceeds thereof (or, if any such representation or warranty is expressly stated
to have been made as of an earlier date, such representation or warranty shall
have been true and correct in all material respects as of such earlier date, and
to the extent any representation or warranty makes reference to one or more of
the Schedules to this Agreement, the Credit Parties shall make revisions to the
Schedules, reasonably acceptable to the Administrative Agent, to take into
account the consummation of any Acquisitions permitted hereunder and other
transactions permitted hereunder).

(b) No Defaults. At the time of and immediately after giving effect to Term
Loan, no Default shall have occurred and be continuing.

ARTICLE 6

Affirmative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, each of the Credit Parties covenants and agrees
with the Lenders that:

6.1 Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent for distribution to each Lender:

(a) as soon as available and in any event no later than the earlier of (x) 90
days after the end of each fiscal year of the Credit Parties and (y) five days
after the date the financial statements for the Borrower and its Subsidiaries
referred to in clause (i) below are required to be filed pursuant to Section 13
or 15(d) of the Exchange Act with the Securities and Exchange Commission (after
giving effect to any extensions):

(i) consolidated statements of income and consolidated statements of retained
earnings and cash flows of the Credit Parties for such fiscal year and the
related consolidated balance sheet of the Credit Parties as at the end of such
fiscal year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year (provided that, if the report
of the Borrower filed with the Securities and Exchange Commission on Form 10-K
fulfills the foregoing requirements for the furnishing of annual financial
statements, the Borrower may fulfill such requirement by delivering to the
Administrative Agent such report of the Borrower on Form 10-K for the applicable
fiscal year), and

 

84



--------------------------------------------------------------------------------

(ii) an opinion of independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit)
stating that said consolidated financial statements referred to in the preceding
clause (i) fairly present in all material respects the consolidated financial
condition and results of operations of the Credit Parties as at the end of, and
for, such fiscal year in accordance with GAAP.

(b) as soon as available and in any event within no later than the earlier of
(x) 45 days after the end of each quarterly fiscal period (including the fourth
fiscal period) of each fiscal year of the Credit Parties and (y) five days after
the date the financial statements for the Borrower and its Subsidiaries referred
to in clause (i) below are required to be filed with the Securities and Exchange
Commission (after giving effect to any extensions):

(i) consolidated statements of income of the Credit Parties for such period and
for the period from the beginning of the respective fiscal year to the end of
such period, and the related consolidated balance sheet of the Credit Parties as
at the end of such period, together with a comparison against amounts set forth
in the budget for statements of income for such period (provided that, if the
report of the Borrower filed with the Securities and Exchange Commission on Form
10-Q fulfills the foregoing requirements for the furnishing of quarterly
financial statements, the Borrower may fulfill such requirement by delivering to
the Administrative Agent such report of the Borrower on Form 10-Q for the
applicable fiscal quarter), and

(ii) a certificate of a Financial Officer of the Credit Parties, which
certificate shall state that said consolidated financial statements referred to
in the preceding clause (i) fairly present, in all material respects, the
consolidated financial condition and results of operations of the Credit Parties
in accordance with generally accepted accounting principles, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments and the omission of footnotes);

(c) commencing with the financial statements delivered under clause (b) above
for the fiscal quarter ending June 30, 2006, a certificate of a Financial
Officer stating that (i) a review of the activities of the Credit Parties during
the preceding four consecutive fiscal quarters has been made to determine
whether any Default has occurred and is continuing, (ii) such review was
supervised by such Financial Officer and (iii) to the best knowledge of such
Financial Officer, no Default has occurred or is continuing (or if a Default has
occurred and is continuing, describing each such Default and what action the
Credit Parties have taken or propose to take in connection therewith);

(d) promptly upon the mailing thereof to the holders of any Indebtedness or
equity interests in the Credit Parties or any Holding Company generally, copies
of all financial statements, regular reports and other statements so mailed;

(e) as soon as available and in any event no later than 60 days after the
commencement of each fiscal year, a budget for the Credit Parties for such
fiscal year;

 

85



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all regular and
periodic reports and all registration statements and prospectuses filed by any
Holding Company or any Credit Party with the Securities and Exchange Commission
or any Governmental Authority succeeding to any or all of the functions of said
Commission or with any national securities exchange or market quotation system
and copies of all press releases made available generally by the Holding Company
or any Credit Party to the public concerning material developments in the
business of the Holding Company or any Credit Party, including, to the extent
not included in the foregoing, any regular periodic and other reports and
statements provided by any Holding Company or any Credit Party to the holders of
the Senior Subordinated Notes or the holders of the Media Holdings Discount
Notes; provided, however, that, except for any information required to be
delivered pursuant to subsection 6.1(a) or (b) above, so long as the Borrower
files any such material with the Securities and Exchange Commission pursuant to
the requirements of the Exchange Act, the requirements of this paragraph shall
be deemed satisfied by such filings; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of this Agreement, as the Administrative Agent or the
Required Lenders may reasonably request.

6.2 Notices of Material Events. The Credit Parties, promptly upon obtaining
knowledge thereof, will furnish to the Administrative Agent for distribution to
each Lender written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or other Affiliate thereof for which there is a reasonable possibility of a
determination that would have a Material Adverse Effect;

(c) a final judgment or judgments for the payment of money in excess of
$2,500,000 in the aggregate (regardless of insurance coverage), shall be
rendered by one or more courts, administrative tribunals or other bodies having
jurisdiction against any Credit Party;

(d) the occurrence of any ERISA Event related to the Plan of any Credit Party or
knowledge after due inquiry of any ERISA Event related to a Plan of any other
ERISA Affiliate that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Credit
Parties in an aggregate amount exceeding $2,500,000;

(e) the receipt by any Credit Party from the FCC or any other Governmental
Authority of (i) any order or notice of the FCC or any other Governmental
Authority or any court of competent jurisdiction which designates any Material
FCC License or any other material license, permit or authorization of the Credit
Parties, or any application therefore, for a hearing, or which refuses renewal
or extension of, or revokes, materially modifies,

 

86



--------------------------------------------------------------------------------

terminates or suspends any Material FCC License or other material license,
permit or authorization now or hereafter held by any Credit Party, or (ii) any
notice of any competing application filed with respect to any Material FCC
License or other material license, permit or authorization now or hereafter held
by any Credit Party, or any material citation, material notice of violation or
material order to show cause issued by the FCC or any other Governmental
Authority with respect to any Credit Party;

(f) any communication, written or oral, with the Internal Revenue Service or the
California Franchise Tax Board regarding the validity, revocation, and/or
termination of the S Corporation Election or the QSSS Election as well as the
timing thereof;

(g) copies of its federal income tax returns (Forms 1120-S), California income
tax returns, and summaries of all financial information used to calculate the
Permitted Shareholder Tax Distributions and Permitted Holdings Tax
Distributions;

(h) for any taxable year of Holdings ending prior to the consummation of a
Qualifying IPO, any communications, written or oral, with the Internal Revenue
Service or the California Franchise Tax Board regarding proposed or agreed upon
changes in the Federal Taxable Income or the California Taxable Income which
would have a Material Adverse Effect;

(i) for any taxable year of Holdings ending prior to the consummation of a
Qualifying IPO in which the Federal Taxable Income or the California Taxable
Income is negative, with copies of Holdings’ shareholders’ individual federal
and California income tax returns for the taxable year(s) of its shareholder(s)
ending on or after such year; and

(j) on the date of the occurrence thereof, notice that (i) any or all of the
obligations under the Senior Subordinated Note Indenture, the Media Holdings
Discount Notes Indenture or any or all of the obligations under any other
Subordinated Indebtedness or Holding Company Debt have been accelerated, or
(ii) that trustee or required holders of the Senior Subordinated Notes, the
Media Holdings Discount Notes, any other Subordinated Indebtedness or Holding
Company Debt has been given notice that any or all such obligations are to be
accelerated.

Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Financial Officer or other executive officer of the Credit Parties setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

6.3 Existence; Conduct of Business. Each of the Credit Parties will do or cause
to be done all things necessary in the exercise of its reasonable business
judgment to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits and franchises material to the
conduct of the business of the Credit Parties taken as a whole; provided that
(i) the foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution or any discontinuance or sale of such business permitted under
Section 7.3 and (ii) no Credit Party shall be required to preserve any such
existence, right, franchise, license or permit if the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

87



--------------------------------------------------------------------------------

6.4 Payment of Obligations. Each of the Credit Parties will pay its obligations,
including Tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) such Credit Party has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

6.5 Maintenance of Properties; Insurance. Each of the Credit Parties will
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted (other than
obsolete, worn out or surplus equipment), and (b) maintain insurance, with
financially sound and reputable insurance companies, as may be required by law,
and such other insurance in such amounts and against such risks as are
customarily maintained by companies of established reputation engaged in the
same or similar businesses operating in the same or similar locations, including
business interruption insurance, product liability insurance and media perils
insurance, in each case, in such amounts (after giving effect to self-insurance)
with such deductibles, covering such risks and otherwise on such terms and
conditions as shall be customary for such companies. Without limiting the
generality of the foregoing, the Credit Parties will maintain or cause to be
maintained (or provide evidence reasonably acceptable to the Administrative
Agent that such insurance is not available at a reasonable cost) (i) replacement
value property insurance on the Collateral under such policies of insurance and
(ii)(x) with respect to each property located in California on the Closing Date,
such policies of earthquake insurance as are currently maintained by the Credit
Parties, so long as the same remain available at commercially reasonable rates
and (y) for each property located in California acquired after the Closing Date
such additional policies of earthquake insurance with similar scope and amounts
as the policies maintained by the Credit Parties on the Closing Date, in each
case, in such amounts (after giving effect to self-insurance) with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary by companies of established reputation engaged in the same or
similar businesses operating in the same or similar locations. Such policies of
insurance with respect to the Credit Parties shall (x) name the Collateral
Agent, Administrative Agent and Term Loan Agent as additional insureds
thereunder as their interests may appear and (y) in the case of each business
interruption and property insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to the Administrative Agent that
names the Collateral Agent for the benefit of the Senior Lenders as the loss
payee thereunder (except with respect to losses of less than $1,500,000 per
occurrence, which may be paid directly to Borrower provided no Default is
continuing) and provides for at least 30 days’ prior written notice to the
Collateral Agent of any modifications or cancellation of such policy except that
only 10 days’ prior written notice shall be required for cancellation for
non-payment of premium.

6.6 Books and Records; Inspection Rights. Each of the Credit Parties will keep
proper books of record and account in which entries are made of all material
dealings and transactions in relation to its business and activities which
fairly record such transactions in all material respects and activities
consistent with past practice. Each of the Credit Parties will

 

88



--------------------------------------------------------------------------------

permit any representatives designated by the Administrative Agent, the
Collateral Agent or any Lender upon reasonable notice and at reasonable times
during normal business hours to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with Jose Liberman, Lenard Liberman or the Borrower’s chief
financial officer and Borrower’s independent accountants; provided the Borrower
may choose to be present at or participate in any of such discussions.

6.7 Compliance with Laws, Maintenance of FCC Licenses. Each of the Credit
Parties will comply with (i) all laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws) and (ii) the terms of
all FCC Licenses, except, in the case of clause (i) or clause (ii), where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Credit Party shall file or
cause to be filed all necessary applications for renewal of, and shall preserve
in full force and effect all, Material FCC Licenses; provided, however, that any
failure to preserve any Material FCC License in full force and effect which
results from (x) the conversion of analog television stations to digital
television, (y) a Relocation or (z) any asset sale, Asset Swap or other
Disposition permitted hereunder shall not constitute a breach of this
Section 6.7.

6.8 Use of Proceeds. The proceeds of the Loans incurred on the Closing Date will
be used only to convert or continue existing debt of the Credit Parties. No part
of the proceeds of any Loan will be used, whether directly or indirectly, to
purchase or carry any margin stock or for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U, T and X.

6.9 Certain Obligations Respecting Guarantors and Collateral Security.

(a) Additional Subsidiaries. In the event that any Credit Party shall form or
acquire any new Subsidiary after the date hereof, such Credit Party will cause
such new Subsidiary, within ten Business Days after such formation or
acquisition:

(i) To execute and deliver to the Administrative Agent the following documents:
(1) a counterpart to this Agreement (and thereby to become a party to this
Agreement, as a “Guarantor” hereunder) and (2) a counterpart to the Pledge
Agreement and a counterpart to the Security Agreement (and thereby to become a
party to each such agreement);

(ii) To take such action (including delivering such shares of stock and
executing and delivering such UCC financing statements) as shall be necessary to
create and perfect valid and enforceable First Priority Liens on all assets and
property of such Subsidiary, subject only to Permitted Liens, consistent with
the provisions of the applicable Collateral Documents; and

(iii) To deliver such proof of corporate action, incumbency of officers and
other documents as is consistent with those delivered by each Credit Party
pursuant to Section 5.1 at the Effective Time or as the Administrative Agent
shall have reasonably requested.

 

89



--------------------------------------------------------------------------------

(b) Ownership of Subsidiaries. Subject to Article 7, no Credit Party shall sell,
transfer or otherwise dispose of any shares of stock or other equity interests
in any Subsidiary owned by it, nor issue or permit any Subsidiary, to issue, any
shares of stock of any class or other equity interests whatsoever to any Person,
except that (i) the Borrower may issue stock or equity to any Holding Company
and (ii) any Credit Party may issue stock or equity to another Credit Party
provided such stock or equity is pledged to the Administrative Agent as set
forth below. Subject to Article 7, each of the Credit Parties will cause each of
its Subsidiaries to take such action from time to time as shall be necessary to
ensure that the percentage of the equity capital of any class or character owned
by such Credit Party in any Subsidiary on the date hereof (or, in the case of
any newly formed or newly acquired Subsidiary, on the date of formation or
acquisition) is not at any time decreased, other than by reason of transfers to
another Credit Party. In the event that any additional shares of stock or other
equity interests shall be issued by any Credit Party (other than issuance by the
Borrower of its capital stock to any Holding Company), the respective holder of
such shares of stock or other equity interests shall forthwith deliver to the
Administrative Agent pursuant to the Pledge Agreement the certificates
evidencing such shares of stock, accompanied by undated stock powers executed in
blank, and shall take such other action as the Administrative Agent shall
request to perfect the security interest created therein pursuant to such pledge
agreement.

6.10 Hedging Agreements. On the Closing Date, the Credit Parties will have fixed
interest rate debt equal to at least 50% of their total outstanding debt, or
shall have entered into such Hedging Agreements, so that at least 50% of the
total outstanding debt of the Credit Parties is fixed interest rate debt or is
subject to a Hedging Agreement.

6.11 Ratings. The Credit Parties agree to pay reasonable fees of S&P and
Moody’s, to provide to S&P and Moody’s, to provide to S&P and Moody’s
information reasonably requested by each of them, and otherwise to use their
commercially reasonable efforts to cooperate with S&P and Moody’s in order to
enable the Term Loans to be continuously rated by S&P and Moody’s.

6.12 Conforming Leasehold Interests.

(a) If (i) after the Closing Date any Credit Party acquires, or (ii) at the time
any Person becomes a Subsidiary (other than a Subsidiary that is not required to
become a Guarantor), such Person holds, any Material Leasehold Property, the
Credit Party or such Person shall use commercially reasonable efforts (which
shall not include the payment of money) to cause such Material Leasehold
Property to be a Conforming Leasehold Interest but excluding any Material
Leasehold Property where, in the Administrative Agent’s reasonable discretion,
the costs of causing such property to become a Conforming Leasehold Interest is
excessive in relation to the value of the benefit to be afforded to the Lenders
thereby or where such property is not material to the business and operations of
such Credit Party or such Person.

(b) Notwithstanding anything to the contrary herein, it is understood and agreed
that the obligations of the Credit Parties hereunder shall not be secured by any
pledge or grant of a security or collateral interest in or to any Real Property
Assets owned or held by

 

90



--------------------------------------------------------------------------------

the Credit Parties. On or promptly after the Closing Date, the Administrative
Agent shall cause any and all mortgages, assignments or similar documents
constituting a Lien upon any Real Property Assets and granted to secure any
obligations under or with respect to the Existing Credit Agreement to be
released, reconveyed and terminated in all respects. Further the Administrative
Agent agrees to cancel and terminate on or promptly after the Closing Date any
and all assignments of any security interest in or to any license agreement or
similar document, in each case relating to any Real Property Asset or interest
therein (and including any tower license) to the extent such assignment was
granted by any Credit Party in connection with the Existing Credit Agreement.

6.13 Qualifying IPO Funding Transactions. The Borrower shall:

(a) cause Holdings and Media Holdings to apply the applicable portions of the
net proceeds of any Qualifying IPO in accordance with clauses (b) and (d) of the
definition of Qualifying IPO Funding Transactions (it being understood that
amounts which Holdings or Media Holdings intends to use within 15 months of the
consummation of such Qualifying IPO for purposes described in clause (a) or
(c) of such definition may be held (subject to clauses (b) and (c) below) by
Holdings or Media Holdings);

(b) cause Holdings to apply substantially all of the net proceeds of any
Qualifying IPO not applied pursuant to clause (a) or (b) of the definition of
Qualifying IPO Funding Transactions as of the date fifteen months after the
consummation of such Qualifying IPO to a contribution to Media Holdings on such
date; and

(c) cause Media Holdings to contribute substantially all of the net proceeds of
any Qualifying IPO not applied pursuant to clause (a), (b), (c) or (d) of the
definition of Qualifying IPO Funding Transactions as of the date fifteen months
after the consummation of such Qualifying IPO to a contribution to the Borrower
on such date.

ARTICLE 7

Negative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower and its Subsidiaries covenant and agree
with the Administrative Agent and the Lenders that:

7.1 Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The Borrower and its Subsidiaries shall not, directly or indirectly, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness (including Acquired Debt), and the Borrower will not issue any
Disqualified Stock and will not permit any of its Subsidiaries to issue any
shares of preferred stock; provided, however, that the Borrower or any Guarantor
may incur Indebtedness (including Acquired Debt) or issue Disqualified Stock or
preferred stock if the Borrower’s Leverage Ratio at the time of incurrence of
such Indebtedness or the issuance of such Disqualified Stock or such preferred
stock, as the case may be, after giving pro forma effect to such incurrence or
issuance as of such date and to the

 

91



--------------------------------------------------------------------------------

use of proceeds therefrom, as if the same had occurred at the beginning of the
most recently ended four fiscal quarter period of the Borrower for which
internal financial statements are available, would have been no greater than 7.0
to 1.

(b) The limitations set forth in paragraph (a) of this Section 7.1 will not
prohibit the incurrence of any of the following items of Indebtedness
(collectively, “Permitted Debt”):

(i) the incurrence by the Borrower or any of its Subsidiaries of Indebtedness
and letters of credit under the Revolving Credit Facility or, after the Closing
Date, Term Loans hereunder in an aggregate principal amount at any one time
outstanding under this clause (i) (with letters of credit being deemed to have a
principal amount equal to the maximum potential liability of the Borrower and
its Subsidiaries thereunder) not to exceed $150.0 million less the aggregate
amount of all Net Cash Payments of Asset Sales and Relocations applied by any
Credit Party to repay any revolving credit Indebtedness under the Revolving
Credit Agreement and effect a corresponding commitment reduction thereunder;

(ii) the incurrence by the Borrower or any of its Subsidiaries of the Original
Term Loans (and guarantees thereof) and the Existing Debt;

(iii) the incurrence by the Borrower or any of its Subsidiaries of Indebtedness
represented by the Senior Subordinated Notes and the related Subsidiary
Guarantees and the exchange notes and the related Subsidiary Guarantees to be
issued pursuant to the registration rights agreement executed in connection with
the Senior Subordinated Note Indenture.

(iv) the incurrence by the Borrower or any of its Subsidiaries of Indebtedness
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of construction or improvement of property, plant
or equipment used in the business of the Borrower or such Subsidiary (whether
through the direct purchase of assets or through the acquisition of at least a
majority of the Total Voting Power of any Person owning such assets), in an
aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (iv), not to exceed $10.0 million at any time outstanding;

(v) the incurrence by the Borrower or any of its Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to refund, refinance or replace, Indebtedness (other than intercompany
Indebtedness) that was permitted by this Agreement to be incurred under the
first paragraph of this Section 7.1 or any of clauses (ii), (iii), (iv), (v),
(viii), (ix) or (xi) of this clause (b);

(vi) the incurrence by the Borrower or any of its Subsidiaries of intercompany
Indebtedness between or among the Borrower and any of its Wholly

 

92



--------------------------------------------------------------------------------

Owned Subsidiaries; provided, however, that (a) if the Borrower or any Guarantor
is the obligor on such Indebtedness, such Indebtedness must be (i) unsecured and
(ii) if the obligee is neither the Borrower nor a Guarantor, expressly
subordinated to the prior payment in full in cash of all obligations with
respect to the Senior Facilities Documents (in the case of the Borrower) or the
related Guarantee under Article 3 (in the case of a Guarantor); and (b) any
subsequent issuance or transfer of Equity Interests that results in any such
Indebtedness being held by a Person other than the Borrower or a Subsidiary of
the Borrower and any sale or other transfer of any such Indebtedness to a Person
that is neither the Borrower nor any of its Subsidiaries will be deemed, in each
case, to constitute an incurrence of such Indebtedness by the Borrower or such
Subsidiary, as the case may be, that was not permitted by this clause (vi);

(vii) the incurrence by the Borrower or any of its Subsidiaries of Hedging
Obligations that are incurred for the purpose of hedging (x) interest rate risk
with respect to Indebtedness of the Borrower or any of its Subsidiaries
permitted to be incurred under this Agreement and which shall have a notional
amount no greater than the payments due with respect to the Indebtedness being
hedged thereby, or (y) currency exchange rate risk in connection with then
existing financial obligations or the acquisition of goods or services and not
for purposes of speculation;

(viii) guarantees provided pursuant to Section 6.9 and the guarantee by the
Borrower or any of its Subsidiaries of Indebtedness of the Borrower or any of
its Subsidiaries that was permitted to be incurred by another provision of this
Section 7.1;

(ix) Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including, without limitation, letters of
credit in respect to workers’ compensation claims or self-insurance, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(x) Obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any of its Subsidiaries in the ordinary
course of business;

(xi) Acquisition Debt of the Borrower or any of its Subsidiaries if (w) such
Acquisition Debt is incurred within 365 days after the date on which the related
definitive acquisition agreement was entered into by the Borrower or such
Subsidiary, (x) the aggregate principal amount of such Acquisition Debt is no
greater than the aggregate principal amount of Acquisition Debt set forth in a
notice from the Borrower to the Administrative Agent (an “Incurrence Notice”)
within 30 days after the date on which the related definitive acquisition
agreement was entered into by the Borrower or such Subsidiary, which notice
shall be executed on the Borrower’s behalf by an executive officer of the
Borrower in such capacity and shall describe in reasonable detail the
acquisition that such Acquisition Debt will be incurred to finance, (y) after
giving pro

 

93



--------------------------------------------------------------------------------

forma effect to the acquisition described in such Incurrence Notice, the
Borrower or such Subsidiary could have incurred such Acquisition Debt under this
Agreement, including compliance with Section 7.1(a), as of the date upon which
the Borrower delivers such Incurrence Notice to the Administrative Agent and
(z) such Acquisition Debt is utilized solely to finance the acquisition
described in such Incurrence Notice and any other pending acquisitions
previously described in one or more Incurrence Notices and which satisfy the
foregoing provisions (including to repay or refinance indebtedness or other
obligations incurred in connection with such acquisition and to pay related fees
and expenses); provided, however, that any Incurrence Notice given hereunder may
be withdrawn or the amount of Acquisition Debt referred to therein may be
reduced at any time prior to the incurrence of such Acquisition Debt;

(xii) Indebtedness of Empire Burbank under the Empire Burbank Loan Documents;

(xiii) the incurrence by the Borrower or any of its Subsidiaries of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds in
the ordinary course of business and such Indebtedness is extinguished within
five business days after notice thereof;

(xiv) Indebtedness in respect of the Relocation Profits to the extent required
to be paid to the Shop At Home Sellers pursuant to the Shop At Home Acquisition
Documents; and

(xv) the incurrence by the Borrower or any of its Subsidiaries of additional
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (xv), not to exceed $10.0 million.

(c) Notwithstanding the foregoing, neither the Borrower nor any of its
Subsidiaries shall be permitted to incur any Liberman Subordinated Debt
hereunder unless the Obligations of the Borrower or such Subsidiary under such
Liberman Subordinated Debt is subordinated to the Obligations of the Borrower or
such Subsidiary hereunder pursuant to a Liberman Subordination Agreement.

For purposes of determining compliance with this Section 7.1, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xv) above, or is
entitled to be incurred pursuant to the first paragraph of this Section 7.1, the
Borrower will be permitted to classify such item of Indebtedness on the date of
its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this Section 7.1. Indebtedness
under the Revolving Credit Facility, including Guarantees of such Indebtedness,
on the Closing Date, will be deemed to have been incurred on such date in
reliance on the exception provided by clause (i) of the definition of Permitted
Debt.

 

94



--------------------------------------------------------------------------------

Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness will not be deemed to be an incurrence of
Indebtedness for purposes of this Section 7.1.

7.2 Liens. Neither the Borrower nor any of its Subsidiaries will directly or
indirectly, create, incur, assume or suffer to exist any Lien of any kind
securing Indebtedness or trade payables on any asset now owned or hereafter
acquired, except Permitted Liens.

7.3 Merger, Consolidation or Sale of Assets.

(a) The Borrower will not, directly or indirectly: (1) consolidate or merge with
or into another Person (whether or not the Borrower is the surviving
corporation); or (2) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person unless:

(i) either: (a) the Borrower is the surviving corporation; or (b) the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation organized or existing under the laws
of the United States, any state of the United States or the District of
Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of the Borrower under this Agreement pursuant to agreements reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists; and

(iv) the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower), or to which such sale, assignment,
transfer, conveyance or other disposition has been made (a) would, on the date
of such transaction after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in
Section 7.1(a) or (b) would have a lower Leverage Ratio immediately after the
transaction, after giving pro forma effect to the transaction as if the
transaction had occurred at the beginning of the applicable four quarter period,
than the Borrower’s Leverage Ratio immediately prior to the transaction.

(b) In addition, the Borrower may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person. This Section 7.3 will not prohibit (i) any
sale, assignment, transfer, conveyance or other disposition of assets between or
among the Borrower and any of its Wholly Owned Subsidiaries, (ii) any Subsidiary
of the Borrower from consolidating with, merging into or transferring all or
part of its assets to the Borrower or any of its Subsidiaries, (iii) the
Borrower from merging with an Affiliate incorporated solely for the purpose of

 

95



--------------------------------------------------------------------------------

reincorporating the Borrower in another jurisdiction to realize tax or other
benefits or (iv) any lease or sublease of real property that is not material to
the business of the Credit Parties, taken as a whole, to the extent such lease
or sublease would not materially interfere with the operation of the businesses
of the Credit Parties. In addition, this Agreement will not prohibit Media
Holdings, the Borrower or any of its Subsidiaries from converting from a
corporation to a limited liability company for the sole purpose of realizing tax
or other benefits, provided that prior to such conversion, the Borrower shall
provide such documents, agreements, certificates and opinions as the
Administrative Agent may reasonably request, to cause such successor entity to
(and to evidence that such successor entity shall) continue to be subject to the
Loan Documents to the same extent as the predecessor entity.

(c) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in a transaction that is subject to, and that complies with this
Section 7.3, the successor corporation formed by such consolidation or into or
with which the Borrower is merged or to which such sale, assignment, transfer,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, lease, conveyance or other disposition, the provisions of this Agreement
referring to the “Borrower” shall refer instead to the successor corporation and
not to the Borrower), and may exercise every right and power of the Borrower
under this Agreement with the same effect as if such successor Person had been
named as the Borrower herein; provided, however, that the predecessor Borrower
shall not be relieved from the obligation to pay the principal of and interest
on the Term Notes and the other obligations hereunder except in the case of a
sale of all of the Borrower’s assets in a transaction that is subject to, and
that complies with the provisions of this Section 7.3.

7.4 Restricted Payments.

(a) Neither the Borrower nor any of its Subsidiaries will, directly or
indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Subsidiary’s Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Borrower or any of its Subsidiaries) or to the
direct or indirect holders of the Borrower’s or any of its Subsidiary’s Equity
Interests in their capacity as such (other than dividends or distributions
payable in Equity Interests (other than Disqualified Stock) of the Borrower and
other than dividends or distributions payable to the Borrower or any of its
Subsidiaries);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower (other than any such Equity Interests owned by the Borrower or
any of its Subsidiaries);

 

96



--------------------------------------------------------------------------------

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness, other than
Indebtedness permitted under Section 7.1(b)(vi), or the purchase, redemption,
defeasance or other acquisition or retirement for value of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity in each case due within one year of the
date of purchase, repurchase, other acquisition or retirement for value; or

(iv) make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) above being collectively referred to as
“Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(A) no Default has occurred and is continuing or would occur as a consequence of
such Restricted Payment; and

(B) the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth Section 7.1(a); and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Subsidiaries after the Closing
Date (excluding Restricted Payments permitted by clauses (ii), (iii), (iv), (v),
(vii), (viii), (ix) and (x) and, to the extent that any payment made by Holdings
pursuant to the terms of the Management Incentive Contracts reduces Consolidated
Net Income of the Borrower, (xi) of Section 7.4(b)), is less than the sum,
without duplication, of:

(1) 50% of the aggregate Consolidated Net Income of the Borrower (or, in the
event such Consolidated Net Income shall be a deficit, minus 100% of such
deficit) accrued for the period beginning July 1, 2002 and ending on the last
day of the Borrower’s most recent calendar month for which financial information
is available to the Borrower ending prior to the date of such proposed
Restricted Payment, taken as one accounting period, plus

(2) 100% of the aggregate net cash proceeds received by the Borrower since
July 9, 2002 from the issue or sale of Equity Interests of the Borrower (other
than Disqualified Stock) or Disqualified Stock or debt securities of the
Borrower that have been converted into such Equity Interests (other than
(x) Equity Interests (or Disqualified Stock or convertible debt securities) sold
to a Subsidiary of the Borrower and (y) Disqualified Stock or convertible debt
securities that have been converted into Disqualified Stock), plus

(3) 100% of the net cash proceeds received by the Borrower as bona fide equity
capital contributions since July 9, 2002, plus

 

97



--------------------------------------------------------------------------------

(4) the aggregate amount returned in cash with respect to Restricted Investments
made after July 9, 2002 whether through interest payments, principal payments,
dividends or other distributions, plus

(5) the net cash proceeds received by the Borrower or any of its Subsidiaries
from the disposition (other than to the Borrower or any other Subsidiary),
retirement or redemption of all or any portion of Restricted Investments made
after July 9, 2002.

(b) The provisions of Section 7.4(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration of
the dividend, if at the date of declaration the dividend payment would have
complied with the provisions of this Agreement;

(ii) the redemption, repurchase, retirement, defeasance or other acquisition of
any Subordinated Indebtedness of the Borrower or any Guarantor or of any Equity
Interests of the Borrower in exchange for, or out of the net cash proceeds of
the substantially concurrent sale (other than to a Subsidiary of the Borrower)
of, Equity Interests of the Borrower (other than Disqualified Stock); provided
that the amount of any such net cash proceeds that are utilized for any such
redemption, repurchase, retirement, defeasance or other acquisition shall be
excluded from clause (C)(2) of the preceding paragraph;

(iii) the defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Borrower or any Guarantor with the net cash
proceeds from an incurrence of Permitted Refinancing Indebtedness;

(iv) the declaration and payment of any dividend by a Subsidiary of the Borrower
to the holders of such Subsidiary’s Equity Interests on a pro rata basis;

(v) the declaration and payment of dividends or distributions or the making of
loans by the Borrower to Holdings in an amount not to exceed the Permitted
Shareholder Tax Distributions and the Permitted Holdings Tax Distributions, but
only if at the time of any such declaration, dividend, distribution or loan
Holdings was an S Corporation or a substantially similar pass-through entity for
federal income tax purposes and a QSSS Election was in effect for the Borrower;

(vi) the declaration and payment of any dividends or distributions or the making
of any loans by the Borrower or any of its Subsidiaries to Holdings to be used
for, and in an amount equal to, the amount of any dividends or distributions
paid or loans made by Holdings to, or the repurchase of any Equity Interests of
Holdings from, Jose Liberman, Lenard Liberman, or their Related Parties,
provided that the aggregate amount of all such dividends, distributions and
loans to Holdings do not exceed $1.0 million in any calendar year;

(vii) the repurchase of Equity Interests of the Borrower or any of its
Subsidiaries deemed to occur upon the exercise of stock options upon surrender
of Equity Interests to pay the exercise price of such options;

 

98



--------------------------------------------------------------------------------

(viii) the declaration and payment of any dividends or distributions or the
making of any loans to Holdings in an amount not to exceed $1.0 million in any
calendar year to permit Holdings to pay its corporate costs and expenses
incurred in the ordinary course of business;

(ix) the retirement of any shares of Disqualified Stock of the Borrower by
conversion into, or by exchange for, shares of Disqualified Stock of the
Borrower, or out of the net cash proceeds of the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of other shares of Disqualified
Stock of the Borrower; provided that the Disqualified Stock of the Borrower that
replaces the retired shares of Disqualified Stock of the Borrower shall not
require the direct or indirect payment of the liquidation preference earlier in
time than the final stated maturity of the retired shares of Disqualified Stock
of the Borrower;

(x) the cancellation or forgiveness of any loan between the Borrower and/or its
Affiliates existing on the Closing Date or any loan permitted by subparagraphs
(v), (vi) and (viii) above and (xi) below (it being understood that any
forgiveness or cancellation of such loans made in connection with any Permitted
Holdings Tax Distribution or Permitted Shareholder Tax Distribution shall not
reduce the amount of subsequent Permitted Holdings Tax Distributions or
Permitted Shareholder Tax Distributions);

(xi) the declaration and payment of any dividends or distributions or the making
of any loans to Holdings for payments required to be made pursuant to the terms
of the Management Incentive Contracts in an aggregate amount not to exceed $15.0
million; and

(xii) any Restricted Payment permitted under the Initial Revolving Credit
Agreement (including the Qualified IPO Funding Transactions) and including any
“Investment” (as defined in the Initial Revolving Credit Agreement) permitted
under Section 7.5(m) thereof and any “Restricted Junior Payments” (as defined in
the Initial Revolving Credit Agreement) permitted thereunder, whether or not the
Initial Revolving Credit Agreement is then in effect.

The declaration and payment of any dividends or distributions or the making of
any loans to Holdings permitted by (x) subparagraph (v) above shall not be
permitted pursuant thereto at any time when Holdings is not an S Corporation or
substantially similar pass-through entity for federal income tax purposes and
(y) subparagraphs (vi) and (xi) above shall not be permitted pursuant thereto at
any time following any underwritten primary public offering of common stock of
the Borrower or Holdings. This Section 7.4 shall not prohibit any payment
permitted to be made by the last paragraph of Section 2.11(b).

The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the assets or securities proposed
to be transferred or issued by the Borrower, or such Subsidiary of the Borrower,
as the case may be, pursuant to the Restricted Payment. The fair market value of
any assets or securities that are required to be valued by this Section 7.4 will
be determined by the Board of Directors whose resolution with respect thereto

 

99



--------------------------------------------------------------------------------

shall be delivered to the Administrative Agent. The Board of Directors’
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $10.0 million.

Notwithstanding anything herein to the contrary, if part or all of a Permitted
Holdings Tax Distribution or a Permitted Shareholder Tax Distribution is made in
the form of a loan (rather than a dividend or other form of distribution), then
(i) the terms of such loan shall be determined in the sole discretion of the
Borrower, and (ii) the subsequent cancellation or forgiveness of such loan shall
not be treated as a Restricted Payment and shall not reduce the amount of
subsequent Permitted Holdings Tax Distributions or Permitted Shareholder Tax
Distributions.

Notwithstanding anything herein or in any of the other Loan Documents (including
the Alta Subordination Agreement and the Investor Subordination Agreement) to
the contrary, each Agent and each Lender hereby consents to (i) the Assumption
Agreement, Reaffirmation Agreement, the Stockholder Voting Agreement, the
Termination Agreement, the Election[s] to Purchase, the Irrevocable
Instructions, the Conversion Election[s], the Holdings Merger Agreement, the
Holdings Merger, the Qualifying IPO, and the Qualifying IPO Funding Transactions
and to the execution, delivery and performance by the Administrative Agent (for
itself and on behalf of the Lenders) of the Second Confirmation of Subordination
Agreements, the Third Confirmation of Subordination Agreements, the Omnibus
Confirmation Agreement and the Second Omnibus Confirmation Agreement, and
(ii) the payments permitted under the last paragraph of Section 2.11(b) and
nothing herein or therein shall be deemed to prohibit any payments described in
clauses (a), (c) or, subject to the subordination provisions of the Senior
Subordinated Note Indenture, (e) of the definition of Qualifying IPO Funding
Transactions made within fifteen months after the consummation of the Qualifying
IPO.

Notwithstanding anything in this Agreement or any of the other Loan Documents to
the contrary, with respect to any period during which Holdings is not an S
Corporation or a substantially similar pass-through entity for federal income
tax purposes, any Credit Party will be permitted to make payments to any other
Credit Party or any Holding Company to permit such other Credit Party or such
Holding Company to pay any federal, state or local tax liability of any Credit
Party or any federal, state or local tax liability of any Holding Company
attributable to the Credit Parties (including tax liabilities determined under
Section 1552 of the Code and the consolidated return regulations promulgated
under the Code); provided that any amounts not used to pay such tax liabilities,
and refunds which are received by any Holding Company which are attributable to
any Credit Party or otherwise attributable to the amounts so distributed shall
be returned promptly by such Holding Company to the Credit Parties. This Section
shall not prohibit any payment permitted to be made by the last paragraph of
Section 2.11(b) or any loan or dividend to Media Holdings promptly applied in
the manner contemplated thereby.

 

100



--------------------------------------------------------------------------------

7.5 Transactions with Affiliates. The Borrower and its Subsidiaries shall not,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless:

(a) the Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Subsidiary than those that would have been obtained in
a comparable transaction by the Borrower or such Subsidiary with an unrelated
Person; and

(b) the Borrower delivers to the Administrative Agent:

(i) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $1.0 million, a
resolution of the Board of Directors set forth in an officer’s certificate
certifying that such Affiliate Transaction complies with this Section 7.5 and
that such Affiliate Transaction has been approved by a majority of the members
of the Board of Directors, which approval, if the Board of Directors includes
disinterested members at such time, shall include the approval of at least one
disinterested member; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, an
opinion as to the fairness to the Borrower of such Affiliate Transaction from a
financial point of view issued by an accounting, appraisal or investment banking
firm of national standing; provided, that upon the election or appointment of
one or more disinterested members to the Board of Directors, an opinion as to
fairness required by this paragraph (b)(ii) will only be required for Affiliate
Transactions involving aggregate consideration in excess of $10.0 million.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:

(a) any employment agreement or other compensation arrangement entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business and
the payment of compensation and the reimbursement of expenses pursuant thereto;

(b) transactions between or among the Borrower and/or any of its Subsidiaries;

(c) transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower owns an Equity Interest in, or controls, such Person;

(d) payment of reasonable fees and expenses to directors;

(e) indemnification of officers and directors of the Borrower or any of its
Subsidiaries pursuant to reasonable and customary indemnification provisions;

 

101



--------------------------------------------------------------------------------

(f) sales of Equity Interests (other than Disqualified Stock) to Affiliates of
the Borrower;

(g) Restricted Payments that are permitted by the provisions of Section 7.4, and
Permitted Investments;

(h) transactions under any contract or agreement of the Borrower or any of its
Subsidiaries in effect on the Closing Date, in each case, as the same may be
amended, modified or replaced from time to time so long as any such amendment,
modification or replacement is no less favorable to the Borrower and its
Subsidiaries than the contract or agreement as in effect on the Closing Date;

(i) services provided to Empire Burbank in the ordinary course of business,
which the Board of Directors has determined, pursuant to a resolution thereof,
are provided on terms at least as favorable to the Borrower and its Subsidiaries
as those that would have been obtained in a comparable transaction with an
unrelated Person;

(j) transactions with a Person that is an Affiliate of the Borrower or any of
its Subsidiaries that are otherwise expressly permitted under this Agreement;

(k) transactions disclosed as item 6 on Schedule 7.7 to the initial Revolving
Credit Agreement; and

(l) any transactions permitted under Section 7.3.

7.6 Dividends and Other Payment Restrictions Affecting Subsidiaries.

(a) The Borrower and its Subsidiaries shall not, directly or indirectly, create
or permit to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary to:

(i) pay dividends or make any other distributions on its capital stock to the
Borrower or any of its Subsidiaries, or with respect to any other interest or
participation in, or measured by, its profits, or pay any indebtedness owed to
the Borrower or any of its Subsidiaries;

(ii) make loans or advances to the Borrower or any of its Subsidiaries; or

(iii) transfer any of its properties or assets to the Borrower or any of its
Subsidiaries.

(b) However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

(i) the Senior Facilities Documents and agreements governing Existing Debt as in
effect on the Closing Date and any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings

 

102



--------------------------------------------------------------------------------

of those agreements; provided that the amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacement or refinancings are
not materially less favorable to the Lenders than those contained in those
agreements on the Closing Date;

(ii) the Senior Subordinated Note Indenture, the Senior Subordinated Notes and
the Subsidiary Guarantees related thereto;

(iii) any applicable law, rule, regulation or order;

(iv) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Borrower or any of its Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Agreement to be incurred;

(v) customary non-assignment provisions in leases and other agreements entered
into in the ordinary course of business;

(vi) purchase money obligations (including Capital Lease Obligations) for
property acquired in the ordinary course of business that impose restrictions on
that property of the nature described in the preceding clause (a)(iii);

(vii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(viii) Liens securing Indebtedness or other obligations otherwise permitted to
be incurred under the provisions of Section 7.2 that limit the right of the
debtor to dispose of the assets subject to such Liens;

(ix) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business;

(x) restrictions on cash or other deposits or net worth imposed by customers
under contracts or net worth provisions contained in leases and other agreements
entered into in the ordinary course of business;

(xi) provisions contained in the Holdings Securities Purchase Documents;
provided, however, that any amendment or modification of such provisions after
the Closing Date shall be no more restrictive, taken as a whole, than those
provisions contained in the Holdings Securities Purchase Documents on the
Closing Date; and

 

103



--------------------------------------------------------------------------------

(xii) customary restrictions with respect to a Subsidiary pursuant to an
agreement entered into for the sale or disposition of all or substantially all
of the Capital Stock or assets of such Subsidiary pending the closing of such
sale or disposition; provided, that such restrictions apply solely to the
Capital Stock or assets of the Subsidiary that is being sold.

7.7 Asset Sales.

(a) The Borrower and its Subsidiaries will not consummate an Asset Sale unless:

(i) the Borrower (or a Subsidiary of the Borrower, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the fair market
value of the assets or Equity Interests issued or sold or otherwise disposed of;

(ii) the fair market value is determined by the Borrower’s Board of Directors
and evidenced by a resolution of the Board of Directors set forth in an
officers’ certificate delivered to the Administrative Agent; and

(iii) at least 75% of the consideration received in the Asset Sale by the
Borrower or such Subsidiary of the Borrower is in the form of cash or Cash
Equivalents except to the extent the Borrower is undertaking a Permitted Asset
Swap. For purposes of this provision and subparagraph (b)(iii) below, each of
the following shall be deemed to be cash:

(A) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet of the Borrower and its Subsidiaries (other than contingent liabilities
and liabilities that are by their terms subordinated to the Loans and the Senior
Subordinated Notes) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Borrower or such
Subsidiary from further liability; and

(B) any securities, notes or other obligations received by the Borrower or any
of its Subsidiaries from such transferee converted by the Borrower or such
Subsidiary within 90 days into cash or Cash Equivalents, to the extent of the
cash or Cash Equivalents received in that conversion.

The 75% limitation referred to in clause (iii) above will not apply to any Asset
Sale in which the cash or Cash Equivalents portion of the consideration received
therefrom, determined in accordance with the preceding provision, is equal to or
greater than what the after tax proceeds would have been had such Asset Sale
complied with the aforementioned 75% limitation.

(b) Notwithstanding the foregoing, the Borrower and each of its Subsidiaries
will be permitted to consummate an Asset Sale without complying with the
foregoing if:

(i) the Borrower or such Subsidiary receives consideration at the time of such
Asset Sale at least equal to the fair market value of the assets or other
property sold, issued or otherwise disposed of;

 

104



--------------------------------------------------------------------------------

(ii) the fair market value is determined by the Borrower’s Board of Directors
and evidenced by a resolution of the Board of Directors set forth in certificate
of a Financial Officer delivered to the Administrative Agent; and

(iii) at least 75% of the consideration for such Asset Sale constitutes a
controlling interest in a Permitted Business, assets used or useful in a
Permitted Business and/or cash and Cash Equivalents;

provided, however, that any cash or Cash Equivalents (other than any amount
deemed cash under clause (iii)(A) of Section 7.7(a)) received by the Borrower or
such Subsidiary in connection with any Asset Sale permitted to be consummated
under this paragraph shall constitute Net Cash Payments subject to the
provisions of Section 2.11(b).

7.8 Business Activities. Until the consummation of a Qualifying IPO, the
Borrower will not, and will not permit any Subsidiary to, engage in any business
other than Permitted Businesses, except to such extent as would not be material
to the Borrower and its Subsidiaries taken as a whole.

7.9 Limitation on Issuances of Equity Interests in Wholly Owned Subsidiaries.

(a) The Borrower and its Subsidiaries shall not transfer, convey, sell, lease or
otherwise dispose of any Equity Interests in any Wholly Owned Subsidiary of the
Borrower to any Person (other than the Borrower or another Wholly Owned
Subsidiary of the Borrower) unless:

(i) as a result of such transfer, conveyance, sale, lease or other disposition
or as a result of such issuance described below, such Subsidiary of the Borrower
no longer constitutes a Subsidiary; and

(ii) the Net Cash Payments from such transfer, conveyance, sale, lease or other
disposition are applied in accordance with Section 2.11(b) hereof to the extent
required thereby.

(b) In addition, the Borrower will not permit any Wholly Owned Subsidiary of the
Borrower to issue any of its Equity Interests (other than, if necessary, shares
of its Capital Stock constituting directors’ qualifying shares) to any Person
other than to the Borrower or a Wholly Owned Subsidiary of the Borrower unless
the terms of clauses (i) and (ii) above are satisfied.

7.10 Stay, Extension and Usury Laws. The Borrower and each of its Subsidiaries
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Agreement; and the Borrower and each of the Guarantors (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Administrative
Agent, but will suffer and permit the execution of every such power as though no
such law has been enacted.

 

105



--------------------------------------------------------------------------------

7.11 Empire Burbank.

(a) Empire Burbank shall not (i) amend, modify or change, or consent or agree to
any amendment, modification or change to, the Empire Burbank Loan Documents in a
manner which materially adversely affects the Administrative Agent or the
Lenders or (ii) amend, modify or change, or consent or agree to any amendment,
modification or change to, the Empire Burbank Lease in a manner which materially
adversely affects the Administrative Agent or the Lenders (it being understood
that no amendment or modification to the last sentence of Section 5.2 of the
Empire Burbank Lease (regarding the rights of creditors to enter the premises to
exercise rights and remedies regarding personal property of LBCI) shall be
permitted without the prior written consent of the Administrative Agent) without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld or delayed. Notwithstanding anything to the contrary in
this Agreement or any of the other Loan Documents, so long as no Default shall
have occurred and be continuing and no Default shall be caused thereby, Empire
Burbank may at any time pay or prepay in full or in part the obligations owing
under the Empire Burbank Loan Documents (whether or not such payment or
prepayment is made with the proceeds of a Permitted Refinancing Indebtedness in
respect of the Empire Burbank Loan).

(b) The Borrower agrees to deliver to the Administrative Agent prompt written
notice of any written declaration of default made by the lender under the Empire
Burbank Loan Documents.

(c) Empire Burbank shall not (i) engage in any business other than the ownership
of the Burbank Office Property (and any additions to such Property), the leasing
of such Property pursuant to the Empire Burbank Lease, the subleasing of certain
portions thereof under the Empire Burbank Sublease, the subleasing or renting to
third parties of certain sound stages, production equipment, studios and related
office space included in such Property (or any additions to such Property) for
use by such third parties or Empire Burbank as production facilities and
businesses incidental thereto and guaranteeing the obligations under the Loan
Documents, the obligations under the Senior Subordinated Notes and the Senior
Subordinated Note Indenture and the documents related thereto or (ii) own any
assets other than the Burbank Office Property and any additions to such
Property, its interests under the Empire Burbank Lease and the Empire Burbank
Sublease and certain production and related equipment for use by third parties
in connection with the subleasing of such sound stages and studios and
additional assets necessary or advisable for the conduct in the ordinary course
of its business described in clause (i).

 

106



--------------------------------------------------------------------------------

ARTICLE 8

Events of Default

8.1 Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) the Credit Parties shall fail to pay to the Administrative Agent or the
Lenders (i) any principal of any Loan on the due date thereof, (ii) any interest
on any Loan within three Business Days after the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise, or (iii) any other amount payable under this Agreement or
any fee payable under this Agreement or any other agreement, within five
Business Days after the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof, by acceleration of such
due or prepayment date, or otherwise;

(b) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any amendment or modification hereof or of any Loan Document, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or of any
Loan Document, shall prove to have been incorrect when made or deemed made in
any material respect;

(c) any Credit Party shall fail to comply with the provisions of Section 7.3
hereof;

(d) any Credit Party fails to comply with the provisions of Section 2.11(b),
7.1, 7.4 or 7.7 hereof and such failure shall continue unremedied for a period
of 30 days after the earlier of (x) actual knowledge by a Financial Officer of
any Credit Party or (y) notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrower;

(e) any Credit Party fails to observe or perform any other covenant or other
agreement in this Agreement for 60 days after the earlier of (x) actual
knowledge by a Financial Officer of any Credit Party or (y) notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;

(f) a default occurs under any agreement, mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by any Credit Party (or the payment of which
is guaranteed by any Credit Party), whether such Indebtedness or Guarantee now
exists, or is created after the date hereof, if that default:

(i) is caused by a failure to pay principal of such Indebtedness at the final
stated maturity thereof (giving effect to any applicable grace periods and any
extensions thereof) (a “Payment Default”); or

(ii) results in the acceleration of such Indebtedness prior to its express
maturity;

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been
and continues to be a Payment Default or the maturity of which has been and
continues to be so accelerated, aggregates $5,000,000 or more;

 

107



--------------------------------------------------------------------------------

(g) a final judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has acknowledged coverage in respect of such
judgment (it being understood that an insurer may assert a reservation of rights
under applicable policies)) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against any Credit
Party and the same shall not be vacated or discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 60 days from the date of entry thereof and the relevant Credit Party
shall not, within said period of 60 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal;

(h) any Change of Control shall have occurred;

(i) the incurrence by Holdings of Specified Parent Debt (other than the
refinancing of any indebtedness under the Holdings Securities Purchase
Agreement) if, at the time of any such incurrence and after giving pro forma
effect to such incurrence as of such date and to the use of proceeds therefrom,
as if the same had occurred at the beginning of the most recently ended four
fiscal quarter period of Holdings for which internal financial statements are
available, the Holdings Debt Ratio would have exceeded 7.0 to 1 and the failure
for 30 days after notice from the Administrative Agent (given at the request of
the Required Lenders) to cure such default;

(j) except as permitted by this Agreement, any Guarantee of a Significant
Subsidiary under Article 3 hereof is held in any judicial proceeding to be
unenforceable or invalid or shall cease for any reason to be in full force and
effect or any Guarantor which is a Significant Subsidiary, or any Person acting
on behalf of any Guarantor which is a Significant Subsidiary, shall deny or
disaffirm its obligations under its Guarantee under Article 3 hereof; provided,
however, that an Event of Default will also be deemed to occur with respect to
the Guarantors that are not Significant Subsidiaries (“Insignificant
Subsidiaries”) if the Guarantees under Article 3 of such Insignificant
Subsidiaries are held in any judicial proceeding to be unenforceable or invalid
or shall cease for any reason to be in full force and effect or such
Insignificant Subsidiaries deny or disaffirm their obligations under their
Guarantees (other than in accordance with the terms of Article 3), if when
aggregated and taken as a whole the Insignificant Subsidiaries subject to this
clause (i) would meet the definition of a Significant Subsidiary;

(k) the Borrower or any of its Significant Subsidiaries or any group of
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary,
pursuant to or within the meaning of Bankruptcy Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property,

 

108



--------------------------------------------------------------------------------

(iv) makes a general assignment for the benefit of its creditors, or

(v) generally is not paying its debts as they become due;

(l) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Borrower or any of its Significant Subsidiaries or
any group of Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary in an involuntary case;

(B) appoints a custodian of the Borrower or any of its Significant Subsidiaries
or any group of Subsidiaries that, taken as a whole, would constitute a
Significant Subsidiary or for all or substantially all of the property of the
Borrower or any of its Significant Subsidiaries or any group of Subsidiaries
that, taken as a whole, would constitute a Significant Subsidiary; or

(C) orders the liquidation of the Borrower or any of its Significant
Subsidiaries or any group of Subsidiaries that, taken as a whole, would
constitute a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;

(m) other than as a result of an asset sale or other Asset Sale permitted
hereunder or from the conversion of any Broadcast Station to digital television
or in connection with any Relocation, except any such conversion or Relocation
which causes a Material Adverse Effect, any Credit Party shall (i) lose, fail to
keep in force, suffer the termination, suspension or revocation of, or terminate
or forfeit, any Material FCC License(s), or (ii) suffer any adverse amendment to
any FCC License(s) if, in the case of this clause (ii), the same could
reasonably be expected to result in a Material Adverse Effect;

(n) any Credit Party shall permit its on-the-air broadcast operations to be
interrupted at any time for more than seven days, whether or not consecutive,
during any period of ten consecutive days, if such interruption is likely to
have a Material Adverse Effect (after giving effect to any applicable business
interruption insurance) unless (and only so long as), substantially all damages,
liabilities and other effects of such interruption of service (including any
adverse effect on the Credit Parties’ ability to perform its obligations under
this Agreement) are fully covered by business interruption insurance;

then, and in every such event (other than an event described in clauses (k) or
(l) of this Section 8.1), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Credit Parties, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Credit Parties accrued
hereunder, shall

 

109



--------------------------------------------------------------------------------

become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Credit Parties.
Upon the occurrence of any such event, the Administrative Agent may, and at the
request of the Required Lenders shall, direct the Collateral Agent to exercise
all of the rights hereunder or under the Collateral Documents or applicable law,
including the rights as secured party and mortgagee under the Collateral
Documents; and in case of any event described in clauses (k) or (l) of this
Section 8.1, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Credit Parties accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Credit Parties,
and the Administrative Agent and the Collateral Agent shall be permitted to
exercise (or to direct the Collateral Agent to exercise) such rights hereunder
or under the Collateral Documents or applicable law, including the rights as
secured party and mortgagee under the Collateral Documents to the extent
permitted by applicable law.

ARTICLE 9

The Administrative Agent and the Collateral Agent

9.1 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints (i) the Administrative Agent
as its administrative agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto, and (ii) the Collateral Agent as its collateral agent and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms of this Agreement
and the other Senior Facilities Documents, together with such actions and powers
as are reasonably incidental thereto. The Collateral Agent hereby agrees to act
as representative and bailee with respect to the Collateral for the benefit of
the Administrative Agent and the Lenders upon the terms of this Agreement and
the other Loan Documents.

(b) Each Lender authorizes and directs the Collateral Agent to enter into the
Collateral Documents. Any action taken by the Collateral Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral, and the exercise by the Collateral Agent of its powers set forth
herein or therein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

9.2 Administrative Agent’s and Collateral Agent’s Rights as Lender. The bank or
other financial institution serving as the Administrative Agent or the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender hereunder as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent, and such institution
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or any Subsidiary or other
Affiliate of any thereof as if it were not the Administrative Agent or the
Collateral Agent hereunder.

 

110



--------------------------------------------------------------------------------

9.3 Duties As Expressly Stated. Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth in this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent and the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent and the Collateral Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by this Agreement and the other Loan Documents
that the Administrative Agent and the Collateral Agent, as the case may be, are
required to exercise pursuant to a written direction from the Required Lenders,
the Required Senior Lenders, the Majority Facility Lenders or, in the case of
the Collateral Agent, the Administrative Agent, as applicable (or such other
number or percentage of the Lenders or Senior Lenders as is required hereunder
or under any other Loan Document with respect to such action), (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent and the Collateral Agent shall not have any duty to disclose, or shall be
liable for the failure to disclose, any information relating to any Credit Party
or any of their respective Subsidiaries that is communicated to or obtained by
the financial institution serving as the Administrative Agent, the Collateral
Agent or any of its Affiliates or Approved Funds in any capacity, and (d) the
Collateral Agent shall have no obligation whatsoever to the Administrative Agent
or any Lender or any other Person to investigate, confirm or assure that the
Collateral exists or is owned by the Credit Parties or is cared for, protected
or insured or has been encumbered, or that the Liens granted to the Collateral
Agent under the Collateral Documents or otherwise have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner, or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Collateral Agent in this Agreement or in any of the other Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its discretion, exercised in good faith, and that the
Collateral Agent shall have no duty or liability whatsoever to the
Administrative Agent or any Lender, except for any liability to the
Administrative Agent or a Lender as a result of any action or inaction by the
Collateral Agent that is determined to constitute gross negligence or willful
misconduct pursuant to a final, non-appealable order of a court of competent
jurisdiction. The Administrative Agent and the Collateral Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders, the Required Senior Lenders, the Majority
Facility Lenders or, in the case of the Collateral Agent, the Administrative
Agent, as applicable (or such other number or percentage of the Lenders or the
Senior Lenders as is required hereunder or under any other Loan Document with
respect to such action) or all of the Lenders if expressly required, or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent and the Collateral Agent shall not be deemed to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent or the Collateral Agent by the Borrower or a Lender, and each of the
Administrative Agent and the Collateral Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in, or in connection with, this Agreement or the other Loan
Documents, (ii) the contents of any certificate, report or other document
delivered hereunder or under any of the other Loan Documents or in connection
herewith of therewith, (iii) the performance or observance of any of

 

111



--------------------------------------------------------------------------------

the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Collateral Agent or,
in the case of the Collateral Agent, to inspect the properties, books or records
of any Credit Party. The Administrative Agent and the Collateral Agent shall
not, except to the extent the Collateral Agent expressly is instructed by the
Majority Facility Lenders (or the Required Senior Lenders, as the case may be)
with respect to collateral security under the Senior Facilities Documents, be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; provided, however, that neither
Agent shall be required to take any action which exposes such Agent to personal
liability or which is contrary to the Loan Documents or applicable law.

9.4 Reliance By Administrative Agent and the Collateral Agent. The
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent and the Collateral Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive written advice or concurrence of the
Required Lenders, the Required Senior Lenders, the Majority Facility Lenders or,
in the case of the Collateral Agent, the Administrative Agent, as the case may
be (or, if so specified by this Agreement, all Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action (it being understood that this provision
shall not release the Administrative Agent or the Collateral Agent from
performing any action with respect to the Borrower expressly required to be
performed by it pursuant to the terms hereof) under this Agreement. The
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders, the
Required Senior Lenders, the Majority Facility Lenders or, in the case of the
Collateral Agent, the Administrative Agent, as the case may be (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Action Through Sub-Agents. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties, and exercise its rights
and powers, by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent. The Administrative Agent and the
Collateral Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through its Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the

 

112



--------------------------------------------------------------------------------

Related Parties of the Administrative Agent and the Collateral Agent and any
such sub-agent, and shall apply to its activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent or the Collateral Agent.

9.6 Resignation of Administrative Agent and Collateral Agent and Appointment of
Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent or Collateral Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, (i) in the case of a resignation of the Administrative Agent,
the Required Lenders shall have the right, with the prior written consent of the
Borrower (which shall not be unreasonably withheld or delayed and shall not be
required during the continuance of an Event of Default), to appoint a successor
Administrative Agent, which shall be a bank with an office in Los Angeles,
California or New York, New York, or an Affiliate of any such bank with an
office in Los Angeles, California or New York, New York, and (ii) in the case of
a resignation of the Collateral Agent, the Majority Facility Lenders (or, after
the occurrence and during the continuation of an Acceleration, the Required
Senior Lenders) shall have the right, with the prior written consent of the
Borrower (which shall not be unreasonably withheld or delayed and shall not be
required during the continuance of an Event of Default), to appoint a successor
Collateral Agent, which shall be a bank with an office in Los Angeles,
California or New York, New York, or an Affiliate of any such bank with an
office in Los Angeles, California or New York, New York. If no such successor
Administrative Agent or Collateral Agent shall have been so appointed by the
Required Lenders or the Majority Facility Lenders, respectively, with the
consent of the Borrower and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or retiring Collateral Agent, as the
case may be, gives notice of its resignation, then the retiring Administrative
Agent or retiring Collateral Agent, as the case may be, may, on behalf of the
Lenders, appoint a successor Administrative Agent or successor Collateral Agent,
as applicable, meeting the qualifications set forth above; provided that, in the
case of the retiring Administrative Agent, if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, and (2) all payments, communications and determinations provided
hereunder to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders with
the consent of the Borrower appoint a successor Administrative Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Collateral Agent, as the case
may be, and the retiring Administrative Agent or Collateral Agent, as the case
may be, shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph and except that the resigning Collateral Agent shall, at
the expense of the Credit Parties, without representation, warranty or recourse,
execute and deliver such documents, instruments and agreements as are reasonably
necessary to effect an assignment of the rights and obligations of the retiring
Collateral Agent to the successor Collateral Agent and deliver all Collateral
then in its possession to the successor Collateral Agent). Any resignation of
the Collateral Agent shall not affect in

 

113



--------------------------------------------------------------------------------

any way the validity or perfection of the Liens under the Loan Documents. The
fees payable by the Borrower to a successor Administrative Agent or a successor
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Administrative Agent’s or retiring Collateral Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent or while the
retiring Collateral Agent was acting as Collateral Agent.

9.7 Lenders’ Independent Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement and the other Loan Documents, any related
agreement or any document furnished hereunder or thereunder. Except as
explicitly provided herein, the Administrative Agent and the Collateral Agent do
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect to such
operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the first Event of Default or
at any time thereafter. Neither the Administrative Agent nor the Collateral
Agent shall be deemed a trustee or other fiduciary on behalf of any party. The
Collateral Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Credit Party of any term
or provision of this Agreement or any other Loan Document or to inspect the
properties or books of the Borrower or any other Credit Party.

9.8 Indemnification. Each Lender agrees to indemnify and hold harmless the
Agents and the Joint Lead Arrangers (to the extent not reimbursed under
Section 11.3, but without limiting the obligations of the Borrower under
Section 11.3), ratably in accordance with the aggregate principal amount of the
respective Commitments of and/or Loans held by the Lenders (or, if all of the
Commitments shall have been terminated or expired, ratably in accordance with
the aggregate outstanding amount of the Loans held by the Lenders), for any and
all liabilities (including pursuant to any Environmental Law), obligations,
losses, damages, penalties, actions, judgments, deficiencies, suits, costs,
expenses (including reasonable attorney’s fees) or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Agents or the Joint Lead Arrangers (including by any Lender) arising out of or
by reason of any investigation in or in any way relating to or arising out of
any Loan Document or any other documents contemplated by or referred to therein
for any action taken or omitted to be taken by the Administrative Agent, the
Collateral Agent or the Joint Lead Arrangers under or in respect of any of the
Loan Documents or other such documents or the transactions contemplated thereby
(including the costs and expenses that the Borrower is obligated to pay under
Section 11.3, but excluding, unless a Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other

 

114



--------------------------------------------------------------------------------

documents; provided, however, that no Lender shall be liable for any of the
foregoing to the extent they are determined by a court of competent jurisdiction
in a final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of the party to be indemnified. The agreements set forth
in this Section 9.8 shall survive the payment of all Loans and other obligations
hereunder and shall be in addition to and not in lieu of any other
indemnification agreements contained in any other Loan Document.

9.9 Consents Under Other Loan Documents. Except as otherwise provided in this
Agreement and the other Loan Documents, the Administrative Agent may, with the
prior consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the other Loan Documents.

9.10 Co-Syndication Agents and Documentation Agent. Neither the Co-Syndication
Agents nor the Documentation Agent shall have any duties or obligations under
this Agreement or the other Loan Documents, express or implied. No such Agent
shall incur any personal liability by reason of being named the Co-Syndication
Agents or the Documentation Agent hereunder.

ARTICLE 10

Special Provisions Governing Collateral

10.1 Pari Passu. Each of the Collateral Agent, the Administrative Agent and each
Lender acknowledges that the Collateral is being granted by the Credit Parties
to the Collateral Agent for the benefit of the Senior Lenders on a pari passu
basis in all respects and at all times as set forth herein without any priority
of one Senior Lender over any other with respect to such Collateral.

10.2 Turnover of Collateral. If any Lender acquires custody, control or
possession of any assets of the Credit Parties or proceeds therefrom, whether by
set-off, counterclaim or otherwise (other than deposit accounts of the Credit
Parties and amounts on deposit therein), other than pursuant to the terms of
this Agreement or the other Loan Documents, such Lender shall promptly cause
such assets or proceeds to be delivered to or put in the custody, possession or
control of the Collateral Agent or, if the Collateral Agent shall so designate,
an agent of the Collateral Agent (which agent may be a branch or affiliate of
the Collateral Agent or any Lender) in the same form of payment received, with
appropriate endorsements for distribution in accordance with the Intercreditor
Agreement. Until such time as the provisions of the immediately preceding
sentence have been complied with, such Lender shall be deemed to hold such
Collateral and proceeds in trust for the Collateral Agent.

10.3 Right to Enforce Agreement.

(a) The Collateral Agent shall have the exclusive right to manage, perform and
enforce the terms of the Collateral Documents with respect to the Collateral, to
exercise and enforce all privileges and rights thereunder in respect of the
Collateral according to its discretion exercised in good faith (notwithstanding
any Default under the Senior Facilities Documents), including, without
limitation, the exclusive right to administer, take or retake control or

 

115



--------------------------------------------------------------------------------

possession of any Collateral, to hold, prepare for sale, process, sell, lease,
dispose of, or liquidate any Collateral, to foreclose or forbear from
foreclosure in respect of any Collateral, seeking or not seeking relief from any
stay against foreclosure or other remedies in any insolvency proceeding in
respect of any Collateral and the acceptance of any Collateral in full or
partial satisfaction of any indebtedness. Subject to Section 11.12, only the
Collateral Agent, acting at the direction of the Administrative Agent and the
Revolving Credit Agent (or, after the occurrence and during the continuation of
an Acceleration, the Required Senior Lenders) and in accordance with the Senior
Facilities Documents, shall have the right to restrict or permit, or approve or
disapprove, the sale, transfer or other disposition of Collateral, in each case
in connection with enforcement of its foreclosure remedies under the Loan
Documents. Any costs and expenses or other amounts paid or to be paid by the
Collateral Agent may be paid by the Senior Lenders and shall constitute part of
the Secured Obligations secured by the Collateral.

(b) Promptly upon the request of the Collateral Agent, the Administrative Agent
will, at the expense of Credit Parties, join in enforcement, collection,
execution, levy or foreclosure proceedings with respect to the Collateral and
otherwise cooperate fully in the maintenance of such proceedings by the
Collateral Agent, including, without limitation, by executing and delivering all
such directions, consents, pleadings, releases and other documents and
instruments as the Collateral Agent may reasonably request in connection
therewith, it being understood that the conduct of such proceedings shall at all
times be under the exclusive control of the Collateral Agent.

ARTICLE 11

Miscellaneous

11.1 Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telephonic facsimile (fax), as follows:

(a) if to any Credit Party, to LBI Media, Inc., 1845 West Empire Avenue,
Burbank, CA 91504, Attention: Executive Vice President (fax no. (818) 558-4244),
with copies to: O’Melveny & Myers LLP, 400 South Hope Street, Los Angeles, CA
90071, Attention: Joseph K. Kim (fax no. (213) 430-6407).

(b) if to the Administrative Agent or the Collateral Agent, to Credit Suisse,
Cayman Islands Branch, Eleven Madison Avenue, 23rd Floor, New York, New York
10010, Attention: William O’Daly (fax no. (212) 325-8072), with a copy to
Edwards Angell Palmer & Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts
02199, Attention: George Ticknor (fax no. (617) 227-4420);

(c) if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

116



--------------------------------------------------------------------------------

11.2 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Credit Party or Subsidiary therefrom shall in any event be
effective unless the same shall be permitted by Section 11.2(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except to the extent this
Agreement or any other Loan Document provides for revisions to the schedules
hereto or thereto with the approval of the Administrative Agent or except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the written consent of the Required Lenders and the Administrative Agent;
provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender and the Administrative Agent, except that the consent of the
Administrative Agent shall not be required with respect to any Term Loan
Increase;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
other than mandatory prepayments of the Loans required under Section 2.11(b), or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, change the maturity date of any Loan, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby;

(iv) change Section 2.11(c) in a manner that would alter the application of
prepayments thereunder, or change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without in each case
the written consent of each Lender;

 

117



--------------------------------------------------------------------------------

(v) change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, without the written consent of each Lender;

(vi) release all or substantially all of the Guarantors from their obligations
in respect of its Guarantee under Article 3 or release all or substantially all
of the Collateral (or terminate any Lien with respect thereto), except as
expressly permitted in the Loan Documents, without the written consent of each
Lender; or

(vii) waive any of the conditions precedent specified in Section 5.1 without the
consent of each Lender and the Administrative Agent;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

(c) Waivers, amendments and modifications of the Loan Documents are subject to
the requirements specified in Section 11.2(b) and, unless and until the
Intercreditor Agreement shall terminate in accordance with its terms, Section 3
of the Intercreditor Agreement.

11.3 Expenses; Indemnity; Damage Waiver.

(a) The Credit Parties jointly and severally agree to pay, or reimburse the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers or the
Lenders, as applicable, for paying, (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of Special Counsel, any FCC counsel or local counsel, in
connection with the syndication of the credit facilities provided for herein,
the preparation of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Collateral Agent which the Collateral Agent may incur in connection with (x) the
administration of this Agreement and the Collateral Documents, or (y) the
custody or preservation of, the sale of, collection from, or other realization
upon, any of the Collateral, (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, any Joint Lead
Arranger or any Lender, including the reasonable fees, charges and disbursements
of any counsel for the Administrative Agent, the Collateral Agent, any Joint
Lead Arranger or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.3, or in connection with the Loans
made hereunder, including in connection with any insolvency proceeding, workout,
restructuring or negotiations in respect thereof, and (iv) all Other Taxes
levied by any Governmental Authority in respect of this Agreement or any of the
other Loan Documents or any other document referred to herein or therein and all
costs, expenses, taxes, assessments and other

 

118



--------------------------------------------------------------------------------

charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Collateral Document or
any other document referred to therein.

(b) The Credit Parties jointly and severally agree to indemnify the Agents, the
Joint Lead Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee and settlement costs, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, the other Loan Documents or any
agreement or instrument contemplated hereby (excluding fees, charges and
disbursements of counsel to any Lender not acting as the Administrative Agent in
connection with the execution and delivery by such Indemnitee of the Loan
Documents), the performance or failure to perform by the parties hereto and
thereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any of their Subsidiaries, or any
Environmental Liability related in any way to any Credit Party or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing (including in connection with any
insolvency proceeding), whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (as determined by a
court of competent jurisdiction by final and nonappealable judgment to have)
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Credit Parties fail to pay any amount required to be
paid by them to the Administrative Agent, the Collateral Agent or any Joint Lead
Arranger under paragraph (a) or (b) of this Section 11.3, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent or such Joint
Lead Arranger, as applicable, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent or such Joint Lead Arranger, as applicable, in its capacity as such.

(d) To the extent permitted by applicable law, none of the Credit Parties shall
assert, and each Credit Party hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or the use of the proceeds thereof.

(e) All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.

 

119



--------------------------------------------------------------------------------

11.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and the Administrative Agent (and any attempted assignment or
transfer by any Credit Party without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) and may assign its Term Loans;
provided that:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund of a Lender, the Borrower and the Administrative Agent each
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld, delayed or conditioned),

(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or Approved Fund with respect to a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Loans or Commitment, the amount of
the Loans or Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
lesser of $1,000,000, unless the Borrower and the Administrative Agent otherwise
consent;

(iii) the parties to each assignment (other than an assignment to a Lender, an
Affiliate of a Lender or Approved Fund with respect to a Lender) shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,000, provided that in the case of
contemporaneous assignments by a Lender to more than one Approved Fund with
respect to a Lender managed by the same investment adviser (which funds are not
then Lenders), only a single such $3,000 fee shall be payable for all such
contemporaneous assignments, and

(iv) the assignee shall be an Eligible Assignee and shall deliver to the
Administrative Agent an Administrative Questionnaire;

provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required (i) if an Event of Default has occurred and is
continuing, (ii) in the event of an assignment to an existing Lender, or
(iii) in the event of an assignment by General Electric Capital Corporation
following a determination by such Lender or its affiliate, the National
Broadcasting Company (“NBC”), that continued ownership of rights or obligations
hereunder

 

120



--------------------------------------------------------------------------------

would (A) violate FCC rules pertinent to attributable ownership or (B) cause NBC
to forgo investments or acquisition opportunities in any of the markets in which
the Borrower then operates, then, in each case, such Lender shall consult with
the Borrower and the Administrative Agent regarding proposed assignees and use
reasonable efforts to cause such assignment to an assignee reasonably acceptable
to the Borrower and the Administrative Agent.

Notwithstanding the foregoing, the restrictions of Section 11.4(b)(ii) shall not
apply until the date on which the primary syndication of the Commitments has
been completed.

(c) Upon acceptance and recording pursuant to paragraph (e) of this
Section 11.4, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.3 with respect to matters described therein occurring or
accruing prior to the effective date of any such Assignment and Acceptance).
Notwithstanding anything therein to the contrary, no Approved Fund shall be
entitled to receive any greater amount pursuant to Sections 2.15, 2.16 and 2.17
than the transferor Lender would have been entitled to receive in respect of the
assignment effected by such transferor Lender had no assignment occurred. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with paragraph (b) of this Section 11.4 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (f) of this Section.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York, New York or Los
Angeles, California a copy of each Assignment and Acceptance and Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary (absent manifest error). The Register shall be available for
inspection by the Borrower and any Lender or the Administrative Agent, at any
reasonable time and from time to time upon reasonable prior notice.

(e) (i) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 11.4
and any written consent to such assignment required by paragraph (b) of this
Section 11.4, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein

 

121



--------------------------------------------------------------------------------

in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph, and
(ii) upon its receipt of a duly completed Lender Joinder Agreement executed by a
New Lender and Administrative Agent in accordance with Section 2.1(b), and the
New Lender’s completed Administrative Questionnaire, the Administrative Agent
shall accept such Lender Joinder Agreement and record the information contained
therein in the Register.

(f) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.2(b), or Section 11.2(c), that
affects such Participant. Subject to paragraph (g) of this Section 11.4, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15. 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.4.

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Anything in this Section 11.4 to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to any
Credit Party or any of its Affiliates or Subsidiaries without the prior consent
of each Lender and the Administrative Agent.

 

122



--------------------------------------------------------------------------------

(j) A Lender may furnish any information concerning any Credit Party, Holding
Company or Subsidiary in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
subject, however, to and so long as the recipient agrees in writing to be bound
by, the provisions of Section 11.13. In addition, the Administrative Agent may
furnish any information concerning any Credit Party or any of its Subsidiaries
or Affiliates in the Administrative Agent’s possession to any Affiliate of the
Administrative Agent, subject, however, to the provisions of Section 11.13. The
Credit Parties shall assist any Lender in effectuating any assignment or
participation pursuant to this Section 11.4 (including during syndication) in
whatever manner such Lender reasonably deems necessary, including participation
in meetings with prospective transferees.

(k) Each Lender listed on the signature pages hereof hereby agrees that it is an
Eligible Assignee described in the definition thereof. Each Lender that becomes
a party hereto pursuant to an Assignment and Acceptance shall be deemed to agree
that the agreements of such Lender contained in Section 3 of such Assignment and
Acceptance are incorporated herein by this reference.

11.5 Survival. All covenants, agreements, representations and warranties made by
the Credit Parties and Subsidiaries herein and in the other Loan Documents, and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement and the other Loan Documents, shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect so long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or the other Loan Documents is outstanding and unpaid and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 11.3 and Article 9 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

11.6 Counterparts; Integration; References to Agreement; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent or its counsel and to certain other lenders constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Whenever there is a reference in any
Collateral Document or UCC Financing Statement to the “Credit Agreement” to
which the Administrative Agent, the Lenders and the Credit Parties are parties,
such reference shall be deemed to be made to this Agreement among the parties
hereto. Except as provided in Section 5.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear

 

123



--------------------------------------------------------------------------------

the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.7 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

11.8 Right of Setoff. Subject to Section 2.18, if an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 11.8 are in addition to any other
rights and remedies (including other rights of setoff) that such Lender may
have.

11.9 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and all issues arising with respect hereto, including the
validity or enforceability of any agreement contained herein and the issue of
usury with respect to the transactions contemplated hereby, shall be construed
in all respects in accordance with and governed by the law of the State of New
York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of State of New
York and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York court
(or, to the extent permitted by law, in such Federal court). Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Credit Party or
Subsidiary or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph

 

124



--------------------------------------------------------------------------------

(b) of this Section 11.9. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

11.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.

11.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

11.12 Release of Collateral and Guarantees. The Administrative Agent, the
Collateral Agent and the Lenders agree that if all of the capital stock of or
other equity interests in, or any assets of, any Subsidiary that is owned by the
Credit Parties is sold to any Person as permitted by the terms of this Agreement
and the Collateral Documents, or if any Subsidiary is merged or consolidated
with or into any other Person as permitted by the terms of this Agreement and
such Subsidiary is not the continuing or surviving corporation, the
Administrative Agent and the Collateral Agent shall, upon request of the
Borrower (and upon the receipt by the Administrative Agent of such evidence as
the Administrative Agent or any Lender may reasonably request to establish that
such sale, designation, merger or consolidation is permitted by the terms of
this Agreement), terminate the Guarantee of such Subsidiary under Article 3 and
authorize the Collateral Agent to release the Lien created by the Collateral
Documents on any capital stock of or other equity interests in such Subsidiary
and on any assets of such Subsidiary.

11.13 Confidentiality. Each Lender agrees to keep confidential information
obtained by it pursuant hereto and the other Loan Documents confidential in
accordance with such Lender’s customary practices and agrees that it will only
use such information in connection with the transactions contemplated by this
Agreement and not disclose any of such information other than (a) to such
Lender’s employees, representatives, directors, officers, accountants,
attorneys, auditors (including any external auditors), agents, professional
advisors, trustees or Affiliates who are advised of the confidential nature of
such information or to any direct or indirect contractual counter party in swap
agreements or such contractual counter party’s professional

 

125



--------------------------------------------------------------------------------

advisor (so long as such auditors, contractual counterparty or professional
advisor to such contractual counter party agrees to be bound by the provisions
of this Section 11.13), (b) to the extent such information presently is or
hereafter becomes available to such Lender on a non-confidential basis from any
source of such information that is in the public domain at the time of
disclosure (so long as such information does not become publicly available as a
result of a breach of this Section 11.13), (c) to the extent disclosure is
required by law (including applicable securities law), regulation, subpoena or
judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to the Borrower unless such notice is legally
prohibited) or requested or required by bank, securities, insurance or
investment company regulators or auditors or any administrative body or
commission (including the Securities Valuation Office of the National
Association of Insurance Commissioners) to whose jurisdiction such Lender or its
Affiliates may be subject, (d) to any rating agency to the extent required in
connection with any rating to be assigned to such Lender, (e) to assignees or
participants or prospective assignees or participants who agree to be bound by
the provisions of this Section 11.13, (f) to the extent required in connection
with any litigation between any Credit Party and any Lender with respect to the
Loans or this Agreement and the other Loan Documents or (g) with the Borrower’s
prior written consent.

11.14 Continued Effectiveness; No Novation. Notwithstanding anything contained
herein, the terms of this Agreement are not intended to and do not serve to
effect a novation of the obligations, liabilities or indebtedness of the Credit
Parties under the Existing Credit Agreement. Instead, it is the express
intention of the parties hereto to reaffirm, amend and restate the obligations,
liabilities and indebtedness created under or otherwise evidenced by the
Existing Credit Agreement that is evidenced by the notes provided for therein
and secured by the collateral contemplated thereby and hereby (it being
understood that it was the intention of the parties to the Existing Credit
Agreement to reaffirm, amend and restate the obligations, liabilities and
indebtedness created under or otherwise evidenced by the Prior Credit Agreements
that is evidenced by the notes provided for therein and secured by the
collateral contemplated thereby). The Credit Parties acknowledge and confirm
that the liens and security interests granted pursuant to the Loan Documents
secure the obligations, liabilities and indebtedness of the Credit Parties to
the Lenders under the Existing Credit Agreement, as amended and restated hereby,
and that the term “Secured Obligations” used in certain of the Loan Documents
(or any other term used herein to describe or refer to the obligations,
liabilities and indebtedness of the Credit Parties) describes and refers to the
Credit Parties’ obligations, liabilities and indebtedness hereunder and under
the Existing Credit Agreement, as amended and restated hereby, as the same had
been amended, modified, supplemented or restated prior to the date hereof and as
the same may be further amended, modified, supplemented or restated from time to
time. The Loan Documents and all agreements, documents and instruments executed
and delivered in connection with any of the foregoing shall each be deemed to be
amended to the extent necessary to give effect to the provisions of this
Agreement. Cross-references in the Loan Documents to particular section or
subsection numbers in any Prior Credit Agreement shall be deemed to be
cross-references to the corresponding sections or subsections, as applicable, of
this Agreement.

11.15 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act, and the Borrower
agrees to provide such information from time to time to any Lender upon
reasonable request.

 

126



--------------------------------------------------------------------------------

11.16 Commitments. Upon the effectiveness hereof, the Administrative Agent shall
reallocate the commitments and Loans of the Lenders hereunder and shall notify
the Lenders of any payments required to be made so that the commitments and
Loans of the Lenders are in accordance with Schedule 2.1. Upon receipt of such
notice, each Lender shall make the payments specified therein.

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Term Loan Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

BORROWER LBI MEDIA, INC., a California corporation By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Executive Vice President and Secretary



--------------------------------------------------------------------------------

GUARANTORS LIBERMAN TELEVISION OF HOUSTON, INC., a California corporation KZJL
LICENSE CORP., a California corporation LIBERMAN TELEVISION, INC., a California
corporation KRCA TELEVISION, INC., a California corporation KRCA LICENSE CORP.,
a California corporation LIBERMAN BROADCASTING, INC., a California corporation
LBI RADIO LICENSE CORP., a California corporation LIBERMAN BROADCASTING OF
HOUSTON, INC., a California corporation LIBERMAN BROADCASTING OF HOUSTON LICENSE
CORP., a California corporation LIBERMAN BROADCASTING OF DALLAS, INC., a
California corporation LIBERMAN BROADCASTING OF DALLAS LICENSE CORP., a
California corporation LIBERMAN TELEVISION OF DALLAS, INC., a California
corporation LIBERMAN TELEVISION OF DALLAS LICENSE CORP., a California
corporation EMPIRE BURBANK STUDIOS, INC., a California Corporation By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Executive Vice President and Secretary



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Lender

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Rianka Mohan

Name:   Rianka Mohan Title:   Associate COLLATERAL AGENT

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Rianka Mohan

Name:   Rianka Mohan Title:   Associate



--------------------------------------------------------------------------------

JOINT LEAD ARRANGERS

Solely with respect to provisions of Section 2.1(b):

CREDIT SUISSE SECURITIES (USA) LLC

By:

 

/s/ Kent Savagian

Name:

  Kent Savagian

Title:

  Managing Director

WACHOVIA CAPITAL MARKETS, LLC

By:

 

/s/ Russ Lyons

Name:

  Russ Lyons

Title:

  Director



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

WACHOVIA BANK, N.A.

as Co-Syndication Agent and Lender

By:

 

/s/ Russ Lyons

Name:

  Russ Lyons

Title:

  Director



--------------------------------------------------------------------------------

DOCUMENTATION AGENT UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Brian C. Schelter

Name:   Brian C. Schelter Title:   Assistant Vice President



--------------------------------------------------------------------------------

LENDER BANK OF MONTREAL By:  

/s/ Michael Silverman

Name:   Michael Silverman Title:   Managing Director



--------------------------------------------------------------------------------

LENDER CIT LENDING SERVICES CORPORATION By:  

/s/ Michael V. Monahan

Name:   Michael V. Monahan Title:   Vice President



--------------------------------------------------------------------------------

LENDER DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Susan LeFevre

Name:   Susan LeFevre Title:   Director By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Vice President



--------------------------------------------------------------------------------

LENDER WELLS FARGO FOOTHILL, INC. By:  

/s/ Rhonda Noell

Name:   Rhonda Noell Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER UBS AG, STAMFORD BRANCH By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director, Banking Products Services, US By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director, Banking Products Services, US



--------------------------------------------------------------------------------

LENDER US BANK NATIONAL ASSOCIATION By:  

/s/ Jaycee A. Barrett

Name:   Jaycee A. Barrett Title:   Vice President



--------------------------------------------------------------------------------

LENDER WEBSTER BANK, NATIONAL ASSOCIATION By:  

/s/ John Gilsenan

Name:   John Gilsenan Title:   Vice President